Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 1 of 180 PageID #: 14437


                                                                            1696


    1                         UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK
    2
        - - - - - - - - - - - - - - X
    3

    4   UNITED STATES OF AMERICA,         :      09-CR-466(BMC)

    5               Plaintiff,             :
                                                 United States Courthouse
    6           -against-                 :      Brooklyn, New York

    7   JOAQUIN ARCHIVALDO GUZMAN
        LOERA,                             :
    8                                            November 29, 2018, Thursday
                    Defendant.             :     9:30 a.m.
    9

   10   - - - - - - - - - - - - -         X

   11
                           REDACTED TRANSCRIPT OF TRIAL
   12                  BEFORE THE HONORABLE BRIAN M. COGAN
                    UNITED STATES DISTRICT JUDGE, and a jury.
   13

   14   APPEARANCES:

   15
        For the Government:             RICHARD P. DONOGHUE
   16                                   United States Attorney
                                        Eastern District of New York
   17                                   BY: GINA M. PARLOVECCHIO
                                            ANDREA GOLDBARG
   18                                       MICHAEL P. ROBOTTI
                                        Assistant United States Attorneys
   19                                   271 Cadman Plaza East
                                        Brooklyn, New York 11201
   20

   21
                                        UNITED STATES ATTORNEY'S OFFICE
   22                                   Southern District of Florida
                                        BY: ADAM S. FELS
   23                                   Assistant United States Attorney
                                        99 NE 4th Street
   24                                   Miami, Florida 33132

   25



                        MDL       RPR          CRR    CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 2 of 180 PageID #: 14438


                                                                            1697


    1   APPEARANCES:    (Continued)

    2
        For the Government:             DEPARTMENT OF JUSTICE
    3                                   Criminal Division
                                        Narcotic and Dangerous Drug Section
    4                                   145 N Street, N.E.
                                        Washington, D.C. 20530
    5
                                        BY:   ANTHONY NARDOZZI, ESQ.
    6                                         AMANDA LISKAMM, ESQ.

    7
        For the Defendant:              BALAREZO LAW
    8                                   400 Seventh Street, NW, Suite 306
                                        Washington, D.C. 20004
    9
                                        BY: A. EDUARDO BALAREZO, ESQ.
   10

   11                                   LAW OFFICES OF JEFFREY LICHTMAN
                                        11 East 44th Street, Suite 501
   12                                   New York, New York 10017

   13                                   BY:   JEFFREY H. LICHTMAN, ESQ.
                                              PAUL R. TOWNSEND, ESQ.
   14

   15                                   LAW OFFICE OF PURPURA and PURPURA
                                        8 East Mulberry Street
   16                                   Baltimore, Maryland 21202

   17                                   BY:   WILLIAM B. PURPURA, ESQ.

   18
                                        LAW OFFICES OF MICHAEL LAMBERT, ESQ.
   19                                   369 Lexington Avenue, 2nd Floor
                                        New York, New York 10017
   20
                                        BY:   ARIEL COLON MIRO, ESQ.
   21

   22   Court Reporter:       Michele D. Lucchese, RPR, CRR
                              Official Court Reporter
   23                         E-mail: MLuccheseENDY@gmail.com

   24
        Proceedings recorded by computerized stenography.          Transcript
   25   produced by Computer-aided Transcription.



                        MDL       RPR         CRR    CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 3 of 180 PageID #: 14439


                                         Proceedings                        1698


    1               (In open court; outside the presence of the jury.)

    2               THE COURTROOM DEPUTY:         All rise.

    3               THE COURT:    Good morning.      Be seated, please.

    4               Something on the parties' minds?

    5               MR. PURPURA:    Yes, brief sidebar, Your Honor.

    6               THE COURT:    Yes.

    7               (Sidebar held outside the hearing of the jury.)

    8               (Continued on the next page.)

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                        MDL      RPR        CRR        CSR    OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 4 of 180 PageID #: 14440


                   Sidebar Portions Sealed by Order of the Court             1699


    1               (The following occurred at sidebar.)

    2               MR. PURPURA:     Maybe we don't need sidebars on these,

    3   I'm not sure.

    4               THE COURT:     I prefer not to have them unless there

    5   is a reason to have them, but we are here, so let's do what we

    6   have to do.

    7               MR. PURPURA:     Judge, I know you did rule on

    8                         involving this particular witness.      In

    9   particular,

   10                                                                      , et

   11   cetera, in order to get what he wanted at that point because

   12   he felt that he wasn't getting what he wants.          Again, I

   13   believe that goes to the heart of his credibility.           It shows

   14   the motive why he is testifying here as well because he know

   15   what he wants and knows how to get what he wants by testifying

   16   and we are suggesting it's not truthful testimony.           So it goes

   17   right to the heart of his credibility.

   18               In addition, the Government on direct examination

   19   brought out the fact that he is in WITSEC and he has these two

   20   very minor violations which we would not even go into, such as

   21   smoking in his room and such as not being truthful after an

   22   accident and prevented him from getting a job, which he

   23   subsequently did obtain that job despite not being truthful.

   24   So it makes him look like an excellent WITSEC candidate when

   25   he, in fact, was not.      And he has these two very major



                        MDL       RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 5 of 180 PageID #: 14441


                   Sidebar Portions Sealed by Order of the Court            1700


    1   violations which, again, goes to the heart of his credibility.

    2               MR. ROBOTTI:    Your Honor, we've already litigated

    3   this twice:    Once on a motion in limine and then, again, on a

    4   motion for reconsideration.       The Court has ruled clearly that

    5   under Rule 608 this does not go to the character truthfulness.

    6

    7

    8                                              .

    9                      .   The Government did, on direct examination,

   10   exactly what the Court said it could do,

   11

   12                                             .    The reference that he

   13   refers to, the car accident,

   14                                      .     So I don't see how in any way

   15   the Government has possibly opened the door to going in to

   16   this when we did exactly what the Court instructed us to do.

   17               THE COURT:    Other than the publication of the two

   18   minor offenses that were the subject, or litigated in

   19   connection with the motion in limine, this is the third bite

   20   at the apple really, so I am going to adhere to my prior

   21   decisions on that for the reasons I previously stated.

   22               As to whether the Government, by introducing or

   23   drawing the teeth on the two minor violations, I agree they

   24   are small teeth, but if the defendant doesn't want that to

   25   happen, then you had to come to me and say well, if we can't



                        MDL      RPR       CRR         CSR    OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 6 of 180 PageID #: 14442


                   Sidebar Portions Sealed by Order of the Court              1701


    1   get in what we want, then the Government shouldn't be able to

    2   get in what they want and we will just leave it unsaid.              I had

    3   no motion on that.     I had no objection to that.         So I am

    4   adhering to my prior ruling and I am finding that the

    5   Government's did not open the door on that issue.

    6               I will direct that the reference to this at sidebar,

    7   to the                            , will be sealed, everything else

    8   will publically available.

    9               MS. PARLOVECCHIO:      I'm sorry Your Honor, one more

   10   issue while we're up here.       The Government will be filing a

   11   motion this morning in regards to defense counsel's

   12   social-media use, and it's violation of Local Rule 23.1.             Last

   13   night, Mr. Balarezo issued a tweet concerning the narco

   14   corrido that was referenced during yesterday's testimony that

   15   was played 20 times outside of this witness' jail cell before

   16   two hand grenades were thrown inside of his cell.

   17               In addition to that, there have been several other

   18   concerning tweets commenting on the evidence in this case, and

   19   I just want to put the Court on notice that we will filing

   20   that this morning, perhaps while we are standing here.

   21               THE COURT:    Thank you for the notice.

   22               MS. PARLOVECCHIO:     Thank you.

   23               (Sidebar ends.)

   24               (Continued on the next page.)

   25



                        MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 7 of 180 PageID #: 14443


                                       Proceedings                          1702


    1               (In open court; jury not present.)

    2               MS. PARLOVECCHIO:     Your Honor, in the Government's

    3   October 19th motion in limine we had requested and the Court

    4   had granted an instruction to the jury that you had given in

    5   United States versus Cacace concerning witnesses.

    6               THE INTERPRETER:      The interpreter is having trouble

    7   hearing you.

    8               THE COURT:    And so are the people in the overflow.

    9               MS. PARLOVECCHIO:     Should I start over?

   10               THE COURT:    You should.

   11               MS. PARLOVECCHIO:     So the Government's had requested

   12   in its October 19th motion in limine an instruction to the

   13   jury regarding cooperating witnesses and Your Honor had

   14   granted it.    The Government has it here if Your Honor doesn't

   15   have it at hand.

   16               THE COURT:    Okay.   So are you saying you want it

   17   now?

   18               MS. PARLOVECCHIO:     No, after the conclusion of the

   19   testimony, Your Honor.

   20               THE COURT:    I'm not sure this is the right witness

   21   for it because this isn't a standard situation with this

   22   witness.    As I understand it, he is not at this point

   23   testifying pursuant to the cooperation agreement.          We are past

   24   that with him.     Am I wrong about that?

   25               MS. PARLOVECCHIO:     No, you're not wrong, Your Honor.



                        MDL      RPR       CRR       CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 8 of 180 PageID #: 14444


                                        Proceedings                         1703


    1   You had actually granted it in connection with this witness'

    2   testimony.

    3                THE COURT:   I think I probably didn't know the

    4   particulars that I know now.       I think you ought to wait until

    5   it's more appropriate for a cooperating witness.

    6                MS. PARLOVECCHIO:    Your Honor, because this witness

    7   had been sentenced already pursuant to Rule 35 that this

    8   particular instruction concerns being sentenced, the fact that

    9   the sentencing is up to the judge, not to the prosecutor.

   10                THE COURT:   But why does that matter to this witness

   11   because he has already been sentenced?

   12                MS. PARLOVECCHIO:    Correct.     This is an instruction

   13   with regard to witnesses who have already been sentenced.

   14                THE COURT:   Oh, I don't recall that.

   15                So at the conclusion of this witness' testimony I

   16   will give the instruction.

   17                MS. PARLOVECCHIO:    Thank you.

   18                THE COURT:   Okay.   Jury, please.

   19                You might as well sit down.       It's going to take a

   20   while to line them up.

   21                (Jury enters the courtroom.)

   22                THE COURT:   All right.     Everyone have a seat.

   23                Good morning, ladies and gentleman.

   24                We will continue with cross-examination by Mr.

   25   Purpura.



                        MDL       RPR      CRR        CSR    OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 9 of 180 PageID #: 14445


                              Martinez - cross - Purpura                    1704


    1                MR. PURPURA:   Thank you, Your Honor.

    2   MIGUEL ANGEL MARTINEZ MARTINEZ,

    3         called by the Government, having been previously duly

    4         sworn, was examined and testified as follows:

    5   CROSS-EXAMINATION

    6   BY MR. PURPURA:

    7   Q     Mr. Martinez Martinez, I am going to show you what has

    8   been admitted into evidence as Government Exhibit 501.           And as

    9   to chilly can seizure, you indicated that it is in the Tijuana

   10   area; correct, sir?

   11   A     Yes.

   12   Q     When you referenced drugs allegedly involving Mr. Guzmán,

   13   you said Agua Prieta over here; correct?

   14   A     Yes.

   15   Q     And Nogales here?

   16   A     Yes, sir.

   17   Q     And this territory here, sir, this is the Arellano Felix,

   18   the Tijuana's cartel territory; correct, sir?

   19   A     Which one of all of them?

   20   Q     1993, Tijuana area.

   21   A     Yes, sir.

   22   Q     And at that time, according to you, there was no love

   23   between Mr. Guzmán and Arellano Felix; correct?

   24   A     That's correct.

   25   Q     And, finally, the seizure was a large seizure of 7 tons



                        MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 10 of 180 PageID #:
                                  14446

                             Martinez - cross - Purpura                  1705


  1   of cocaine, that made the press, is that fair to say, sir?

  2   A      Yes.

  3   Q      As a matter of fact, when you saw that video that was

  4   played by Government counsel, that was not the first time you

  5   saw that video, was it?

  6   A      I don't remember if I had seen it before.

  7   Q      Do you remember telling Government counsel, as well as

  8   agents that, in fact, you do remember seeing the chili can

  9   seizure video, either the public press or agents had shown it

10    to you in the past?

11    A      I think I did say that.

12    Q      Thank you.

13                  On the Agua Prieta tunnel, you never visited that

14    tunnel; is that correct, sir?

15    A      No.

16    Q      And you know that when the tunnel was discovered that

17    also made the press and that were videos of the tunnel as

18    well, both in Mexico and the United States; is that correct,

19    sir?

20                  MR. ROBOTTI:   Objection.   Compound.

21                  THE COURT:   He can answer that.

22    A      I don't remember if I saw it.

23    Q      You recall it being in the press in Mexico?

24    A      I do not remember.

25    Q      And do you remember -- well, let me ask you this, sir, if



                       MDL       RPR    CRR       CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 11 of 180 PageID #:
                                  14447

                             Martinez - cross - Purpura                  1706


  1   in fact that the land in Douglas was contracted for on July

  2   22, 1989, and, in fact, the tunnel was discovered on May 11,

  3   2000, that's about ten months; is that correct, sir?

  4   A     That's correct.

  5   Q     And you don't know how long it took to build that tunnel,

  6   do you?

  7   A     That's correct.

  8   Q     And do you know -- were you in Douglas, Arizona actually?

  9   A     No, sir.

10    Q     Do you know how far the customshouse, the United States

11    customshouse was from the warehouse where the tunnel exited?

12    A     No, sir.

13    Q     In approximately June of 1993, you know that Mr. Guzmán

14    was arrested; correct?

15    A     Yes, sir.

16    Q     And we listened to a series of conversations involving

17    you yesterday; is that correct, sir?

18    A     Yes, sir.

19    Q     Showing you Government Exhibit 600T-1, this was the first

20    call we listened to and you see the date on there, June 13,

21    1994; correct?

22    A     Yes, sir.

23    Q     And by that time, Mr. Guzmán was incarcerated for at

24    least one year; correct?

25    A     That's correct.



                       MDL      RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 12 of 180 PageID #:
                                  14448

                            Martinez - cross - Purpura                   1707


  1   Q     And at that time, you were employed or working for Guero

  2   Palma Salazar; correct?

  3   A     Yes, sir.

  4   Q     And at that time, you were trying to obtain a warehouse

  5   for train deliveries involving cocaine for Guero Palma Salazar

  6   correct, sir?

  7   A     Yes, sir.

  8   Q     And as you testified to before, that he was a narcotic

  9   trafficker, meaning Guero Palma, that you were then working

10    for in 1994; correct, sir?

11    A     Yes, sir.

12    Q     And you continued to work for Palma Salazar for at least

13    two, two and a half years, according to your own testimony;

14    correct?

15    A     Yes.

16    Q     Now, speaking of Guero Palma Salazar, in 1993, he did not

17    have a very good relationship with the Arellano Felix

18    organization, did he, sir?

19    A     No.

20    Q     And Miguel Felix Gallardo, he is the uncle or the leader

21    of that organization, or was, sir; is that correct?

22    A     Yes.

23    Q     And yesterday on direct examination, you told us that, in

24    fact, Mr. Guero Palma's wife and children were killed, his two

25    children, killed by that organization; is that correct, sir?



                      MDL      RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 13 of 180 PageID #:
                                  14449

                              Martinez - cross - Purpura                 1708


  1   A      According to what Mr. Guzmán told me, yes.

  2                MR. PURPURA:    Let me just, for the witness only,

  3   please, Your Honor, Defendant's Exhibit 164.

  4                MR. ROBOTTI:    Your Honor, the Government is going to

  5   object to this.

  6                THE COURT:    He hasn't offered it, so you can't

  7   object to it.

  8   Q      Do you recognize that photograph?

  9   A      No, sir.

10    Q      Had you ever seen the wife of Guero Palma Salazar?

11    A      I've never met her, sir.

12    Q      You never met his children either?

13    A      No.

14    Q      But you did hear about how they died; is that correct,

15    sir?

16    A      According to what Mr. Guzmán told me, yes.

17    Q      What you were informed is that, in fact, his wife's head

18    was cut off and sent back to him; is that correct, sir?

19    A      Yes, sir.

20    Q      And that his two children were taken to a high bridge in

21    Venezuela and thrown off that bridge and that it was videoed

22    and that video was sent to Guero Palma?

23    A      That's correct.

24    Q      And you knew from working with Guero Palma that he

25    hated -- you used that word a lot -- the Arellano Felix



                        MDL      RPR     CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 14 of 180 PageID #:
                                  14450

                             Martinez - cross - Purpura                  1709


  1   family; is that correct, sir?

  2   A     Yes.

  3   Q     And you know that if he could he would have killed Ramon

  4   Benjamin or the other brother if he had the opportunity; isn't

  5   that correct, sir?

  6   A     Yes.

  7   Q     Showing you Government Exhibit 807, which is the

  8   Christine Disco, you were not there at the time of the

  9   shooting, were you sir?

10    A     No, sir.

11    Q     And the shooting occurred approximately in 1993; is that

12    correct, sir?

13    A     Yes, sir.

14    Q     And the target of the shooting was the Arellano brothers,

15    Ramon and Benjamin; is that correct, sir?

16    A     And I think Mr. Guzmán also told me that Javier was there

17    as well.

18    Q     Now, initially, you were indicted in the Southern

19    District of California, which is in San Diego; is that

20    correct?

21    A     Yes, sir.

22                 MR. PURPURA:   Your Honor, just a moment with

23    counsel, if I may.

24                 (Pause.)

25    Q     And obviously when you get indicted you do receive a copy



                       MDL      RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 15 of 180 PageID #:
                                  14451

                            Martinez - cross - Purpura                   1710


  1   of your indictment; is that correct?

  2   A     If you live in the United States, you do.

  3   Q     Well --

  4   A     In Mexico, they don't even tell you.        You have an arrest

  5   warrant against you.

  6   Q     Let's do this:    When you come to the United States, when

  7   you were brought here in June of 19 -- excuse me, June 25th of

  8   2001, at some time before you went to court to enter a plea,

  9   you received a copy of your indictment; correct?

10    A     Yes.

11    Q     Because when you went in for your plea agreement, a

12    judge, just like Judge Cogan, wanted to make sure that you

13    received a copy of the indictment, that you understood the

14    charge against you, that -- this is compound, I apologize.

15                 The judge wanted to make sure you understood

16    everything; correct?

17    A     I don't remember if they gave it to me or they gave it to

18    the female attorney that the Government assigned to me to

19    represent me.

20    Q     You did have a court-appointed attorney; is that correct?

21    A     Yes, sir.

22    Q     And the court-appointed attorney went through the charges

23    against you; correct?

24    A     Yes.

25    Q     And the court-appointed attorney went through the



                      MDL      RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 16 of 180 PageID #:
                                  14452

                            Martinez - cross - Purpura                   1711


  1   indictment, which is the charging document against you;

  2   correct?

  3   A     I think so.

  4   Q     And, again, when you appeared in United States District

  5   Court on November 29, 2001 in San Diego before the Honorable

  6   Judge Rudy Brewster, Judge Brewster, in a 20-page colloquy,

  7   reviewed the indictment and all your rights with you; correct?

  8   A     I do not remember.

  9   Q     Isn't that an important date when you go into court and

10    you are going to enter a guilty plea?

11    A     Yes.

12    Q     And you know -- you want to know what you're entering a

13    guilty plea to, don't you?

14    A     Yes.

15                 MR. PURPURA:   Just for the witness, please, Defense

16    Exhibit 81 for identification only.

17    Q     Do you recognize that, sir?

18    A     Yes.

19    Q     And that would be the face sheet of the indictment in

20    which you pled guilty to, the fourth superseding indictment in

21    the Southern District of California; is that correct, sir?

22    A     Yes.

23    Q     All right.

24                 MR. PURPURA:   Enter Defense Exhibit 81 into evidence

25    at this time, just the face sheet.



                      MDL      RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 17 of 180 PageID #:
                                  14453

                            Martinez - cross - Purpura                   1712


  1                MR. ROBOTTI:    The Government doesn't object to the

  2   face sheet, Your Honor.

  3                THE COURT:    Received.

  4                (Defendant's Exhibit 81 received in evidence.)

  5                MR. PURPURA:    Display it.

  6   Q     Obviously you're interested in where your name is; is

  7   that correct, because you are on the indictment?

  8   A     Yes.

  9   Q     And you'd also, I would assume, be interested in who else

10    has been charged with you; correct?

11    A     Yes.

12    Q     All right.      And you see that Joaquin Guzmán Loera, the

13    man you have been talking about for the past three-and-a-half

14    days, is on the indictment right at the top; right?

15    A     Yes.

16    Q     And that's the person who you, one of the people that

17    when you started initially proffering, talking to Government

18    counsel about things in Mexico, that's one of the people you

19    started talking about; correct?

20    A     Yes.

21    Q     So my question is to you, why, when you were under oath

22    in Tucson, Arizona, March 21st and 22nd of 2006, when

23    Government counsel --

24                 MR. ROBOTTI:    What page?

25                 MR. PURPURA:    That's page 169.



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 18 of 180 PageID #:
                                  14454

                             Martinez - cross - Purpura                  1713


  1   Q     -- when Government counsel asked you:        "Let me ask you,

  2   El Chapo, is he under indictment?"

  3              And your answer was:       Who?

  4              And then the question was "Mr. Chapo."

  5              And then you responded:        "But who has indicted him?"

  6              And then the question was:        "The American

  7   Government."

  8              And you said:        "I don't know."

  9              Why would you say that?

10    A     Well, because maybe I did not understand the question.

11    Well, El Chapo, meaning Mr. Guzmán was under indictment with

12    me since I was in Mexico, since I was arrested.

13    Q     You had the indictment and you knew what it was right

14    there at the top of your indictment; correct?

15    A     That's correct.

16    Q     And your answer was "But who has indicted him?"

17               And then the next question was "The American

18    Government."

19               And your response was "I don't know."

20               What was confusing about that?

21    A     Well, maybe I had already been testifying for the entire

22    day and my mind wasn't clear anymore.

23    Q     Were you lying under oath?

24    A     No, sir.

25    Q     But you did know he was indicted, right?        Because he is



                       MDL      RPR       CRR      CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 19 of 180 PageID #:
                                  14455

                            Martinez - cross - Purpura                     1714


  1   sitting right there on the top of your indictment; correct?

  2                MR. ROBOTTI:   Objection.    Asked and answered.

  3                THE COURT:   Sustained.

  4                MR. PURPURA:   Thank you.

  5   Q     So we know you were indicted in 1995, Southern District

  6   of California; correct?

  7   A     Yes.

  8   Q     We've established you were extradited here June 25, 2001;

  9   correct?

10    A     Yes.

11    Q     Would you agree with me that you had a few conversations

12    with the Government from June 25, 2001 up until your plea of

13    November 29, 2001?

14                 MR. PURPURA:   Did you finish the question?

15    A     Yes.   It was several conversations that I had with them.

16    It's many years ago.      It's 20 years ago.      I don't remember

17    exactly the dates.

18    Q     I understand.    If I told you that records would indicate

19    that you had conversations with the Government on September

20    21, October 12, November 7, 9th, and 29th of 2001, that's --

21    go on.   -- would that sound about right?

22                 MR. ROBOTTI:   Objection.

23                 THE COURT:   Overruled.

24                 MR. PURPURA:   Thank you.

25    A     Could be.



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 20 of 180 PageID #:
                                  14456

                            Martinez - cross - Purpura                   1715


  1   Q     And we've established that November 29, 2001 is when you

  2   entered a plea; is that correct?

  3   A     Yes.

  4   Q     And do you recall when Judge Rudy M. Brewster said to you

  5   during that plea conversation --

  6                MR. PURPURA:   Page 5, Counsel.

  7   Q     -- do you understand that you will not have any Rule 35

  8   motion to modify any sentence imposed by this Court?          Do you

  9   remember that?

10    A     No.

11                 (Continued on following page.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                      MDL      RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 21 of 180 PageID #:
                                  14457

                              Martinez - cross - Purpura                   1716


  1                 MR. PURPURA:    May I have Defense 460, please, just

  2   for the defendant, please -- for the witness, please.

  3   BY MR. PURPURA:        (Continuing)

  4   Q     I'm just going to direct your attention -- I think you

  5   can read in English.

  6   A     No.   Could the interpreter please tell me this, please?

  7   Q     Okay.

  8                 THE COURT:    Mr. Purpura, do you want the whole page

  9   interpreted?

10                  MR. PURPURA:    Just the one sentence.

11                  Did she interpret it?

12                  THE INTERPRETER:      No, the interpreter did not want

13    to go ahead and did not know exactly what sentence you wanted.

14                  MR. PURPURA:    I apologize.    I'm pointing to it.

15                  (Translation.)

16    Q     Now, do you remember the court saying to you:         Do you

17    understand that you will not have any Rule 35 motion to modify

18    any sentence imposed by this court?

19    A     No.

20                  MR. PURPURA:    Your Honor, I would move into evidence

21    Defense Exhibit 160, just that sentence plus the response.

22                  THE COURT:    First you need a number.

23                  MR. PURPURA:    160.

24                  THE COURT:    Okay.     The government's position?

25                  MR. ROBOTTI:    The government doesn't object to



                       MDL       RPR        CRR     CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 22 of 180 PageID #:
                                  14458

                            Martinez - cross - Purpura                   1717


  1   lines 4 through I believe it's 9.

  2                THE COURT:   Okay.   Received.

  3                (So marked.)

  4                MR. PURPURA:   It's in evidence now.     Can we please

  5   display it?

  6   Q     The court said:     Do you understand that you will not have

  7   any Rule 35 motion to modify any sentence imposed by this

  8   court?

  9                And then your attorney said:     If I could have a

10    moment, Your Honor.

11                 There was a pause.    I assume you spoke to your

12    lawyer.

13                 You then responded to the court:      Yes, Your Honor.

14    A     I don't remember that moment but if it's there, I said

15    it.

16    Q     Thank you.

17                 And then after your plea, before you appeared before

18    the United States grand jury in San Diego, you had, again,

19    another series of proffers and I know it's back in 2001 and

20    2002, but you do agree you had a series of proffers, correct?

21    A     Yes.

22    Q     And then after that, you did appear before the United

23    States grand jury and you appeared on three separate

24    occasions, correct?

25    A     Yes.



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 23 of 180 PageID #:
                                  14459

                              Martinez - cross - Purpura                     1718


  1   Q       And that culminated, in fact, in your sentencing, as

  2   we've already heard, you got sentenced on May 20, 2002 and you

  3   were sentenced to 219 months?

  4   A       Yes.

  5   Q       And then you had, from 2002 until you testified in 2006

  6   in Arizona, you had a lot more proffers in preparation for

  7   trial testimony, correct?

  8   A       Yes.

  9   Q       As a matter of fact, at that trial, you testified that up

10    until that date of 2006, of March 2006, you met with

11    government counsel and agents at least 50 times, does that

12    sound about right?

13    A       I don't remember the times but, yes, I did meet with

14    them.

15    Q       Let me see if this helps you out.

16                   You were asked under oath:       Approximately if you

17    estimate how many meetings did you have, debriefing, meetings

18    did you have with the agents?

19                   That's from your trial testimony, page 161, 2006.

20    Your response was:       In total, since I arrived to the United

21    States?

22                   And the question was:     Yes.

23                   And your answer was:    About 50 times.

24    A       I repeat to you, I don't remember the number of times but

25    it was several.



                        MDL      RPR     CRR          CSR    OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 24 of 180 PageID #:
                                  14460

                               Martinez - cross - Purpura                1719


  1   Q      And your answer under oath when you said it was

  2   approximately 50 times, would that be accurate to the best of

  3   your knowledge?

  4   A      The best thing that I remember, that I do remember is

  5   yes.

  6   Q      I'm now showing you what has been marked as Defense

  7   Exhibit 84 for identification and I'll direct your attention

  8   to the caption and see if you recognize this motion.

  9                 (Pause.)

10    A      Yes.

11                  MR. PURPURA:    I would just admit, Your Honor, we're

12    going to redact this portion here which is the top portion.

13    Thank you.     And now with no objection, I move 84 into evidence

14    as redacted.

15                  MR. ROBOTTI:    No objection, Your Honor.

16                  THE COURT:    Received.

17                  (So marked.)

18    Q      Now, this face sheet, this is the face sheet of the

19    Rule 35 which the government filed for you on December 11,

20    2006, some seven months, six or seven months after you

21    testified in Arizona, correct?

22    A      Yes.

23    Q      And the Assistant United States Attorney who was involved

24    with the case who filed the motion, he was the Assistant who

25    followed your case right from the point you were brought into



                       MDL        RPR     CRR     CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 25 of 180 PageID #:
                                  14461

                            Martinez - cross - Purpura                   1720


  1   San Diego, correct?

  2   A     Yes.

  3   Q     He attended the proffers, he attended the grand jury

  4   proceedings and he even attended your trial in Arizona,

  5   correct?

  6                MR. ROBOTTI:   Objection.    Compound.

  7   A     Yes.

  8                THE COURT:   It's okay.    It's clear.

  9   Q     And take one step back.      In March of 2006 when you

10    testified, you had nine years with good time left on your

11    sentence, correct?

12    A     Yes.

13    Q     And approximately within a month of filing this motion,

14    your sentence was reduced from the balance to time served,

15    correct?

16    A     Yes.

17    Q     Now, government counsel asked you about S visas, correct?

18    A     Yes.

19    Q     Up to this date, whatever today is, have you received

20    your S visa at this point?

21    A     No.

22    Q     And since back on February 19, 2016, when you go to these

23    meetings, the status of your S visa is discussed, correct?

24    A     No, I started hearing about the S visa about two or

25    three years ago.



                      MDL       RPR     CRR       CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 26 of 180 PageID #:
                                  14462

                              Martinez - cross - Purpura                 1721


  1   Q     Let me see if I can refresh your recollection.

  2                (Pause.)

  3                MR. PURPURA:    Just for the witness, please, this is

  4   Defense Exhibit 116 which is government MAM 149.           And I'd ask

  5   the witness to read or the interpreter to interpret paragraph

  6   number one.

  7                (Translation.)

  8   Q     Does that refresh your recollection that as far back as

  9   February 19, 2016, the status of your S visa was discussed

10    with government counsel and agents?

11    A     Well, I just told you that I heard about the S visa about

12    two or three years ago.

13    Q     So it was discussed on that day to the best of your

14    recollection now, February 19, 2016, correct?

15    A     Yes.

16    Q     And then, again, on May 27, 2016, you either had a phone

17    call -- actually, you met with government agents and again the

18    status or the paperwork for your S visa was discussed again.

19    Does that sound about right to you?

20    A     I think so.

21    Q     And then on September 1, 2016, you met again with

22    government counsel and the agents and, again, the status of

23    your S visa was discussed and they asked you if you were

24    willing to testify against Joaquin Guzman if he was arrested,

25    do you remember that?       That's a yes or no.



                      MDL        RPR     CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 27 of 180 PageID #:
                                  14463

                            Martinez - cross - Purpura                   1722


  1   A     Yes.

  2   Q     Thank you.

  3                And then, again, on December 6th of 2016, you still

  4   haven't received your S visa and the status was discussed

  5   again, correct?

  6   A     I think so.

  7   Q     And, again, what was discussed was the fact that you were

  8   willing, as the government asked you, to testify against

  9   Joaquin Guzman, correct?

10    A     Yes.

11    Q     And, again, these meetings without going through the

12    dates went right through 2017, correct?

13    A     That's correct.

14    Q     And to this date, your S visa has not been granted,

15    correct?

16    A     That's correct.

17    Q     And who's helping you get your S visa?

18    A     The government.

19                 MR. PURPURA:   No further questions.

20                 Thank you, sir.

21                 (Continued on next page.)

22

23

24

25



                      MDL      RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 28 of 180 PageID #:
                                  14464

                                       Sidebar                              1723


  1               THE COURT:   Before we start redirect -- there is

  2   redirect?

  3               MR. ROBOTTI:    Yes, sir.

  4               THE COURT:   I need to see counsel very briefly at

  5   sidebar.

  6               (The following occurred at sidebar.)

  7               THE COURT:   I have modified the instruction a little

  8   bit.   The only substantive changes are --

  9               MR. ROBOTTI:    We lost the white noise, Your Honor.

10                THE COURT:   Let's talk quietly.

11                Only the substantive changes are highlighted.         I

12    wanted to make sure the government still wants it as I have

13    revised it since there are changes in favor of the defendant

14    but I think it is still accurate.

15                MR. ROBOTTI:    Can we take a moment, Your Honor?

16                (Pause.)

17                MR. PURPURA:    It's good.     Thank you, Your Honor.

18                MR. ROBOTTI:    The government agrees.

19                THE COURT:   Okay.   All right.       Let's go to redirect.

20                (Sidebar conference ends.)

21                (Continued on next page.)

22

23

24

25



                     MDL       RPR      CRR       CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 29 of 180 PageID #:
                                  14465

                             Martinez - redirect - Robotti               1724


  1   REDIRECT EXAMINATION

  2   BY MR. ROBOTTI:

  3   Q     Good morning, Mr. Martinez Martinez.

  4   A     Good morning, sir.

  5   Q     Now, there was a lot of discussion of your past testimony

  6   on cross-examination yesterday.          Do you recall that?

  7   A     Yes, sir.

  8   Q     And, specifically, I'm talking about your past testimony

  9   in 2002 and 2006.       Do you recall questions about that?

10    A     Yes, sir.

11    Q     Now, at the time you testified in 2002 before the grand

12    jury in San Diego, was the defendant in custody to your

13    knowledge?

14    A     Yes, but he had just escaped from jail.

15    Q     And he escaped jail in 2001, is that right?

16    A     Yes, sir.

17    Q     And the defendant had not been extradited to the United

18    States at that point either, right?

19    A     No, sir.

20    Q     And when you testified in 2006 in Arizona, was the

21    defendant in custody to your knowledge?

22    A     No, sir.

23    Q     And he had not been extradited to the United States,

24    right?

25    A     That's correct.



                       MDL       RPR     CRR       CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 30 of 180 PageID #:
                                  14466

                               Martinez - redirect - Robotti             1725


  1   Q       So at the time of your past testimony, did you know

  2   whether you would ever testify against the defendant?

  3   A       No, sir.

  4   Q       Now, whom did you testify against at trial in Arizona in

  5   2006?

  6   A       Architect Felipe Corona.

  7   Q       And could you remind the jury who he is?

  8   A       The person who built the tunnel.

  9   Q       That's the tunnel from Agua Prieta to Douglas, is that

10    right?

11    A       That's correct.

12    Q       And for whom did he work?

13    A       For Mr. Guzman.

14    Q       All right.       So I'd like to talk about several portions of

15    your past testimony that defense counsel did not ask you

16    about.

17                   Now, do you recall defense counsel asking you about

18    the following question during your 2006 testimony?

19                   Question:     Were you aware of El Chapo ordering the

20    death of various people?

21                   Answer:     No.

22                   Do you recall that question?

23    A       Yes.

24    Q       All right.       So I would like to ask you about the question

25    you were asked just four questions later during your testimony



                         MDL       RPR     CRR     CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 31 of 180 PageID #:
                                  14467

                            Martinez - redirect - Robotti                 1726


  1   which defense counsel did not read to you and this just for

  2   the witness.

  3                Question:    Did you ever see anyone be killed?

  4                Answer:    No.   That I found out that they had

  5   somebody killed, yes.

  6   Q     Is that accurate?

  7   A     Yes.

  8   Q     And then I'd like to look at another portion of that very

  9   same testimony that Mr. Purpura was asking you about.          This is

10    while you were on cross-examination in 2006 in Arizona.           This

11    is page 131, lines 4 through 9.

12                 Question:    Mr. Martinez, were you present when

13    assassinations were ordered by Mr. Guzman, by Chapo Guzman?

14                 Answer:    Correct.

15                 Question:    Even though on direct examination you

16    said you were not?

17                 Answer:    I said that I wasn't present where people

18    were killed but I was present when he gave the order for

19    people to be killed.

20                 Is that accurate?

21    A     Yes.

22    Q     All right.      Page 147.    Same testimony defense counsel

23    asked you about.       Lines 22 to 23.

24                 And the defendant -- and Guzman actually discussed

25    the killing of other people?



                      MDL       RPR       CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 32 of 180 PageID #:
                                  14468

                            Martinez - redirect - Robotti                 1727


  1                Answer:    Correct.

  2                Is that accurate?

  3   A     Yes, sir.

  4   Q     And, finally, on this topic, page 167, lines 11 through

  5   21.

  6                Question:    These killings, was that something you

  7   knew about in advance?

  8                Answer:    No.

  9                Question:    How did you find out about the killings?

10                 Answer:    Because I was taking care of Chapo's

11    office.   Chapo would arrive on different days, three or four

12    times a week, and he would arrive and he would start making

13    telephone calls.       It was his office and you could hear what he

14    was saying, what he was talking about, and also what his

15    bodyguards were talking about.       That's how I found out about

16    things.   Chapo never asked me for permission to kill anybody.

17                 Is that accurate?

18    A     Yes, sir.

19    Q     So, by my count, that's at least four times during your

20    testimony --

21                 MR. PURPURA:     Objection.   That's not a question.

22                 THE COURT:    We'll save it.

23    Q     Do you recall the defense attorney asking you about those

24    portions of your testimony?

25    A     Yes.



                      MDL       RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 33 of 180 PageID #:
                                  14469

                            Martinez - redirect - Robotti                1728


  1   Q     Did he read the portions about you hearing the defendant

  2   order people killed?

  3   A     No.

  4   Q     And let's just briefly look back at your testimony in

  5   2002 which was four years before that.        This is page 17 of the

  6   April 25, 2002, testimony, line 16 to 24.

  7                Question:    Did you ever hear Joaquin Guzman Loera

  8   direct anyone to go kill a suspected member of the Arellano

  9   Felix organization?

10                 Answer:    Yes.

11                 That's line 16 to 19 for the record.

12                 Is that accurate?

13    A     Yes, sir.

14    Q     Do you also recall defense counsel asking you yesterday

15    about your 2006 testimony that there were no seizures in

16    Mexico?

17    A     Yes.

18    Q     All right.      So I'd also like to look back at another

19    portion of your testimony in 2006 that Mr. Purpura asked you

20    about.    And this is page 174, lines 2 to 23.

21                 Let's start out with the loads that were seized by

22    the government.       I'm referring to the Mexican government.

23                 THE COURT:    You've got to slow down.

24    Q     You had indicated that you remembered either one or two

25    seizures that you had not thought about yesterday.



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 34 of 180 PageID #:
                                  14470

                            Martinez - redirect - Robotti                  1729


  1                Answer:    Not that they hadn't occurred, just that

  2   the answer the attorney gave me, I don't know what I was

  3   thinking about.

  4                Question:    Tell us about these seizures by the

  5   Mexican government?

  6                Answer:    The Mexican government confiscated 7 tons,

  7   300 kilos, and cans of jalapeno chilies.

  8                Question:    When was that?

  9                Answer:    On the border, Tecate.     That's why I am

10    here.

11                 Question:    When was that?

12                 Answer:    The seizure?

13                 Question:    Yes, sir.

14                 Answer:    In 1992.    Excuse me.    1993.

15                 Question:    So your indictment has to do with that

16    seizure?

17                 Answer:    Yes.

18                 Question:    Even though the seizure was in Mexico?

19                 Answer:    Yes, sir.

20                 Question:    That cocaine, where was it intended to be

21    delivered?

22                 Answer:    It was crossed through Tijuana and

23    delivered to Los Angeles.

24                 Is that accurate?

25    A       Yes, sir.



                      MDL       RPR       CRR     CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 35 of 180 PageID #:
                                  14471

                             Martinez - redirect - Robotti               1730


  1   Q      And your testimony in 2002 on this topic, April 18, 2002,

  2   page 48 -- excuse me.       Page 49, line 8 to line 14.

  3                 Did there come a point in time when the method of

  4   transporting cocaine in chili pepper cans came to an end?

  5                 Answer:    Yes.

  6                 Question:    Was that the result of a specific event?

  7                 Answer:    Yes, the detention of 7 tons, 200 kilos.

  8                 Is that accurate?

  9   A      Yes, sir.

10    Q      And did the defense counsel read those passages back to

11    you?

12    A      No.

13    Q      Now, do you recall defense counsel asking you about your

14    2002 testimony that you had been stabbed on two different

15    occasions?

16    A      Yes.

17    Q      And then defense counsel reminded you that you testified

18    on direct that you had been stabbed on three separate

19    occasions, is that right?

20    A      Yes.

21    Q      All right.      I'd like to take a look at what you actually

22    said in 2002.      This is April 18th of 2002, page 62, beginning

23    on line 10.

24                  Question:    You mentioned a grenade incident.

25    Described what happened on that particular incident.



                       MDL       RPR     CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 36 of 180 PageID #:
                                  14472

                           Martinez - redirect - Robotti                   1731


  1              Answer:     Well, first, it was the two times of eight

  2   stabs each.    I got all of my body sewed up with different

  3   operations.    They performed -- they perforated my lung twice,

  4   the intestine, the pancreas.        The authorities at the prison

  5   had knowledge that there was going to be another attempt

  6   against me.    They transferred me to a different prison.

  7              Question:     Almoloya?

  8              Answer:     No, another one.    It's called Reclusorio

  9   Sur, the southern prison, as opposed to Reclusorio Oriente,

10    the western one.     I was sent to a place known as well, what is

11    in the United States what would be the hole, but the

12    difference is that there are more dangerous prisoners there.

13               THE INTERPRETER:     Now, Counselor, the interpreter

14    will need that if you want it interpreted back.

15               MR. ROBOTTI:     Okay.    Go ahead.

16               (Translation.)

17    Q     And then picking up on line 3:       So when I arrived there,

18    money had already been paid for me to be murdered there, so

19    they tried again to stab me but the shirt, it rips.          I run

20    towards the door and the officer opens the door for me and

21    protects me.

22               Is that accurate?

23    A     Yes, sir.

24    Q     Now, I just wanted to ask you briefly about that grenade

25    attack.   The night before, about how many hours did



                     MDL       RPR        CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 37 of 180 PageID #:
                                  14473

                            Martinez - redirect - Robotti                1732


  1   "The Corrido" play for?

  2                THE COURT:   "El Corrido" was the song?

  3                MR. ROBOTTI:   The song, yes, Your Honor.

  4   A     About eight hours.

  5   Q     And how did you feel when you heard that?

  6                MR. PURPURA:   Objection.

  7                THE COURT:   Sustained.    Sustained.

  8   Q     Did you think this was any message when you heard it?

  9                MR. PURPURA:   Objection.    Really, it's not --

10                 THE COURT:   Stop.   Stop.   Sustained.

11    Q     Now, you mentioned that the trial in 2006 was against the

12    architect Felipe Corona who built the tunnel, is that right?

13    A     Yes.

14                 (Continued on next page.)

15

16

17

18

19

20

21

22

23

24

25



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 38 of 180 PageID #:
                                  14474

                            Martinez - redirect - Robotti                1733


  1   BY MR. ROBOTTI:       (Continuing.)

  2   Q     Let's do one final read-back of your testimony here.

  3   This is going to be page 87, beginning at line 18.          "Now, you

  4   said you were aware of various seizures that took place in the

  5   United States:

  6               "Were you aware of any large seizures of narcotics

  7   that had gone through the tunnel?

  8               "Answer:     Yes.

  9               "Question:     Describe that to us.

10                "Answer:     What I would like to answer is I don't

11    recall the exact amount.        It was from 900 to 1,000 kilos in

12    Phoenix which they grabbed after they had crossed it through

13    the tunnel."

14                And then continuing:

15                "El Chapo told me, Compadre, we lost 1,000 kilos.

16    We lost them.     They caught them on the truck because that

17    dumb-ass Camarena left the door of the house open and a

18    policeman went by and saw the pool table on the ceiling.           They

19    followed the truck and now they know there is a stash there."

20                Is that accurate?

21    A     Yes, sir.

22    Q     And did defense counsel read that one back to you?

23    A     No.

24                MR. ROBOTTI:     Your Honor, the Government offers the

25    excerpts of the transcripts that I just read into evidence.



                      MDL       RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 39 of 180 PageID #:
                                  14475

                            Martinez - redirect - Robotti                1734


  1                MR. PURPURA:   No objection.

  2                THE COURT:   Received.     Do they have a number?

  3                MR. ROBOTTI:   They are excerpts from 3500 MAMM-14,

  4   3500 MAMM-10 and 3500 MAMM-9.

  5                THE COURT:   Okay.

  6                MR. ROBOTTI:   And we will list the specific excerpts

  7   after testimony is done.

  8                THE COURT:   Fine.   Anything else?

  9                MR. ROBOTTI:   Just a couple of more questions,

10    Judge.

11    BY MR. ROBOTTI:

12    Q     Now you've already done your time in jail; is that right?

13    A     Yes.

14    Q     And you can't be sent back to jail for crimes to which

15    you pled guilty?

16                 MR. PURPURA:   Objection.

17                 THE COURT:   Wait, if you want to talk to me let's

18    talk about it at sidebar.       Let me just think about the

19    question.    If you want to press it, we need to discuss it.

20                 MR. PURPURA:   Would the court consider 611(c), the

21    form of the question.

22                 THE COURT:   I will overrule that.

23                 You may answer.

24    BY MR. ROBOTTI:

25    Q     So it's your understanding that you can't be sent back to



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 40 of 180 PageID #:
                                  14476

                            Martinez - recross - Purpura                 1735


  1   jail for the crimes to which you pled guilty; right?

  2   A     That's what I think.

  3   Q     What do you understand would happen to you today if you

  4   didn't tell the truth on the witness stand?

  5   A     They could send me to jail.

  6   Q     Is perjury a crime?

  7   A     Yes.

  8   Q     And so the only way you could go back to jail is if you

  9   committed perjury?

10    A     Yes.

11                 MR. ROBOTTI:   No further questions.

12                 THE COURT:   All right.    Anything else?

13                 MR. PURPURA:   I do, yes.

14                 THE COURT:   Briefly?

15                 MR. PURPURA:   Briefly, sure.

16                 THE COURT:   Okay.

17    RECROSS-EXAMINATION

18    BY MR. PURPURA:

19    Q     Mr. Robotti just asked you if you committed perjury would

20    you go to jail; correct?

21    A     Yes.

22    Q     Now, you've met with Mr. Robotti in preparation for this

23    trial 20 times?

24    A     Yes.

25    Q     And he had that same black book that he's been carrying



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 41 of 180 PageID #:
                                  14477

                            Martinez - recross - Purpura                 1736


  1   back and forth each and every time; correct?

  2   A     I don't remember.

  3   Q     But he asked you basically all the same questions you

  4   were asked on the witness stand over and over again; correct?

  5   A     Yes.

  6   Q     And he was satisfied with your answers after he met with

  7   you 20 times; correct?

  8   A     I believe so, yes.

  9   Q     And so, if you followed the script you have no problem

10    with perjury, do you?

11    A     That could be.

12    Q     Now, would you agree with me that the truth is the truth

13    whether Joaquin Guzman is arrested, whether he's in Mexico or

14    whether he's anywhere.      The truth is the truth; correct?

15    A     Yes.

16    Q     And the same thing applies in 2006 when you were under

17    oath, Mr. Robotti on direct examination didn't read from the

18    transcript where you denied killing anybody, did he?

19    A     That's correct.

20                 MR. PURPURA:   This is page 50 from the transcript of

21    2006, Defense Exhibit Excerpt 165.       Move into evidence.

22                 THE COURT:   Any objection?

23                 MR. ROBOTTI:   No objection, Judge.

24                 THE COURT:   Received.

25                 (Defense Exhibit 165 received in evidence.)



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 42 of 180 PageID #:
                                  14478

                            Martinez - recross - Purpura                    1737


  1                (Exhibit published.)

  2   BY MR. PURPURA:

  3   Q     When you were asked under oath with an interpreter, you

  4   mentioned about different people killed Arturo Beltran, Arturo

  5   Guzman, Francisco Salazar.       Were you aware of El Chapo

  6   ordering the death of various people, and your answer was No;

  7   isn't that correct, sir.        Correct?

  8   A     Yes.

  9   Q     Thank you.

10                 MR. PURPURA:    Excerpt 165-B, offer into evidence,

11    page 80 and 81.       The same transcript.

12                 THE COURT:    Any objection?

13                 MR. ROBOTTI:    There doesn't appear to be a response

14    to that question, Judge.

15                 THE COURT:    I am sorry, didn't understand the

16    objection.

17                 MR. ROBOTTI:    No objection.

18                 THE COURT:    All right, received.

19                 MR. PURPURA:    Thank you.

20                 (Defense Exhibit 165-B received in evidence.)

21                 (Exhibit published.)

22    Q     Again, about an hour later in the trial you were asked by

23    the same Assistant United States Attorney: "Do you recall him

24    ever talking about people being killed," and the "him" is

25    Mr. Guzman and your response was "No"; correct?            Correct?



                      MDL       RPR      CRR       CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 43 of 180 PageID #:
                                  14479

                             Martinez - recross - Purpura                    1738


  1   A     Correct.

  2                MR. PURPURA:    Just one second and I will be

  3   finished.

  4   BY MR. PURPURA:

  5   Q     Defense Exhibit Number 163, excerpt from the same trial

  6   page 35.

  7                MR. PURPURA:    Move in evidence.

  8                MR. ROBOTTI:    No objection.

  9                THE COURT:    Received.

10                 (Defense Exhibit 163 received in evidence.)

11                 (Exhibit published.)

12    BY MR. PURPURA:

13    Q     Again, the same Assistant United States Attorney asked

14    you about seizures that you're aware of in Mexico.

15    Mr. Robotti didn't ask you that from the transcript in direct

16    examination, did he?

17    A     No.

18    Q     And the question was: "And was it a general practice that

19    El Chapo had the Mexican officials paid off," and your answer

20    was "Yes"; correct?

21    A     Yes.

22    Q     And finally the question was:      "And were there a lot of

23    seizures in Mexico by the Mexican police then," and your

24    answer was, "As far as I know there wasn't one."            Correct?

25    Correct?



                       MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 44 of 180 PageID #:
                                  14480

                         Martinez - re-redirect - Robotti                1739


  1   A     Correct.

  2   Q     Finally, does truth matter who asked the question,

  3   whether it's the Government or defense counsel?

  4   A     That's correct.

  5                MR. PURPURA:   Thank you, no further questions.

  6                MR. ROBOTTI:   Just a couple of questions, Judge.        I

  7   will be brief, Your Honor.

  8                THE COURT:   Yes, you will be.

  9   RE-REDIRECT EXAMINATION

10    BY MR. ROBOTTI:

11    Q     Mr. Martinez, those portions of the transcript that

12    counsel just showed you, those are the same portions that I

13    asked you about, right?

14                 MR. PURPURA:   Objection.

15                 THE COURT:   Overruled.

16    A     Yes.

17    Q     You were asked a number of times by a Mr. Purpura whether

18    you were lying on the witness stand today.         Have you lied to

19    this jury?

20                 MR. PURPURA:   Objection.

21    A     No, sir.

22                 MR. PURPURA:   This is beyond --

23                 THE COURT:   It is not.    That is the problem with the

24    recross and redirect and re-redirect.        Ask just the last part

25    of the question.



                       MDL      RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 45 of 180 PageID #:
                                  14481

                        Martinez - re-redirect - Robotti                 1740


  1   BY MR. ROBOTTI:

  2   Q     Mr. Martinez, have you lied to this jury?

  3   A     No.

  4                MR. ROBOTTI:   No further questions, Judge.

  5                THE COURT:   All right.    The witness may step down.

  6                (Witness excused.)

  7                THE COURT:   Before we take our break, ladies and

  8   gentlemen, let me tell you a little something about how

  9   federal sentencing works, particularly with regard to

10    cooperating witnesses.

11                 When somebody cooperates with the Government, the

12    Government has to -- doesn't determine what sentence they are

13    going to get and normally the Government doesn't make any

14    recommendation to the sentencing judge as to how much time

15    that cooperating witness should get.        What the Government will

16    do, if it is satisfied with the level of cooperation is to

17    write to the sentencing judge what is known as a 5(k)(1)

18    letter.     That letter sets forth the nature of all the crimes

19    that the defendant has committed and all the cooperation that

20    the defendant has given to the Government.

21                 The judge takes that letter, together with a lot of

22    other information about the defendant and all of the crimes

23    that he has committed and it's the judge exclusively who

24    decides the appropriate sentence, not the Government.          So that

25    a cooperating witness, all they get from the Government is



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 46 of 180 PageID #:
                                  14482

                        Martinez - re-redirect - Robotti                   1741


  1   this 5(k)(1) letter.     But the 5(k)(1) letter is significant

  2   because if the defendant gets one from the Government, the

  3   judge may sentence that defendant below any statutory,

  4   mandatory minimum if the law provides one.          For example, if

  5   the law says a defendant who commits this crime has to serve

  6   at least ten years, then the judge has to sentence him to at

  7   least ten years unless the judge gets the 5(k)(1) letter from

  8   the Government.      Then the judge doesn't have to if he doesn't

  9   want to sentence him to that ten years.           The judge can go

10    below that.

11               So without the letter the judge is stuck with the

12    mandatory minimum.     Besides allowing a sentence below the

13    mandatory minimum, the information in the letter is generally

14    important to the sentencing judge in helping him determine

15    what the appropriate sentence is.       Once the judge receives the

16    letter, it is the judge's decision alone as to what the

17    sentence should be.     However, it is solely the Government's

18    decision as to whether to submit the letter in the first

19    place.   So, that is how that works.       I will give you a copy of

20    this instruction when you go to deliberate, but I wanted you

21    to know that as the trial goes on.

22               All right.     We will take our morning break and come

23    back here at 11:25.     Please remember not to discuss the case

24    at all amongst yourselves.      Okay.   Recess until 11:25.

25               (Jury exits.)



                     MDL       RPR      CRR       CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 47 of 180 PageID #:
                                  14483

                        Martinez - re-redirect - Robotti                 1742


  1              (Recess taken.)

  2              THE COURT:    I am told we need a sidebar.

  3              (Sidebar held outside of the hearing of the jury.)

  4

  5

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 48 of 180 PageID #:
                                  14484

                                        Sidebar                          1743


  1              (The following sidebar took place outside the

  2   hearing of the jury.)

  3              MS. GOLDBARG:       This is just an administrative

  4   measure, issue.      There are three law enforcement witnesses

  5   that are coming up.     The next witness after that is in the

  6   Witness Protection Program so the marshals will need some

  7   leeway time, but I don't know if this will take us to lunch so

  8   it may be a good idea to break for lunch so the marshals know

  9   what to do.

10               As Your Honor is aware, and defense counsel as well,

11    that this witness has severe prostate issues which requires

12    him to use the facilities more frequently.

13               THE COURT:     And he's a long witness?

14               MS. GOLDBARG:       He is not a long witness but

15    depending, he may need to take more breaks than usual.           So,

16    I'm asking the Court how you would like us to let you know

17    that.

18               THE COURT:     Give me a proposal.

19               MS. GOLDBARG:       I can have the witness say, I would

20    like to take a break.     I just would like defense counsel to

21    know.   And we're restricting his liquid.

22               THE COURT:     I think I should inform the jury that he

23    has a medical issue that requires him to take more breaks.

24               MS. GOLDBARG:       I think that's fine if defense

25    counsel is okay with that.



                     MDL       RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 49 of 180 PageID #:
                                  14485

                                       Sidebar                           1744


  1              MR. PURPURA:     Sure.

  2              THE COURT:    Okay.

  3              (Sidebar ends.)

  4              (Continued on next page.)

  5

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                     MDL       RPR        CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 50 of 180 PageID #:
                                  14486

                              Baker - direct - Fels                      1745


  1              (Jury enters.)

  2              THE COURT:    Everyone be seated.      The Government may

  3   call its next witness.

  4              MR. FELS:    Thank you, Your Honor.      The Government

  5   calls Shawn Baker.

  6              THE COURTROOM DEPUTY:        Raise your right hand.

  7              (Witness sworn/affirmed.)

  8              THE COURTROOM DEPUTY:        State and spell your name for

  9   the record.

10               THE WITNESS:     Shawn Baker, S-H-A-W-N B-A-K-E-R.

11               THE COURTROOM DEPUTY:        Have a seat.

12               (Continued on the following page.)

13

14

15

16

17

18

19

20

21

22

23

24

25



                     MDL       RPR      CRR       CSR        OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 51 of 180 PageID #:
                                  14487

                              Baker - direct - Fels                      1746


  1   SHAWN BAKER,

  2               called by the Government, having been

  3               first duly sworn, was examined and testified

  4               as follows:

  5   DIRECT EXAMINATION

  6   BY MR. FELS:

  7   Q     Good morning, Detective Baker.       With whom do you work?

  8   A     I'm currently employed in California with the Marin

  9   County Sheriff's Department.

10    Q     What's your current rank?

11    A     Detective.

12    Q     Where are you currently assigned within the sheriff's

13    office?

14    A     The investigations division.

15    Q     Now, prior to being a detective at Marin County, where

16    did you work?

17    A     I worked for Rohnert Park Department of Public Safety

18    where I was a police officer and a firefighter.

19    Q     And prior to that what did you do?

20    A     I had the privilege of serving in the United States Coast

21    Guard.

22    Q     How long were you with the United States Coast Guard?

23    A     From February of 1999 to August of 2007.

24    Q     And did you have any employment prior to that?

25    A     No.



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 52 of 180 PageID #:
                                  14488

                              Baker - direct - Fels                        1747


  1   Q     You came straight out of school?

  2   A     Out of high school.

  3   Q     So why did you decide to leave the Coast Guard?

  4   A     In 2007, I was faced with the decision of staying in the

  5   Coast Guard.    I had originally gone in wanting experience in

  6   law enforcement and I applied to a couple of local police

  7   departments, at which point I was offered a job and decided to

  8   get out and carry on my career in law enforcement.

  9   Q     So what were your responsibilities at the United States

10    Coast Guard at the time that you left in August of 2007?

11    A     In August of 2007, I was assigned to TRACEN Petaluma

12    which is a training facility where I taught the National

13    Registry EMT course, emergency medical technician, and worked

14    at the fire department.

15    Q     So first responder position?

16    A     Yes, as a first responder and teaching EMT school.

17    Q     Now, let's go back to September of 2004.        Where were you

18    stationed at that point?

19    A     In September of 2004, I was stationed at PACTACLET which

20    is a Pacific area tactical law enforcement unit based out of

21    San Diego.

22    Q     What is PACTACLET?

23    A     In the Coast Guard, PACTACLET was a unit where there are

24    several LEDETs which is a law enforcement detachment.          And

25    eight to ten personnel, Coast Guard members, make up that team



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 53 of 180 PageID #:
                                  14489

                              Baker - direct - Fels                      1748


  1   and our primary mission is to deploy on either U.S. or foreign

  2   Navy vessels for the purpose of conducting counter drug or

  3   migrant operations off of Central/South America and the

  4   Caribbean as well as deploying to the Middle East.

  5   Q     And what vessel were you on board in September of 2004?

  6   A     In September of 2004 I was on board the U.S. Naval vessel

  7   Curts.

  8   Q     And did you have a particular responsibility on that

  9   mission when you were on board the Curts?

10    A     I was part of a boarding team and in September I would

11    rotate between being just a regular member of the boarding

12    team or leading the boarding as the boarding officer.

13    Q     So can you explain, what's a boarding team?

14    A     A boarding team is going to be the eight to ten Coast

15    Guard members that go over to vessels to conduct the various

16    operations or boardings for that day.

17    Q     And what is -- what would the boarding officer do?

18    A     So the boarding officer in that sense would be the team

19    leader or someone in charge of the operation once on board

20    that vessel to ensure the safety of the team and the crew and

21    to ensure the operation goes smoothly by delegating or

22    assigning tasks to make sure that we're efficient and

23    everything is covered.

24    Q     Directing your attention specifically to September 16th

25    of 2004, did anything of note happen in the early morning of



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 54 of 180 PageID #:
                                  14490

                                  Baker - direct - Fels                   1749


  1   that day?

  2   A       Yes.   Earlier on that date we were given tasking to

  3   conduct the boarding on that fishing vessel, Lina Maria, and I

  4   was appointed to be the boarding officer.

  5   Q       And do you know approximately where you were, where the

  6   ship was, at that point early in the morning of September 16,

  7   2004?

  8   A       Yes.   We were approximately 200 miles west of Manta,

  9   Ecuador.

10    Q       Now, in preparation for your testimony today, did you

11    help prepare a map basically showing the coordinates of where

12    you were?

13    A       I did.

14                   MR. FELS:    And just for the witness, Your Honor.

15                   THE COURT:   Okay.

16    BY MR. FELS:

17    Q       Showing you what's been marked as Government Exhibit for

18    identification as GX 200-20.        Is this one of the maps -- is

19    this the map that you helped to put together?

20    A       Yes, sir.

21    Q       And does this fairly and accurately depict where the

22    vessel was in the early morning of September 16, 2004, the

23    Curts vessel?

24    A       It does.

25                   MR. FELS:    Your Honor, if we may publish.



                         MDL      RPR     CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 55 of 180 PageID #:
                                  14491

                                Baker - direct - Fels                    1750


  1                THE COURT:   Any objection?

  2                MR. BALAREZO:      Your Honor, I already said I don't

  3   have any objection to any of these exhibits to save some time.

  4                THE COURT:   It's in.

  5                (Government Exhibit 200-20 received in evidence.)

  6                (Exhibit published.)

  7   BY MR. FELS:

  8   Q       So showing you what's been admitted into evidence as

  9   Government Exhibit 200-20, what is it that we're looking at

10    here?

11    A       It's a map of part of Central and South America as well

12    as the Pacific Ocean.      You will note the red pin is the

13    approximate position of the USS Curts.

14    Q       And that's a couple of miles, as you said, off the coast

15    of Ecuador?

16    A       Roughly 200.

17    Q       Which ocean?

18    A       The Pacific Ocean.

19    Q       Now did something of note happen on that date, September

20    16, 2004?

21    A       We were given tasking to perform a nighttime tactical

22    takedown of the fishing vessel Lina Maria as it was suspected

23    in illegal trafficking.

24    Q       And what was your role that you fulfilled that day?

25    A       I was assigned to be the boarding officer of that team.



                      MDL       RPR       CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 56 of 180 PageID #:
                                  14492

                                 Baker - direct - Fels                   1751


  1   Q       Take us through.    Did you board the Lina Maria vessel?

  2   A       Yes.   We had the location.      The USS Curts closed to

  3   approximately five miles at which point it launched its small

  4   boat, referred to as a rigid-hull inflatable boat with the

  5   LEDET, the law enforcement detachment from the Coast Guard.

  6   There's eight of us that day that went over and made our way

  7   towards the Lina Maria.

  8   Q       And what position were you in as you approached the Lina

  9   Maria?

10    A       As we were trying to be covert, we approached from the

11    rear and also so we could confirm that the vessel was, in

12    fact, the Lina Maria.

13    Q       When you said you wanted to be covert what does that

14    mean?

15    A       We wanted our presence not to be known as there's certain

16    hazards when attempting to board vessels that are suspected of

17    smuggling illegal contraband.

18    Q       Were you and your team armed at that time?

19    A       Yes, we were.

20    Q       As you approached the vessel was it dark or light?

21    A       It was dark.

22    Q       Did later it became light as you were on the scene?

23    A       It did.

24    Q       I want to show you what's been marked for identification

25    purposes as Government Exhibits 200-1 and 200-2.



                        MDL      RPR     CRR       CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 57 of 180 PageID #:
                                  14493

                                   Baker - direct - Fels                     1752


  1                   MR. FELS:    And I point out no objections, so put

  2   them into evidence?

  3                   MR. BALAREZO:      I already said I don't have any

  4   objection.

  5                   THE COURT:   He is being polite.     It is received.

  6                   (Government Exhibit 200-1 and 200-2 received in

  7   evidence.)

  8                   MR. FELS:    So 200-1 and 200-2.

  9                   THE COURT:   Yes.

10                    (Exhibit published.)

11    BY MR. FELS:

12    Q       What are we looking at here in 200-1?

13    A       It would be the aft or the back end of the fishing vessel

14    Lina Maria that I observed when we approached that morning on

15    September 16th.

16    Q       Just to be clear, when you approached it was dark and

17    this photograph was taken later on when it was light; right?

18    A       The photo was taken later when it lightened up.        And that

19    morning, to confirm or to see the name, we used a flashlight.

20    One of the boarding team members illuminated the back of the

21    ship.

22    Q       Now, look right underneath the name of the ship, you have

23    the country name.        What country is that?

24    A       Cambodia.

25    Q       Okay.    And were you anywhere close to Cambodia at this



                         MDL       RPR       CRR     CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 58 of 180 PageID #:
                                  14494

                               Baker - direct - Fels                     1753


  1   time?

  2   A       No.

  3   Q       I'm showing you what's introduced as 200-2 and ask if you

  4   could identify that for us.

  5   A       Yes.   This is the left or port side of the fishing vessel

  6   Lina Maria.

  7   Q       What happened once you got on board the Lina Maria?

  8   A       Once the boarding team embarked the fishing vessel Lina

  9   Maria we had split in teams, two teams; one to secure the

10    pilot house or where the boat is operated and one team to

11    secure the engine room because those are the two main safety

12    and control points of the vessel.

13    Q       And what happened -- which side were you on?

14    A       I proceeded up the starboard or right side of the vessel

15    with Chief Petty Officer LeFleur.

16    Q       Which team were you on on that day?

17    A       May tasking was to control or secure the pilot house on

18    the bridge.

19    Q       What happened once you got to the pilot house?

20    A       Just prior, I encountered one of the crew members who had

21    "Vietnam" on his stomach, called Brother, a boarding team

22    member to handle him so I could proceed to the pilot house

23    with Chief Petty Officer LeFleur.       Once I entered the pilot

24    house, I observed Chief Petty Officer LeFleur had an

25    individual with his hands up on the wall.         At which point I



                       MDL     RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 59 of 180 PageID #:
                                  14495

                                Baker - direct - Fels                    1754


  1   had him get on the ground and detained him in handcuffs.

  2   Q       Was there some sort of a safety issue that occurred

  3   before you could do anything else?

  4   A       We secured all crew members and then when performing a

  5   protective sweep of the vessel, it was noted that the vessel

  6   was taking on water near the aft steering or back portion of

  7   the vessel.

  8   Q       What did you do to address that?

  9   A       Utilizing a pump that I located on board, I rigged it up

10    to de-water the steering department.

11    Q       What's your mission?     You said you did this protective

12    sweep.    What's your mission then?

13    A       We conduct a protective sweep not only for the safety of

14    the Coast Guard members, but everyone on board to ensure that

15    we have control of the vessel and everyone is properly watched

16    over.

17    Q       Okay.    And so once you've completed that sweep, what

18    happened?       What did you do then?

19    A       Once completing that sweep, I looked at the ship's

20    documents to determine if it had any sort of registration or

21    information regarding the crew members.

22    Q       And what did you learn about the nationality of the crew

23    members?

24    A       All ten crew members on board were of Colombian descent.

25                    (Continued on the following page.)



                         MDL     RPR     CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 60 of 180 PageID #:
                                  14496

                              Baker - direct - Fels                      1755


  1   DIRECT EXAMINATION

  2   BY MR. FELS:    (Continuing)

  3   Q     So did that create some sort of discrepancy based on what

  4   we saw in Government Exhibit 200-1 here?

  5   A     Yes.   Obviously the port of nationality of the vessel

  6   claimed to be Cambodia, yet no one on board was Cambodian.

  7   Q     So did you report this information to somebody?

  8   A     Yes.   I passed it to the officer in charge, Chief Le

  9   Fleur, who relayed the information to the Coast Guard command.

10    Q     And what was the information that you got back?         Did you

11    get an authority to do something?

12    A     They advised that we had authorization to search the

13    vessel.

14    Q     Now, based on your understanding of the Coast Guard

15    procedures, why did you have authority to search the vessel?

16    A     Depending on what countries we have certain agreements

17    with, as far as the exact steps, I cannot tell you what was

18    gone through, whether there was an agreement with a country,

19    but also with the conflicting of the Colombian crew members as

20    well as their last port of call being in Colombia and

21    returning to Colombia, there's no other signs that the vessel

22    was associated to Cambodia, therefore they determined that it

23    was a vessel without nationality.

24    Q     And that gave you authority to search it?

25    A     Yes.



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 61 of 180 PageID #:
                                  14497

                              Baker - direct - Fels                      1756


  1   Q     Now, what happened next?

  2   A     We started the boarding by completing ion swabs of the

  3   vessel.

  4   Q     Was is that?

  5   A     So officer Andersen went around swabbing.        It's basically

  6   a small patch that you could rub on various surfaces

  7   throughout the ship, and after collecting several samples, we

  8   take that back over to the USS Curts where it is then ran

  9   through a machine that will detect any trace amounts of

10    narcotics.

11    Q     Did that give you an immediate feedback or did you have

12    to wait some time for the results?

13    A     Depending on how many swabs you have, it is a process, so

14    it's not immediate.

15    Q     While you were in process of doing the ion swabs, was

16    there some other searching that you were doing?

17    A     We also -- we continued our search.         So we tried to get

18    as close to 100 percent at-sea accountability of every

19    compartment on board a fishing vessel.        So, in doing so, we

20    access fuel tanks, water tanks or open spaces on the vessel

21    and what aides us is taking measurements as we go along so we

22    can confirm that it matches up with what we see.

23    Q     And did you notice some form of discrepancy?

24    A     Yes.   By taking measurements, the approximate length of

25    the vessel was 83 feet, and through the measurements, we



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 62 of 180 PageID #:
                                  14498

                                Baker - direct - Fels                    1757


  1   determined that we were missing or had unaccounted for space

  2   somewhere in the vicinity under the forward berthing area or

  3   living quarters for the crew.

  4   Q       When you say unaccounted for space, what do you mean by

  5   that?

  6   A       So, on most ships you are able to account for where or

  7   what's supposed to be in that location, whether it's a fuel

  8   tank or a water tank, you could typically tell because with

  9   those tanks they have to be vented, so there are vents that go

10    up to the deck that will help you determine that yes, in fact,

11    there should be a tank down there and as well as a hatch that

12    allows you access whether it's for maintenance, cleaning, or

13    if there is some sort of issue.

14    Q       So, in other words, what was the significance of your

15    discovery when you found this unaccounted for space?

16    A       There was no immediate or obvious way into that

17    compartment.

18    Q       So at some point after that, did someone alert you to

19    something that they had found?

20    A       Yes, having realized that we had an unaccounted for space

21    around the forward berthing area of the ship, Officer Winters

22    investigated further and on the portside of the vessel under

23    these --

24                 MR. BALAREZO:      Objection.

25                 Objection.



                      MDL       RPR       CRR      CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 63 of 180 PageID #:
                                  14499

                              Baker - direct - Fels                      1758


  1              THE COURT:    Overruled.

  2   Q     Sir, let me ask it this way, did you see what Officer

  3   Winters pointed out to you?

  4   A     Yes, Officer Winters alerted me to a wet cement patch

  5   that was located on the portside of the vessel in the forward

  6   berthing, on the deck.

  7   Q     Did you actually personally observe that wet patch of

  8   cement?

  9   A     Yes, I did.

10               MR. FELS:    And, Your Honor, if we can move to

11    introduce Government Exhibit 200-3, please.

12               THE COURT:    Received.

13               (Government's Exhibit 200-3 received in evidence.)

14    Q     What are we looking at here in Government Exhibit 200-3?

15    A     That was the wet patch of cement after the bed was lifted

16    up.

17    Q     And, so, what did you do?

18    A     I contacted the officer in charge and requested

19    permission to remove or, if any of the cement had actually

20    set, to chip it away so we can reveal what was underneath.

21    Q     Did you get permission?

22    A     Permission was granted to remove the cement.

23    Q     And then what happened?

24    A     In removing the cement and placing it in buckets, it

25    revealed a handle and as we continued to clear away the



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 64 of 180 PageID #:
                                  14500

                                Baker - direct - Fels                    1759


  1   cement, it revealed a hatch.

  2   Q       Did you open up the hatch?

  3   A       The hatch was removed and looking into the unaccounted

  4   for space, I observed several black bails.

  5   Q       When you say "bails," could you describe what they looked

  6   like?

  7   A       Yes, so the bail, or what I've described as a bail, these

  8   particular ones had black outer packaging were approximately

  9   two feet in length by one foot.

10                 MR. FELS:    Your Honor, if we can move to introduce

11    Government Exhibit 200-4 and 200-5.

12                 THE COURT:   Received.

13                 (Government's Exhibits 200-4 and 200-5 received in

14    evidence.)

15    Q       Showing you, Detective Baker, what has been marked as

16    Government Exhibit 200-4, could you describe what we are

17    looking at in this photograph?

18    A       That was a photograph taken of the unaccounted for space

19    that revealed the black bails, looking at this picture, the

20    bottom portion would be the hull or the bottom of the ship.

21                 Looking towards the top of the photograph would be

22    the starboard or right side of the ship, and off to the right

23    is, when I say the black bails, those are what's depicted

24    there.

25    Q       Do you mind circling those for the jury?      Put your finger



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 65 of 180 PageID #:
                                  14501

                                Baker - direct - Fels                      1760


  1   there and circle.

  2                Thank you.

  3                And over to the left there's this light.       Do you

  4   know what this is?

  5   A     That is possibly either a flashlight or just a finger

  6   from holding it too close to the lens.

  7   Q     Thank you, let me show you what has been marked as

  8   Government Exhibit 200-5.       What are we looking at here?

  9   A     That is another photograph of the unaccounted for space

10    where you can see several of the black bails, as well as the

11    starboard bulkhead or right side wall towards the top.

12    Q     Now, besides these photographs, was there some other way

13    that the discovery on board Lina Maria was memorialized?

14    A     Yes, we took video as well.

15    Q     And prior to testifying today, did you -- I am going to

16    show you what has been marked as Government Exhibit 200-6.

17                 Prior to today, did you review the contents of this

18    disc, sir?

19    A     Yes.

20    Q     And did you do anything to memorialized that you had, in

21    fact, reviewed the contents?

22    A     Yes.   As you could see, I've placed my initials and the

23    date that I have reviewed the clips.

24    Q     Just to be clear, you said that these, they're clips?

25    A     Yes, not the entire video, just clips of.



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 66 of 180 PageID #:
                                  14502

                                Baker - direct - Fels                    1761


  1   Q     Did you confirm that those clips are from the entire

  2   video?

  3   A     Yes.

  4   Q     And did you -- and clips of what, by the way?

  5   A     Clips of the -- the unaccounted for space that tried to

  6   give a better idea or image of the bails that were located

  7   down there and the size.

  8                MR. FELS:    Your Honor, we move to introduce

  9   Government Exhibit 200-6.

10                 THE COURT:   I understand there is no objection.

11                 MR. BALAREZO:      No.

12                 THE COURT:   Received.

13                 (Government's Exhibit 200-6 received in evidence.)

14                 MR. FELS:    We would also like to play three small

15    clips.

16                 THE COURT:   Go ahead.

17                 MR. FELS:    This is Government Exhibit 200-6A for

18    identification from 6:53 to 7:14.           If we could just play it.

19                 (Video playing.)

20    Q     What are we looking at here to the left?

21    A     You can see the bucket that we removed the cement and it

22    leads down into the hatch that was located under the bunkbed.

23    Q     What can we see to the left of the photograph underneath?

24    A     There is a ladder that allowed access and then there's

25    several bails, the black bails.



                      MDL       RPR         CRR     CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 67 of 180 PageID #:
                                  14503

                                Baker - direct - Fels                      1762


  1   Q       Let's play Government Exhibit 200-6B for identification,

  2   7:33 to 8:55.       It's about a minute and 22 seconds.     What are

  3   we looking at here?

  4   A       Again, looking at the hidden compartment, several of the

  5   black bails.

  6   Q       I think that's sufficient.      We will move on to the next

  7   clip.    Government Exhibit 200-6E from 15:19 to 16:07.        What

  8   are we looking at here?

  9   A       That is the aft or back end of the fishing vessel Lina

10    Maria.

11    Q       You can read there the Cambodia; is that correct?

12    A       Correct.

13    Q       Where is this footage being shot?

14    A       On the starboard or right side of the vessel.       That's

15    looking down into the engine room, proceeding up the starboard

16    side where there is a life ring that is also marked Lina

17    Maria.

18    Q       Thank you.

19                 Now, what kind of vessel was the Lina Maria?

20    A       A fishing vessel.

21    Q       And did you find any evidence of fishing on board?

22    A       It did have some gear and a small amount of fish.

23    Q       Did they appear to be alive?

24    A       No, the fish appeared to be in a decaying state.

25    Q       Showing you what has been marked as Government Exhibit



                         MDL    RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 68 of 180 PageID #:
                                  14504

                              Baker - direct - Fels                      1763


  1   200-7, which we will introduce into evidence, Your Honor,

  2   without objection.

  3              THE COURT:    Received.

  4              (Government's Exhibit 200-7 received in evidence.)

  5   Q     What are we looking at?

  6   A     This is inside the fish hold and you can see some of the

  7   fish that they had on board.

  8   Q     Now, what did you do once you found this discovery of the

  9   bails?

10    A     When finding the bails in the hidden compartment, I

11    immediately placed a guard, meaning one of the Coast Guard

12    lead members on it, to maintain control.

13    Q     Did you do anything with one of the bails in particular?

14    A     Yes, in speaking with the officer in charge, Chief Petty

15    Officer Le Fleur.     He requested that I send one bail back over

16    to the USS Curts, at which time I appointed one of the

17    boarding team members, Officer Cute, to take the bail back

18    over to the USS Curts for testing.

19    Q     When you say testing, what kind of testing?

20    A     We would perform a NIC test, which is a narcotic

21    identification test.

22    Q     Again, what is the NIC test?      Could you describe it?

23    A     It's a small plastic pouch that has vials inside it and

24    you are to take a small sample from the suspected narcotics,

25    place it in there and break the vials, which will then reveal



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 69 of 180 PageID #:
                                  14505

                                Baker - direct - Fels                    1764


  1   a color.     The color will either show that it's positive for

  2   the narcotics tested or negative.

  3   Q     You were not present when this test was done; correct?

  4   A     Correct.

  5   Q     I am going to ask very specifically, were you notified of

  6   the results?     Yes or no?

  7   A     Yes.

  8   Q     Based on what you learned of the results, did you wind up

  9   doing something?       What did you wind up doing after you learned

10    of the results of this NIC test?        What did you do with the

11    bails of the cocaine still on Lina Maria?

12    A     They still maintained guards.       So we had that posted

13    suspecting and from experience from other boardings and what I

14    observed, it was suspected contraband, so we immediately

15    maintained a guard on the contraband.

16    Q     Now, did you personally observe that single bail that had

17    been on route for the test?

18    A     Later in the evening of the 16th or early morning into

19    the 17th, I returned back over to the USS Curts and I did see

20    the bail that had been tested.

21                 MR. FELS:    Your Honor, if we can move to introduce

22    Government Exhibits 200-9 and 200-10.

23                 THE COURT:    Received.

24                 (Government's Exhibits 200-9 and 200-10 received in

25    evidence.)



                       MDL      RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 70 of 180 PageID #:
                                  14506

                                Baker - direct - Fels                    1765


  1   Q     What are we looking at here in Government Exhibit 200-9?

  2   A     That is a bail with the black outer shell cut and pulled

  3   down revealing plastic wrapped over.

  4   Q     And Government Exhibit 200-10?

  5   A     Again, with the black outer shell removed, some of the

  6   plastic where it's wrapped less, you can see different bricks

  7   or kilos within that.

  8   Q     Could you just circle one of those bricks just by

  9   touching your finger on the --

10                 Thank you.   There appear to be some sort of red

11    marking.     Can you make that out?

12    A     I see the letters XTP.

13    Q     Is that TP?

14    A     Yes.

15    Q     And then next to that, right here, what we are looking

16    at, what I just circled?

17    A     Yeah, I'm not positive, but it looks to be TRA.

18    Q     Thank you.

19                 What did you wind up doing with the crew of the Lina

20    Maria?

21    A     On September 17, 2004, at approximately 2:00 p.m. the

22    decision was made to transfer the 10 crew members that were

23    detained over to the USS Curts.

24    Q     And you said which date was that?

25    A     2017, I'm sorry.



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 71 of 180 PageID #:
                                  14507

                                Baker - direct - Fels                    1766


  1   Q     You said the 17th; is that correct?

  2   A     Sorry.   It was September 17, 2004.

  3   Q     Correct.    The next day after that, the 18th, what did you

  4   do with the bails of cocaine on board the Lina Maria?

  5   A     On the 18th, myself and Officer Winters conducted a count

  6   of the bails that were on board Lina Maria.

  7   Q     And how many bails were there in total?

  8   A     We had a total count on board the fishing vessel Lina

  9   Maria of 599, plus the one that had been sent back over to the

10    USS Curts, for a total of 600 bails.

11    Q     And now, moving -- directing your attention to the next

12    day, September 19th of 2004, what did you do with the bails on

13    board Lina Maria?

14    A     The 599 bails that were aboard the Lina Maria were

15    transferred over to the USS Curts.

16                 MR. FELS:    And moving to introduce Government

17    Exhibit 200-8.

18                 THE COURT:   Received.

19                 (Government's Exhibit 200-8 received in evidence.)

20    Q     Does this fairly and accurately depict what was going on

21    on September 19th of 2004?

22    A     Yes.

23    Q     What DOES Government Exhibit 200-8 depicting?

24    A     Based off the sheer number of the bails, we formed a

25    chain line utilizing navy personnel as well with the various



                       MDL      RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 72 of 180 PageID #:
                                  14508

                                Baker - direct - Fels                    1767


  1   Coast Guard members spread out to maintain custody or control

  2   over the product and passed it from the small boat to a secure

  3   facility on the USS Curts.

  4   Q     From the time that cocaine, the bails of cocaine were

  5   first discovered on September 16th until the time that you

  6   moved it on to the Curts, was there some sort of a guard

  7   present the whole time?

  8   A     Yes.   We always maintained a U.S. Coast Guard member

  9   guarding the contraband.

10    Q     So what did you wind up doing with the crew members and

11    the bails?

12    A     On September 20th, we met with the Coast Guard Cutter

13    Jarvis and transferred custody of the 10 crew members and the

14    fishing vessel Lina Maria, as well as one bail of cocaine.

15    Q     And do you know where that one bail of cocaine ultimately

16    went to, which agency?

17    A     Ultimately it went to the DEA.

18    Q     And what about the other 599?

19    A     Again, later once the USS Curts --

20                 MR. BALAREZO:      Objection.

21                 THE COURT:   Better foundation.

22    Q     Sir, do you know what happened with the other 599

23    kilograms -- sorry, 599 bails that were on board the Curts

24    that you moved from the Lina Maria?

25                 THE COURT:   The question is just do you know, yes or



                      MDL       RPR       CRR      CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 73 of 180 PageID #:
                                  14509

                                 Baker - direct - Fels                    1768


  1   no.

  2                 THE WITNESS:    Yes.

  3                 THE COURT:   How do you know?

  4                 THE WITNESS:    I saw another DD-1149 form

  5   transferring the remaining 599 bails over to the DEA.

  6                 MR. BALAREZO:      Objection.

  7                 THE COURT:   Sustained.

  8                 MR. BALAREZO:      Move to strike.

  9                 THE COURT:   Stricken.       The jury will disregard the

10    last answer.

11    BY MR. FELS:

12    Q     Sir, let me ask another question, for the transfer of any

13    of the bails from the Curts, was there another count done --

14    A     Yes.

15    Q     Of the bails?

16                  And did the counts on board the Curts match the

17    count that you had done with the Lina Maria?

18    A     Yes.

19    Q     How many bails were there?

20    A     In total, 600.

21    Q     Okay.    So one you said was handed over to a Coast Guard

22    to go to the DEA?

23    A     Correct.

24    Q     Do you know what is the standard practice of what happens

25    with the other 599?



                       MDL       RPR       CRR       CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 74 of 180 PageID #:
                                  14510

                               Baker - cross - Balarezo                   1769


  1                MR. BALAREZO:       Objection.

  2                THE COURT:    Overruled.

  3   Q       What is the standard practice, sir?

  4   A       The standard practice is after submitting one bail for a

  5   sample the remaining bails will stay on board the U.S. vessel

  6   until it returns to an American port, typically being Florida

  7   or San Diego.

  8   Q       And when the boat comes into port, what happens to the

  9   boat?

10                 MR. BALAREZO:       Objection.   Are we talking about this

11    particular boat?

12                 THE COURT:    He is talking about the standard

13    procedure.

14    Q       Just the standard procedure.

15    A       Standard procedure is to turn it over to the DEA.

16    Q       And --

17                 MR. FELS:    One second, Your Honor.

18                 (Pause.)

19                 MR. FELS:    I have no further questions, Your Honor.

20                 THE COURT:    Any cross?

21    CROSS-EXAMINATION

22    BY MR. BALAREZO:

23    Q       Good morning, sir, or good afternoon.

24    A       Good afternoon.

25    Q       Just a quick question to start.       You were asked some



                       MDL       RPR       CRR      CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 75 of 180 PageID #:
                                  14511

                               Baker - cross - Balarezo                  1770


  1   questions on direct about the Cambodian registered name of the

  2   ship.

  3   A       Yes.

  4   Q       You were also asked some questions about the nationality

  5   of the crew.

  6   A       Yes.

  7   Q       Is there any requirement that the crew be from the same

  8   country of registration of the boat?

  9   A       No.

10    Q       Now, how long were you in the Coast Guard at the time of

11    the seizure?

12    A       Approximately five years.

13    Q       And at that time you had, you had received a lot of

14    training in how to conduct these stops, these seizures, that

15    kind of thing; right?

16    A       Yes.

17    Q       This was not the first one you had done; right?

18    A       Yes.

19    Q       About how many more had you done before this one?

20    A       I couldn't tell you an exact number or even estimate.        I

21    would say at least 20 or more.

22    Q       So at least 20 and you have boarded many boats also;

23    correct?

24    A       Correct.

25    Q       In the Coast Guard, I've noticed a lot of reports that



                         MDL     RPR     CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 76 of 180 PageID #:
                                  14512

                             Baker - cross - Balarezo                    1771


  1   whenever there are any boardings or seizures these are very

  2   highly-documented events; is that right?

  3   A     Yes.

  4   Q     I think, in fact, the case package -- strike that.

  5                 What is a case package?

  6   A     A case package is our investigation as far as to document

  7   with photographs, video, and reports what we found, and

  8   essentially documenting the fact of the case.

  9   Q     Right, so the point of the case package is to detail

10    everything that happened during the stop, the boarding, the

11    seizure, arrest or detention; correct?

12    A     Yes.

13    Q     Okay.    And it contains also information about the boat

14    that was stopped?

15    A     Yes.

16    Q     It contains detailed statements of Coast Guard members

17    who boarded the boat or had anything to do with the stop; is

18    that right?

19    A     Typically, yes.

20    Q     And also I think you mentioned that there's a lot of

21    video like the ones we are seeing here.           That's not all the

22    video that you took; right?

23    A     No.

24    Q     And you also take a lot of pictures?

25    A     Yes.



                       MDL     RPR      CRR       CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 77 of 180 PageID #:
                                  14513

                               Baker - cross - Balarezo                  1772


  1   Q     In fact, I think you even take pictures of the clothing

  2   that the crew members had on?

  3   A     Yes.

  4   Q     So you document their sandals, their underwear, their

  5   T-shirts, all of that stuff?

  6   A     I don't recall on this particular case, but typically we

  7   try to photograph as much as we possibly can.

  8   Q     All right.       Now, this particular seizure took place off

  9   the coast of Ecuador; correct?

10    A     Yes.

11    Q     I think as part of the investigation you indicated that

12    you determined the nationality of the crew; is that right?

13    A     Yes.

14    Q     And in this particular case there was about nine crew

15    members aboard, including the master?

16    A     10 total.

17    Q     Including the master?

18    A     Yes.

19    Q     Who is the master?         Not a name, but what is the master, I

20    should say?

21    A     The captain of the boat.

22    Q     All of these individuals were from Colombia?

23    A     Correct.

24    Q     You also determined who the owner of the boat was; is

25    that right?



                       MDL       RPR       CRR     CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 78 of 180 PageID #:
                                  14514

                               Baker - cross - Balarezo                   1773


  1   A       I don't recall.      I believe we did, but.

  2                   MR. BALAREZO:      Could I put up Defense Exhibit 166

  3   for the witness only.

  4                   THE COURT:   Okay.

  5   Q       Do you recognize that, sir, just yes or no?

  6   A       Yes.

  7   Q       Would this document be part of that case package that I

  8   was referring to earlier?

  9   A       Yes, sir.

10    Q       Does this document refresh your recollection as to

11    whether or not you were able to identify the ownership of the

12    boat?

13    A       Yes.

14    Q       And who was the owner of the boat?

15                    MR. BALAREZO:      I can help you with the

16    pronunciation.

17    A       That would be wonderful.

18    Q       Sure.    Willinthon Estupinan Portocarreno, does that sound

19    about; right?

20    A       That's probably what I would have said.

21    Q       And what's the nationality of the owner of the boat?

22    A       Colombian.

23    Q       Thank you.

24                    Now, to your knowledge, and since this whole

25    boarding was documented very highly, there were no Mexicans on



                         MDL       RPR       CRR     CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 79 of 180 PageID #:
                                  14515

                             Baker - cross - Balarezo                    1774


  1   board, were there?

  2   A     No.

  3   Q     They weren't hiding in that little hiding area with the

  4   drugs or anything of that nature?

  5   A     No.

  6   Q     Okay.    Now, there was one picture that was shown, and if

  7   I could -- this is Government Exhibit 200-9 which is in

  8   evidence.     Do you see that?

  9   A     Yes, sir.

10    Q     When you initially saw the bails of cocaine, they were

11    wrapped in that black kind of black wrapping; is that right?

12    A     Correct.

13    Q     And this one has been unwrapped at least with one layer

14    and then there's other plastic wrapping?

15    A     Yes.

16    Q     Is that fair to say there are many different layers of

17    wrapping of the cocaine?

18    A     Several, yes.

19    Q     The contraband?

20    A     Yes.

21    Q     It's not in evidence.

22                  Now, you calculated that each of these bails weighed

23    about 51.2 pounds; is that right?

24    A     Correct.

25    Q     So it's 600 bails, the total weight, approximately, would



                       MDL     RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 80 of 180 PageID #:
                                  14516

                              Baker - cross - Balarezo                   1775


  1   be 30,720 pounds?

  2   A       You got it.

  3   Q       So, as far as the actual contraband inside of it, it's

  4   not that same weight because there is weight with the

  5   wrapping, that kind of thing?

  6   A       Our weights are just approximate because being underway

  7   and the seas, it's an estimation.

  8   Q       Fair enough.   Fair enough.

  9                Now, when these black bails were opened, you

10    indicated that -- this is Government Exhibit 200-10.          Can you

11    see that?    I'm trying to focus.

12                 I'm not as good as Mr. Purpura at these things.

13                 Can you make out the writing?        I think you said it

14    said XTRA?

15    A       I believe.    I see the letters XTR and what appears to be

16    an A.

17    Q       Now, this is not the first time that you had seen any

18    kind of marking of that type on contraband that you have

19    seized from other ships; is that right?

20    A       I have seen a variety of marks, yes.

21    Q       With this particular seizure, XTRA was the only marking

22    that was seen?

23    A       We did not unwrap all the bails, so I cannot speak to

24    what all the markings were.

25    Q       And with respect to what the Government has called the



                      MDL       RPR     CRR       CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 81 of 180 PageID #:
                                  14517

                            Baker - cross - Balarezo                     1776


  1   standard procedure, you haven't seen any reports once all the

  2   standard procedures were followed as to whether or not there

  3   were any other markings?

  4   A     As far as follow-up information that we received back,

  5   no, we don't typically get that.

  6   Q     Just to make sure, to your recollection, did you see any

  7   markings that would indicate the word Reina, R-E-I-N-A?

  8   A     Not that I recall.

  9   Q     The word sapphire?

10    A     Again, not that I recall.

11    Q     The word safiro, S-A-F-I-R-O?

12    A     Not that I recall.

13    Q     The word condor?

14    A     Still no.

15    Q     The word alacarn, A-L-A-C-A-R-N?

16    A     No.

17    Q     Or the image of a scorpion?

18    A     Not that I recall.

19    Q     Or Pac-Man?    Like gobble, gobble.

20    A     No gobble, gobbles.

21    Q     Coca-Cola?

22    A     I don't believe so.

23    Q     The letter R or the letter B?

24    A     Well, there is a letter R in here, but as far as anything

25    other than this one, this is solely what I saw unwrapped.



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 82 of 180 PageID #:
                                  14518

                              Baker - cross - Balarezo                      1777


  1   Q      So you didn't see anything with the Chapo, El Chapo,

  2   Sinaloa, CDS, Cartel Sinaloa, any of that?

  3               THE COURT:    Mr. Balarezo, I think this is all he

  4   saw.

  5               MR. BALAREZO:       And that's all I have.       Thank you,

  6   sir.

  7               THE COURT:    Any redirect?

  8               MR. FELS:    No, Your Honor.

  9               THE COURT:    You may step down.        Thank you.

10                THE WITNESS:    Thank you, Your Honor.

11                THE COURT:    The Government's next witness.

12                MS. LISKAMM:    The Government calls Michael Gris.

13                THE COURTROOM DEPUTY:         Please raise your right hand.

14                (Witness sworn.)

15                THE COURTROOM DEPUTY:         Please state and spell your

16    name for the record.

17                THE WITNESS:    Michael Charles Gris.       Michael,

18    M-I-C-H-A-E-L.    C-H-A-R-L-E-S, G-R-I-S.

19                THE COURTROOM DEPUTY:         Thank you.   You may be

20    seated.

21                THE WITNESS:    Thank you.

22                THE COURT:    You may inquire.

23    MICHAEL CHARLES GRIS,

24           called by the Government, having been duly

25           sworn, was examined and testified as follows:



                     MDL        RPR       CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 83 of 180 PageID #:
                                  14519

                                Gris - direct - Liskamm                  1778


  1   DIRECT EXAMINATION

  2   BY MS. LISKAMM:

  3   Q       Good afternoon.

  4   A       Good afternoon.

  5   Q       Where do you work?

  6   A       Currently stationed at Coast Guard Sector Buffalo, New

  7   York.

  8   Q       And how long have you been with the U.S. Coast Guard?

  9   A       A little over 16 years.

10    Q       What rank do you currently hold?

11    A       Lieutenant Commander.

12    Q       What type of responsibilities do you have as a Lieutenant

13    Commander?

14    A       In my current assignment, I'm the Chief of the

15    Enforcement Division For Sector Buffalo, so we oversee the law

16    enforcement activity of the U.S. Coast Guard on Lake Erie and

17    Lake Ontario.

18    Q       And what type of training have you received with the

19    Coast Guard?

20    A       I'm a 2002 graduate of the U.S. Coast Guard Academy.        I'm

21    also a graduate of the U.S. Coast Guard Boarding Officer

22    Course.

23    Q       What types of things did you learn at the Boarding

24    Officer Course?

25    A       The Boarding Officer Course covers all of the statutory



                      MDL        RPR     CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 84 of 180 PageID #:
                                  14520

                             Gris - direct - Liskamm                     1779


  1   law enforcement admissions of the United States Coast Guard,

  2   so that can range from recreational boating safety to criminal

  3   law enforcement as well.

  4   Q     Was there anything specific to narcotics that you learned

  5   in the Boarding Officer Course?

  6   A     Yes.   We learned to identify narcotics and we're also

  7   trained on smuggling tactics for the illegal transport of

  8   narcotics.

  9                (Continued on following page.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                      MDL      RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 85 of 180 PageID #:
                                  14521

                              Gris - direct - Liskamm                    1780


  1   BY MS. LISKAMM:

  2   Q     Can you take the ladies and gentlemen of the jury briefly

  3   through your career at the Coast Guard.

  4   A     So I graduated from the academy in 2002 and I was

  5   stationed aboard the Coast Guard Cutter Dallas Clayton in

  6   South Carolina for two years, as a gunnery officer and chief

  7   law enforcement officer of the ship.        I then transferred to

  8   San Diego, California, and was the officer in charge of the

  9   law enforcement DEA attachment for three years there, doing

10    narcotics work with the U.S. Coast Guard and Navy.          After that

11    assignment I was the commanding officer of the Southeast

12    Regional Law Enforcement Training Center in Charleston, South

13    Carolina.    I did that for three years.      Following that, I was

14    the Executive Officer of the Antiterrorism Boat Unit of the .

15    USS Galveston in Galveston, Texas.       I went to Saudi Arabia for

16    a year as a security advisor.       I did that for a year.     Upon

17    returning from Saudi Arabia was assigned in the United States

18    Marine Corps as a student, as a marine corps staff in

19    Quantico, Virginia.     After completing my time at this command

20    I was assigned to the domestic nuclear detection office in

21    Washington D.C.      I did that liaison assignment for two years

22    and I have been in Buffalo for two years.

23    Q     During your time in the coast guard units have you seized

24    drugs?

25    A     Seven times.



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 86 of 180 PageID #:
                                  14522

                             Gris - direct - Liskamm                     1781


  1   Q     I'm going as to direct your attention to September          23,

  2   2004, were you working at the coast guard at that time?

  3   A     Yes, ma'am.

  4   Q     What was your rank?

  5   A     Lieutenant junior grade.

  6   Q     Where were you working?

  7   A     I was deployed aboard the USS Crommelin.

  8   Q     Spell that?

  9   A     Testing my memory, C R O M M E L I N.

10               MS. LISKAMM:     Counsel, same situation, no objection?

11               MR. BALAREZO:       No.

12               MS. LISKAMM:     At this time, the government would

13    move Exhibit 201-15 into evidence.

14               THE COURT:    Received.

15    Q     Lieutenant Commander, is it the U.S. S Crommelin that you

16    were aboard that day?

17    A     Yes, it is.

18    Q     What type of a vessel is that?

19    A     It's a U.S. Navy war ship, specifically, is a frigate.

20    Q     Approximately how big?

21    A     There's a little bit of a difference between the bow --

22    the length overall -- and the water line.         But 440 to 445 feet

23    approximately.

24    Q     You said that you were patrolling in the Eastern Pacific

25    on that date?



                      MDL      RPR         CRR    CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 87 of 180 PageID #:
                                  14523

                             Gris - direct - Liskamm                     1782


  1   A      Yes, ma'am.

  2                MS. LISKAMM:   Your Honor, I will put up what's

  3   already moved into evidence as Government's Exhibit 504.

  4                THE COURT:   All right.

  5   Q      Lieutenant Commander, do you recognize this?

  6   A      This is a map of North and South America and Central

  7   America, yes, ma'am.

  8   Q      Does that contain the eastern pacific in it as well?

  9   A      Portions of it, yes.

10    Q      Can you circle on your screen in front of you the area

11    that you were patrolling on your vessel is that day?

12    A      So, generally speaking, it would be around that area.

13    Q      What was the assigned task of the U.S. S Crommelin on

14    that date?

15    A      The Crommelin was assigned to conduct a routine counter

16    narcotics patrol in that area.

17    Q      What were your duties?

18    A      My duties as part of that law enforcement detachment were

19    to assist with the conduct of all maritime law enforcement

20    operations and provide security for the boarding team, if we

21    were to be embarked on a vessel.

22    Q      And how many individuals were on that board team that

23    day?

24    A      Eight.

25    Q      So tell the ladies and gentlemen of the jury what



                      MDL       RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 88 of 180 PageID #:
                                  14524

                             Gris - direct - Liskamm                      1783


  1   happened on September 23, 2004.

  2   A       So, the Crommelin is on routine patrol in the Eastern

  3   Pacific and we detected another vessel, fishing vessel San

  4   Jose.    The vessel was moving northbound.        It was nighttime.

  5   They were not employing any navigational lights which is not

  6   customary for vessels operating at nighttime.         Also did not

  7   appear to be working actively any fishing equipment at the

  8   time.

  9   Q       Upon seeing the lack of the navigational lights and

10    fishing on vessel, what did you do?

11    A       We conducted a boarding of the vessel that night.

12    Q       How did you do that?

13    A       By making an approach with the small boat from the

14    Crommelin and embarking the vessel on its starboard quarter,

15    the back right side of the vessel.

16    Q       Upon boarding the vessel, what did you do?

17    A       So, we immediately conducted a safety sweep of the vessel

18    to make sure that the vessel was safe to be on.            There was no

19    active flooding or fire or anything going on like that, any

20    unsafe conditions.     I proceeded up to the front of the boat

21    where the boat was being driven from the pilot house and we

22    detained the person who was on helm there and I took over

23    steering the ship and controlling the helm and throttle.

24    Q       Approximately how big was this boat that you boarded?

25    A       It was approximately 65 feet in length.



                      MDL      RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 89 of 180 PageID #:
                                  14525

                             Gris - direct - Liskamm                      1784


  1   Q       Once you took control of the boat what happened next?

  2   A       So, at that time, we would begin a search of the vessel

  3   to see if there was any indicators of potential smuggling

  4   activity.

  5   Q       Let's go back a second.      When you first encountered this

  6   boat did you determine what flag the boat was flying?

  7   A       It was Belizean.

  8   Q       Did you obtain any approvals to board this vessel before

  9   you boarded?

10    A       The eleventh coast guard district granted the

11    authorization, yes, ma'am.

12    Q       How did they do that?

13    A       They informed us by voice over the radio.

14    Q       Are you aware of whether the United States has any

15    bilateral agreements with the country of Belize?

16    A       We do we have bilateral cooperation, a mutual enforcement

17    agreement.

18    Q       What led to your boarding the vessel?

19    A       I can only assume.       I was not part of that conversation.

20    It was through a bilateral agreement or through an ad hoc

21    state to state discussion.

22    Q       Let's go back to when you are on vessel.      As you went

23    through the vessel what did you observe when you boarded the

24    boat?

25    A       So upon doing the search of the vessel what our practice



                      MDL        RPR       CRR     CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 90 of 180 PageID #:
                                  14526

                             Gris - direct - Liskamm                     1785


  1   would be was to look around for indicators that might denote

  2   potential hidden compartments.       We do this by looking for

  3   things that seem to be out of place and we also conduct

  4   measurements of the vessel.      So we literally take a tape

  5   measure and run from the front of the boat to the back of the

  6   both externally and we make similar measurements internally

  7   and we do the quick math to see if those measurements don't

  8   add up, if there's any space that we can't account for

  9   visually.    We then would look to those spaces to see if there

10    was anything potentially secreted inside those.

11    Q     What was the result of those measurements on the vessel

12    that day?

13    A     There was a large amount of area that was unaccounted for

14    that you could not see or access by walking around the boat.

15                MS. LISKAMM:    Your Honor, at this time I would seek

16    to move Government's Exhibit 201-14 into evidence.

17                THE COURT:   Received.

18                (So marked.)

19    Q     Lieutenant Commander, do you recognize        this?

20    A     Yes, I do.

21    Q     What do you recognize this to be?

22    A     This is a depiction of the layout of the San Jose.

23    Q     And can you tell us where you found the unaccounted for

24    space on the San Jose fishing vessel?

25    A     So, if you can see the front, the front of the boat,



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 91 of 180 PageID #:
                                  14527

                                Gris - direct - Liskamm                  1786


  1   that's the bow.        The area indicated number one and number two

  2   are access areas to the hidden compartment that was on board

  3   the vessel.

  4   Q     Can you circle the area that you are referring to.

  5              What type of space was one and two?

  6   A     So these are areas that the crew would be -- it's their

  7   berthing compartments or sleeping areas, the crew cabin areas.

  8   Q     What did you notice in those berthing areas?

  9   A     So they had in the berthing areas -- they had bunk beds.

10    The team had also discovered in the flooring beneath the bunks

11    that there were tiles in the deck and several of the tiles

12    appeared to either be new or they didn't match the surrounding

13    tiles and it was fairly obvious based upon the configuration

14    of those tiles that they were not there as part of the

15    original construction.

16    Q     After locating those tiles what did you do?

17    A     So we removed those tiles and found beneath that very

18    fresh concrete.        It was to the fully cured concrete and so at

19    that time we asked permission from the eleventh coast guard

20    district to conduct a search beneath the concrete.

21    Q     Were you granted approval?

22    A     We were.

23    Q     What did you do?

24    A     So, at that time in the motor berthing area which is

25    number one, that is where I circled first, I took a hammer and



                       MDL       RPR     CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 92 of 180 PageID #:
                                  14528

                             Gris - direct - Liskamm                     1787


  1   I smashed through the top portion of the concrete that was

  2   there and it was maybe an inch and a half thick or so that was

  3   partially cured and beneath that I found wet concrete.

  4   Q      And upon finding the wet concrete what did you do?

  5   A      So I cleared the wet concrete away and there was a rubber

  6   gasket and metal plate which I immediately removed as well and

  7   then looked down into that space to see that there was a

  8   hidden compartment.

  9   Q      What did you see there?

10    A      There were stacked rectangular packages within that

11    space.

12    Q      Were you able to determine how big that space was?

13    A      Not immediately.    We had to remove several of the

14    packages because it was full up from the bottom all the way to

15    the top.   So the top of the ceiling of that space is basically

16    the floor that we were standing on.        It was full.    We had to

17    pull out a bunch of the those packages in order to be able to

18    get in and look around and see how big the whole situation

19    was.

20    Q      What were you able to determine?

21    A      Well, it was full and that the space actually ran -- if I

22    can draw on this diagram.       Again, the space was sort of a

23    U-shaped and it ran both sides of the vessel and then across

24    the vessel as well.

25    Q      Inside of the hidden compartment you said that you found



                     MDL        RPR     CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 93 of 180 PageID #:
                                  14529

                             Gris - direct - Liskamm                     1788


  1   some black-shaped objects or square-shaped objects?

  2   A     Rectangular-shaped objects, yes, ma'am.

  3   Q     What did you do with those?

  4   A     So we moved those and then we were able to get down

  5   further in the space and see the entirety of that space.

  6   Q     While you were conducting the search of this space did

  7   anyone on the boarding team take any videos?

  8   A     Yes, video was taken.

  9   Q     Showing you --

10                MS. LISKAMM: I believe there's no objection, your

11    Honor.    I ask to move into evidence Government's Exhibit

12    201-11.

13                THE COURT:   Received.

14                (So marked.)

15    Q     Lieutenant Commander, do you recognize this?

16    A     Yes, I do.

17    Q     What do you recognize this to be?

18    A     This is a CD that has video on it that I reviewed.

19    Q     How do you know that?

20    A     Those are my initials that and the date that I initialed

21    it.

22                MS. LISKAMM:    Your Honor, if we can play a brief

23    clip and dim the lights.

24                THE COURT:     Okay.

25                MS. LISKAMM:    This is the first fifteen of the



                     MDL       RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 94 of 180 PageID #:
                                  14530

                              Gris - direct - Liskamm                      1789


  1   video.

  2   A     Would you like me to narrate as it goes?

  3   Q     That would be great.

  4              (Tape plays.

  5   A     So, we're looking down obviously.       Those are boots and

  6   the black trousers there.      This is our boarding time.      This is

  7   on board the San Jose.      You can see some of the tile.      And

  8   we're working in the berthing compartments that I was

  9   mentioning before.     That's one of the access plates right

10    there.   You can see those bumper rails, the bunk material was

11    removed.   Right there you can see those black rectangular

12    bales that are sewn up with that cord.        That's what we expect

13    to be contraband in that hidden compartment.

14               (Tape plays.)

15    A     So this is a view from one side and this is a similar

16    view from the other side of the vessel.           So there was two

17    access points of the hidden compartment.          Again you can see

18    that the rectangular package is there, what we suspected to be

19    contraband as well.     And there's some of that concrete that we

20    cleared away and those are a couple of those bales that are up

21    on the deck on the floor of the vessel.

22    Q     Thank you.

23               Now you mentioned several times the world bale, what

24    is bale?

25    A     It's a package.    It's typically rectangular in shape.



                     MDL       RPR      CRR       CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 95 of 180 PageID #:
                                  14531

                             Gris - direct - Liskamm                     1790


  1   But it's a package that is in my experience has often been

  2   used to transport narcotics.

  3   Q     Did you encounter any other individuals other than the

  4   master on the boat?

  5   A     Yes, in total there were eight people on the vessel.

  6   Q     What nationality were they?

  7   A     They were Colombian.

  8   Q     What, if anything else, did you recover on the vessel?

  9   A     We also recovered a loaded .38 caliber revolver in the

10    master's area.

11    Q     Did you observe any other members of the boarding team

12    conduct any testing on the black bales that were recovered on

13    the boat?

14    A     Yes.   The bales were opened and we did conduct a field

15    narcotics test on substances that we found inside those bales.

16    Q     Did you view that testing that was done?

17    A     Yes.

18    Q     What were the results of those tests?

19    A     They were positive for cocaine.

20    Q     Now, you said that there were bales discovered in the

21    hidden compartment on the boat. Do you know approximately how

22    many bales were recovered?

23    A     525.

24    Q     And were you able to determine how much suspected cocaine

25    was in each one of the bales?



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 96 of 180 PageID #:
                                  14532

                              Gris - direct - Liskamm                      1791


  1   A     We didn't open each one of the bales.        We opened ten

  2   bales that we chose at random as representative samples.

  3   Inside each of these, once we cleared away all of the

  4   packaging material, we found 120 one-kilogram packages.

  5              MS. LISKAMM:     Your Honor, at this time I would seek

  6   to move into evidence Government's Exhibits 201-3, 201-4,

  7   201-6, 201-9 and 201-10.

  8              THE COURT:    Received.

  9              (So marked.)

10    Q     Turning to Exhibit 201-4:      Lieutenant Commander what are

11    we looking at here?

12    A     It is an image of the access point into the hidden

13    compartment on board of the San Jose.

14    Q     That was found in one of the berthing areas?

15    A     That's correct.    You can also see the black external

16    packaging material for some of the bales that are below in

17    that space.

18    Q     Can you circle what you are referring to.            Okay.   And

19    turning to Exhibit 201-6, what are you looking at here?

20    A     So, this is a closer angle view looking down into the

21    hidden compartment and again the same rectangular packages,

22    the bales of the cocaine.

23    Q     Is this what the hidden compartment looked like when you

24    first cracked into it?

25    A     It was more full than that.       We had to remove some of the



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 97 of 180 PageID #:
                                  14533

                             Gris - direct - Liskamm                      1792


  1   bales in order to get down in there.        We took some pictures,

  2   intermediate to removing all of them to give a sense of what

  3   was in there and how big the space actually was.

  4   Q     Looking at Government's Exhibit 201-9.        What are we

  5   looking at here?

  6   A     Can you rotate that 90 degrees?       There you go.    That will

  7   give a better depiction.       You can see the size of the vessel

  8   there.   That's the water in the background and all these black

  9   rectangular bales are the suspected cocaine that we removed

10    from the hidden compartment on the San Jose.

11    Q     I see on here what looks like strings on each one of the

12    bales.   What are those?

13    A     You can see they go along the edge here.        This is the

14    cordage that is used to basically sew up the external material

15    that comprises the bale there.       It's also part of the way that

16    you transport the bales when you are moving them by hand so it

17    provides a handle.

18    Q     And looking hat Government's Exhibit 201-10, what are we

19    looking at here?

20    A     So, again, this is on the San Jose.         These are bales of

21    the suspected cocaine stacked up on the deck there.

22    Q     Lastly looking hat Government's Exhibit 201-3, do you

23    recognize that?

24    A     I do.

25    Q     What are we looking at?



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 98 of 180 PageID #:
                                  14534

                             Gris - direct - Liskamm                     1793


  1   A     So this is the inside view of a bale.         It's been opened

  2   so that you can see the individual one-kilogram packages of

  3   the cocaine inside.

  4   Q     Is this what you were referring to when you were

  5   previously discussing what a bale was?

  6   A     Yes, ma'am.

  7   Q     What is on the wrappings that we're looking at here?

  8   A     If you're talking about the package itself, there's

  9   rubber, there's plastic material, there's waterproofing

10    material.

11    Q     Specifically on the individual kilos of cocaine, do you

12    see anything right there?

13    A     I do.    It looks like packing tape.

14    Q     Can you tell what letters are on there?

15    A     If I'm reading right it says X T R, X T R A.

16    Q     Lieutenant Commander, after you seized the 525 bales of

17    cocaine from the San Jose, what happened to them next?

18    A     Ultimately the bales were -- all of the contraband was

19    transferred to the DEA.

20                  MS. LISKAMM:    I have no further questions, your

21    Honor.

22                  THE COURT:   Any cross-examination?

23                  MR. BALAREZO:      No, your Honor.

24                  THE COURT:   You may step down.      Thank you very much.

25                  (Witness excused.)



                       MDL       RPR       CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 99 of 180 PageID #:
                                  14535

                           Schoonover - direct - Liskam                  1794


  1               THE COURT:   The government's next witness.

  2               MS. LISKAMM:    Your Honor, the government calls Scott

  3   Schoonover.

  4               THE COURT:   Why doesn't the government see if it can

  5   pick up the rate of the entrance a little bit.

  6               MS. LISKAMM:    I apologize, your Honor.

  7               (Pause.)

  8   S C O T T     S C H O O N O V E R,

  9         called as a witness, having been duly

10          sworn, was examined and testified as follows:

11                THE CLERK:   State your name and spell it.

12                THE WITNESS:    Scott Schoonover, S C O T T, S C H O O

13    N O V ER.

14                THE COURT:   Please proceed.

15                MS. LISKAMM:    Thank you.

16    DIRECT EXAMINATION

17    BY MS. LISKAMM:

18    Q     Good afternoon.

19    A     Good afternoon.

20    Q     Where do you work?

21    A     I am a special agent with the DEA, Drug Enforcement

22    Administration.

23                THE COURT:   Sir, can I ask you to pull that

24    microphone to you.

25    Q     How long have you been with the DEA?



                     MDL       RPR      CRR       CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 100 of 180 PageID #:
                                   14536

                            Schoonover - direct - Liskam                  1795


  1   A     I'm in my 21st year.

  2   Q     Getting close to retirement?

  3   A     21 days from today.

  4   Q     What type of training have you received with the DEA?

  5   A     I've been to Quantico, Virginia for 17 weeks on basic

  6   agent training.       I did advance agent training after that.

  7   I've also had specialty schools in marijuana eradication and

  8   money laundering.

  9   Q     What group are you assigned to at the DEA?

 10   A     I'm currently with it's called the Panama Express Strike

 11   Force and it's based in Tampa, Florida.

 12   Q     What are your responsibilities with the Panama Express

 13   Strike Force?

 14   A     Our main objective, our main duty, is to maritime

 15   international drug trafficking.

 16   Q     What specifically do you do with the strike force?

 17   A     Of course I'm an agent, so I work cases.         One of my

 18   collateral duties is I'm the drug evidence custodian for the

 19   office and for the strike force.

 20   Q     What is a drug evidence custodian?

 21   A     We handle the drugs.      We do logistics on planning where

 22   the drugs go, to getting back do the office, we process them

 23   according to DEA policy and we also put them into evidence.

 24   Q     And is one of those responsibilities also to take the

 25   drugs to the lab?



                      MDL       RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 101 of 180 PageID #:
                                   14537

                            Schoonover - direct - Liskam                  1796


  1   A     Yes.

  2   Q     And for testing?

  3   A     For testing, yes.

  4   Q     As the drug evidence custodian, are you familiar with how

  5   drugs seized at sea make their way to a DEA lab?

  6   A     Yes, I do.

  7   Q     Can you walk the ladies and gentlemen of the jury through

  8   how that happens?

  9   A     When the drugs are seized by a coast guard or Navy

 10   vessel, we plan and go through the logistics of bringing that

 11   ship into a port, whether that port is in California or Boston

 12   or New York or somewhere in Florida and then we logistically

 13   send agents to pick it up.       We load it into whatever we have

 14   to load it in and we take it to the lab, process it per DEA

 15   regulations and then submit it into the lab for them to

 16   process.

 17   Q     As part of this process, are you familiar with the term

 18   called a representative sample?

 19   A     I am, yes.

 20   Q     What is that?

 21   A     A representative sample is a piece of the bulk.          So when

 22   a boat comes in or a ship comes in with prisoners a

 23   representative sample follows those prisoners along with the

 24   nondrug evidence or the evidence that was found on the vessel,

 25   plus a representative sample or ten to 20 kilograms of



                      MDL       RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 102 of 180 PageID #:
                                   14538

                            Schoonover - direct - Liskam                  1797


  1   suspected drug, whatever it is, comes with them and it follows

  2   us, follows them to the -- to our office and we process that

  3   as a piece of evidence.

  4   Q     You mentioned bulk.       What is bulk drugs?

  5   A     The bulk is whatever is taken.       So it could be -- it

  6   could be one kilo that I have had or it could be thousands of

  7   the kilos, whatever is taken.

  8   Q     Okay.   So it is the remainder of the drugs?

  9   A     Yes.

 10   Q     For each representative sample and bulk that are seized

 11   is a DEA 7 generated?

 12   A     Yes, it is.

 13   Q     What is a DEA 7?

 14   A     A DEA 7 is our form of paperwork where it basically says

 15   where it came from, from the case it is associated with and

 16   with that seven and piece of evidence it's given -- every

 17   piece of evidence is given a distinct different lab number

 18   that follows it in the lab.

 19   Q     Okay.   Is it fair to say that a DEA 7 is the DEA's

 20   version of a property receipt?

 21   A     Yes.    That is part of it, yes.

 22   Q     Prior to working for the DEA, where did you work?

 23   A     For almost ten years I was a trooper in South Carolina.

 24   I was a Highway Patrolman in South Carolina.

 25   Q     What type of cases did you work?



                      MDL       RPR      CRR      CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 103 of 180 PageID #:
                                   14539

                            Schoonover - direct - Liskam                  1798


  1   A     Traffic, basic traffic cases to begin with and then I was

  2   given a promotion or given another job on interdiction on the

  3   interstates and trained depots and stuff like that, called the

  4   Aggressive Criminal Enforcement team.          There was only fifteen

  5   of us in the state.

  6   Q     I am going to take you through four separate seizures.

  7                MS. LISKAMM: I believe there's no objection to the

  8   introduction of the exhibits as well, your Honor.

  9                MR. BALAREZO:      Can I talk with Ms. Liskamm?

 10                THE COURT:   Sure.

 11                (Pause.)

 12                MR. BALAREZO:      Thank you, your Honor.

 13                THE COURT:   Okay.

 14                MS. LISKAMM:    There's no objection.      May I approach

 15   the witness with a number of pieces of paper?

 16                THE COURT:   Fine.

 17                MS. LISKAMM:    Thank you, your Honor.

 18   Q     Agent Schoonover, I'm going to give you a second to look

 19   through what I just handed you.           Do you recognize those

 20   documents?

 21   A     I do, yes.

 22   Q     And are those the DEA 7s and lab reports for four

 23   separate seizures?

 24   A     Yes, they are.

 25   Q     As well as photographs from the lab?



                      MDL       RPR       CRR       CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 104 of 180 PageID #:
                                   14540

                             Schoonover - direct - Liskam                 1799


  1   A     Yes.

  2   Q     Okay.    So let's start with the first seizure there that

  3   should be labeled Lina Maria.       Looking at Government's Exhibit

  4   200-18 -- you should have it in front of you.

  5   A     Yes.

  6                 MS. LISKAMM:   Your Honor, I'll move this all into

  7   evidence at the end.

  8                 THE COURT:   That's fine.

  9   Q     Agent Schoonover, what are we looking at here?

 10   A     This is a DEA 7 representing Exhibit 3 from the fishing

 11   vessel Lina Maria.

 12   Q     What date does it say the seizure occurred on?

 13   A     It says it occurred on 9-16, September 16, 2004.

 14   Q     Are we looking at the DEA 7 for the representative sample

 15   or the bulk?

 16   A     This would be the bulk.

 17                 (Continued on next page.)

 18

 19

 20

 21

 22

 23

 24

 25



                       MDL       RPR     CRR      CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 105 of 180 PageID #:
                                   14541

                             Schoonover - direct - Liskamm                1800


  1   BY MS. LISKAMM:        (Continuing.)

  2   Q     And how much cocaine was -- first of all, what substance

  3   was on the Lina Maria?

  4   A     Cocaine.

  5   Q     And how much cocaine was seized in the bulk?

  6   A     13,633 gross kilograms.

  7   Q     What is a gross kilogram?

  8   A     The gross kilogram would be the packaging -- it's the

  9   drug and the packaging around the drug and around the drug.

 10   So, when we process it, we try to take most of the packaging

 11   off of it that we can without actually going into the --

 12   whatever drug it is at this point, in this case cocaine.           So

 13   we try to take most of the packaging out but we just can't

 14   take all of it out.       We submit it and then the lab will take

 15   out that drug and put the packaging aside.

 16   Q     Okay.   Is the drug ever weighed without packaging?

 17   A     We do not do that.

 18   Q     Does the lab do that?

 19   A     The lab does that.         The agents do not.

 20   Q     And what is that weight called?

 21   A     That would be the net.        The net would be the drugs

 22   itself, no packaging at all.

 23   Q     What was the net weight for the bulk cocaine seized from

 24   the Lina Maria?

 25   A     The net total weight would be -- I'm sorry, for Exhibit 3



                       MDL       RPR       CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 106 of 180 PageID #:
                                   14542

                             Schoonover - direct - Liskamm                1801


  1   would be 11,962 net kilograms.

  2   Q     Okay.    All right.     Let's move on to Government Exhibit

  3   200-19.    Is this the other DEA-7 for the Lina Maria?

  4   A     Yes, it is.

  5   Q     And is this for the representative sample?

  6   A     Yes, it is.

  7   Q     Okay.    And how much gross and net weight cocaine were

  8   seized from the Lina Maria?

  9   A     It was 20 bricks that weighed 53.5 pounds, but when you

 10   convert that to kilograms it would be 24.3 gross kilograms.

 11   Q     Okay.    And what would the net weight be?

 12   A     The net weight, 19.93 kilograms net weight.

 13   Q     Okay.    So Agent Schoonover how are you at math?

 14   A     These aren't that bad, I think I could do it.

 15   Q     How much total net weight of cocaine was seized from the

 16   Lina Maria?

 17   A     Can I write it somewhere to make sure?

 18   Q     You can write on the screen?

 19   A     Just with my finger?

 20   Q     Yup.

 21   A     So 11,962 plus 19.93.

 22                 MR. BALAREZO:      Your Honor, we can give him a

 23   calculator.

 24                 THE COURT:    There may be a faster way, but at this

 25   point there probably is not.



                       MDL       RPR       CRR     CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 107 of 180 PageID #:
                                   14543

                               Schoonover - direct - Liskamm                1802


  1   A       I have to put my decimal point and move it over, too, so

  2   it would be 11 -- and that's not the right number.           It's

  3   989.93.

  4                   MR. BALAREZO:      Your Honor, we'll just stipulate --

  5                   THE COURT:    If you have a number, you can stipulate

  6   to it.    What's the number?

  7   A       It should be 11,981.93 net kilograms.

  8   Q       Okay.    We got it.

  9   A       I can do it in my head better.

 10   Q       And then just very briefly looking at the photographs

 11   that were taken at the lab for the Lina Maria --

 12   A       Yes.

 13   Q       -- you have this in front of you.        What are we looking at

 14   here?

 15   A       That picture is Exhibit 1 which would be the

 16   representative sample that was taken.

 17   Q       Okay.    And looking at Government Exhibit 200-13?

 18   A       That would be the boxes.        In those boxes would be the

 19   bulk, Exhibit 3, from the Lina Maria.

 20   Q       And so in each one of these cardboard boxes there are

 21   these black bales of cocaine inside?

 22   A       Yes.    There should be 799 boxes.

 23   Q       And looking at Government Exhibit 200-14, what are we

 24   looking at here?

 25   A       That would be Exhibit 3 which would be part of the bulk



                         MDL       RPR       CRR     CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 108 of 180 PageID #:
                                   14544

                             Schoonover - direct - Liskamm                1803


  1   from the Lina Maria.

  2   Q     Okay.    Let's go on to the next seizure.       Do you have the

  3   San Jose folder in front of you?

  4   A     I do.

  5   Q     Let's start with 201-12.       Is this the DEA-7 for the

  6   representative sample?

  7   A     It is.

  8   Q     And what substance was seized from the San Jose?

  9   A     Cocaine.

 10   Q     And how much net kilos was seized in the representative

 11   sample?

 12   A     Net kilos was 20.05 net kilograms.

 13   Q     Okay.    And in Government Exhibit 201-13, is this the

 14   DEA-7 from the bulk cocaine that was seized on the San Jose?

 15   A     It is.

 16   Q     And how much net cocaine was seized?

 17   A     10,460 net kilograms.

 18   Q     Okay.    So in total?

 19   A     This would be easy.        It is 10,480.05 kilograms.

 20   Q     All right.       We got it.   Let's look at the photos that

 21   were taken at the lab.       What are we looking at here?

 22   A     Exhibit 2 which is two sealed boxes on the bottom and

 23   that would be the representative sample for the San Jose.

 24   Q     Okay.    Looking at -- we have some cardboard boxes here

 25   and we saw some in the previous pictures.         Does each box



                       MDL       RPR      CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 109 of 180 PageID #:
                                   14545

                             Schoonover - direct - Liskamm                1804


  1   contain one bale or are there more than one bale in each box?

  2   A     No, there would just be single kilograms in the box.

  3   Q     The amount of boxes and the amount of bales would not

  4   necessarily match?

  5   A     They probably -- in my experience, they do not match.

  6   Q     Okay.    Again these are photos from the San Jose?

  7   A     Yes, they are.

  8   Q     And what are the red letters that are on the wrappings in

  9   these photos?

 10   A     The red letters?       Oh, those are packaging that they --

 11   that's how it comes.       That's the way we receive it.

 12   Q     Do you see the letters X-T-R-A on there?

 13   A     Yes, I do.

 14   Q     Let's move on to the third seizure the Gatun?

 15                 MS. LISKAMM:    Your Honor, we are introducing them

 16   through Agent Schoonover for judicial economy and I believe

 17   there's no objection to linking this up later through another

 18   witness.

 19                 MR. BALAREZO:      That's right.

 20                 THE COURT:   That is fine.

 21   BY MS. LISKAMM:

 22   Q     Agent Schoonover, do you have a folder in front of you

 23   marked Gatun?

 24   A     Yes.

 25   Q     Looking at Government Exhibit 203-47 is this the DEA-7



                       MDL       RPR       CRR     CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 110 of 180 PageID #:
                                   14546

                             Schoonover - direct - Liskamm                1805


  1   for the representative sample?

  2   A     It is.

  3   Q     Okay.    And how much net cocaine -- excuse me.

  4                 We also have the DEA-7 for the bulk?

  5   A     Yes.

  6   Q     In this case were lab reports prepared for the drugs that

  7   were seized?

  8   A     Yes.

  9   Q     Looking at Government Exhibit 203-28, is this the lab

 10   report for the representative sample?

 11   A     Yes.

 12   Q     How much net cocaine was seized in that?

 13   A     Net would be 10.02 kilograms.

 14   Q     Okay.    And looking at the lab report for the bulk what do

 15   we have for the bulk?

 16   A     This is the Gatun.

 17   Q     Correct?

 18   A     Net weight would be 15,147 kilograms.

 19   Q     Okay.    Agent Schoonover, did you have any involvement in

 20   the transportation of the drugs seized from the Gatun?

 21   A     I did, yes.

 22   Q     What was your involvement?

 23   A     I received the representative sample and I also received

 24   the bulk and started the process.

 25   Q     Are you aware of where the drugs came to the United



                       MDL       RPR     CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 111 of 180 PageID #:
                                   14547

                               Schoonover - direct - Liskamm                1806


  1   States?

  2   A       Yes, I am.

  3   Q       And where was that?

  4   A       The representative sample came into Tampa and then the

  5   bulk came into Alameda, Florida which was right outside of San

  6   Francisco.

  7   Q       California?

  8   A       California.

  9   Q       How did the drugs get from California to Florida?

 10   A       We had to set up a Coast Guard C-130 to transport those

 11   drugs from California into the Florida or Miami area Opa-Locka

 12   Regional Airport near our lab.

 13   Q       Was transporting drugs -- what type of plane?

 14   A       A C-130.

 15   Q       Was transporting drugs on a Coast Guard C-130 a normal

 16   occurrence?

 17   A       That is not.      That was -- that was not normal, no.

 18   Q       Why was one used in this case?

 19   A       We had to safely get the bulk to Tampa or to Miami and

 20   over-land transportation would take too long.            It was too

 21   cumbersome so we elicited the help from the Coast Guard and

 22   they furnished us a C-130 so we could do it all at one time

 23   and it only took five or six hours instead of five or six

 24   days.

 25   Q       Is it fair to say that the cargo plane was used due to



                         MDL       RPR     CRR     CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 112 of 180 PageID #:
                                   14548

                             Schoonover - direct - Liskamm                 1807


  1   the amount of drugs that was seized?

  2   A     Yes, the bulk, the bulk.

  3   Q     Just moving this along, was the total amount of net

  4   cocaine seized in the Gatun seizure 15,157.02 kilograms?

  5   A     The net, yes.

  6   Q     Okay.    And that seizure occurred on what date?

  7   A     It occurred 3/17 of '07.      March 17 of '07.

  8   Q     Just showing should what's been marked as 203-22.            Are

  9   these the bricks from the Gatun seizure?

 10   A     Yes.

 11   Q     203-18 is that as well?

 12   A     It is.

 13   Q     Okay.

 14                 MS. LISKAMM:    Your Honor, at this time we would like

 15   to -- I don't know if this is a good time go into some of the

 16   physical evidence that we have here in court.          That may take a

 17   while to open up.

 18                 THE COURT:   We should break for lunch.      Okay.    Don't

 19   talk about the case, ladies and gentlemen.         Your lunch is

 20   there and waiting for you.       We will come back here at 1:45.

 21   See you then.

 22                 (Jury exits.)

 23                 THE COURT:   Okay, 1:45.

 24                 (Luncheon recess.)

 25



                       MDL       RPR     CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 113 of 180 PageID #:
                                   14549

                             Schoonover - direct - Liskamm                   1808


  1                                AFTERNOON SESSION

  2                                (In open court.)

  3                   (The Hon. Brian M. Cogan, presiding.)

  4                              (Defendant present.)

  5                 THE COURT:   Okay, let's have the jury, please.

  6                 (Jury enters.)

  7                 THE COURT:   Everyone be seated.       Let's continue.

  8   SCOTT SCHOONOVER,

  9         called as a witness, having been previously duly

 10         sworn, was examined and testified as follows:

 11   CONTINUED DIRECT EXAMINATION

 12   BY MS. LISKAMM:

 13   Q     Agent Schoonover, before we broke for lunch we were

 14   talking about the Gatun seizure.            Do you remember that?

 15   A     I do.

 16   Q     And that seizure occurred on March 17, 2007?

 17   A     Yes.

 18                 MS. LISKAMM:    Okay.    I'm going to ask with the

 19   Court's permission if the witness can step down from the

 20   witness box to look at a physical exhibit.

 21                 THE COURT:   That is fine.

 22   BY MS. LISKAMM:

 23   Q     Agent Schoonover, if you could take a look at Government

 24   Exhibit 203-21 A, B and C which, for the record, are three

 25   cardboard boxes.



                       MDL       RPR        CRR      CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 114 of 180 PageID #:
                                   14550

                             Schoonover - direct - Liskamm                1809


  1   A     Yes.

  2   Q     And, Agent Schoonover, do you recognize those boxes?

  3   A     Yes.

  4   Q     What do you recognize those to be?

  5   A     These are boxes containing Exhibit 1-A and Exhibit 1.

  6   Q     And those are the exhibits from the Gatun seizure?

  7   A     Yes.

  8   Q     How do you recognize those?

  9   A     My name is on -- my name is on one and I helped process

 10   the other one.

 11   Q     Okay.    And is your name actually on the top right-hand

 12   side of the second box?

 13   A     Yes.

 14   Q     The one closest to me?

 15   A     It is right here, yes.

 16   Q     So your name is on both boxes?

 17   A     Both boxes.

 18   Q     What does that indicate?

 19   A     That I actually helped seal the boxes.

 20                 MS. LISKAMM:    Your Honor, at this time I'd like to

 21   move Government Exhibits 203-21-A, B and C into evidence.

 22                 MR. BALAREZO:      No objection.

 23                 MS. LISKAMM:    Your Honor, if I could get Special

 24   Agent Soupios to assist in opening the boxes.

 25                 THE COURT:   Go ahead.



                       MDL       RPR       CRR     CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 115 of 180 PageID #:
                                   14551

                             Schoonover - direct - Liskamm                 1810


  1                 MS. LISKAMM:    Thank you.

  2   BY MS. LISKAMM:

  3   Q       Agent Schoonover, were these some of the drawings that

  4   were seized from the Gatun?

  5   A       No.

  6   Q       Where are the rest of the drugs?

  7   A       The remaining bulk has been destroyed.

  8                 MR. BALAREZO:      Objection.   Knowledge, Your Honor.

  9                 THE COURT:   I understand.      How do you know what

 10   happened to them?

 11                 THE WITNESS:    Policy and procedure from the DEA.

 12                 THE COURT:   You have no firsthand knowledge; right?

 13                 THE WITNESS:    No.

 14                 THE COURT:   Talk about the policy and procedure.

 15                 MR. BALAREZO:      Your Honor, I move to strike his

 16   answer.

 17                 THE COURT:   That is fine.      The answer is stricken.

 18                 Go ahead.

 19                 THE WITNESS:    Our policy says that after 60 days the

 20   bulk is destroyed and there is another representative sample

 21   that is kept in place of the bulk.

 22   Q       And, Agent Schoonover, could you approximate

 23   approximately how many kilos of cocaine we have on the table

 24   here?

 25   A       About ten.



                       MDL       RPR       CRR      CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 116 of 180 PageID #:
                                   14552

                             Schoonover - direct - Liskamm                1811


  1   Q     Do you recall how many kilos were seized from the Gatun

  2   in total?

  3   A     In total?

  4   Q     Is it approximately 15,157.02?

  5   A     Yes.

  6   Q     Okay.    Agent Schoonover, if my math is correct, you've

  7   been in law enforcement for over 30 years; is that correct?

  8   A     That is correct, yes.

  9   Q     And the majority of which you've spent working narcotics

 10   cases?

 11   A     In DEA, correct.

 12   Q     In your 30-plus years of experience, where do the Lina

 13   Maria, Gatun and the San Jose seizures rank in terms of

 14   weight?

 15   A     In the top five.

 16   Q     I would now like to turn your attention to what's marked

 17   on -- you have a manila folder that says Submersible.           Do you

 18   have that in front of you?

 19   A     I do.

 20   Q     I'm going to have you look at Government Exhibit 202-15?

 21   A     Okay.

 22                 MS. LISKAMM:   Which, counsel, still no objection?

 23   Q     What are we looking at?

 24   A     A DEA-7 for Exhibit 1-A which is a representative sample.

 25   Q     Okay.    And where were those drugs seized?



                       MDL       RPR     CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 117 of 180 PageID #:
                                   14553

                            Schoonover - direct - Liskamm                 1812


  1   A     They were seized from the Gatun on or about 9/13 of '08.

  2   September 13th of 2008.

  3   Q     Was the seizure from the Gatun or another vessel?

  4   A     From the SPSS.

  5   Q     What's the SPSS?

  6   A     It's a self-propelled semi-submersible.

  7   Q     What is that?

  8   A     That is a morph between a submarine and an open value

  9   go-fast vessel.       So it has a covering, but there's no --- the

 10   bow is closed.     There's no open cockpit.       It was actually

 11   covered and it goes a little bit under the water but not quite

 12   fully 100 percent of the water it skims just at that water

 13   level.

 14   Q     Is it often referred to as a semi-submersible?

 15   A     It is, yes.

 16   Q     And looking at Government Exhibit 202-13, do you

 17   recognize this?

 18   A     Yes.

 19   Q     What do you recognize that to be?

 20   A     That is the DEA-7 for Exhibit 1 which is the bulk of the

 21   bulk evidence.

 22   Q     Okay.   And looking at Exhibit 202-16, what are we looking

 23   at here?

 24   A     That would be a lab report for Exhibit 1-A which is

 25   the -- 1-A is the ten original kilos.



                      MDL       RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 118 of 180 PageID #:
                                   14554

                             Schoonover - direct - Liskamm                1813


  1   Q       So this is for the representative sample?

  2   A       That is correct.

  3   Q       That's from the semi-submersible we were just talking

  4   about?

  5   A       That is, yes.

  6   Q       I show you 202-11.       Is this the lab report for the bulk

  7   that was seized from the semi-submersible?

  8   A       Yes, it is.

  9   Q       Can you tell the ladies and gentlemen of the jury what

 10   the net weight was for the bulk of the cocaine?

 11   A       The net weight is 4,716 kilograms net weight.

 12   Q       And going back to 202-16, the net weight for the

 13   representative sample?

 14   A       That is 9,943 grams or converted it would be 9.943

 15   kilograms.

 16   Q       I'm going to show you 202-12.      What are we looking at

 17   here?

 18   A       That is cocaine that came out of the SPSS.

 19   Q       Okay.   And these are kilos similar to what we see on

 20   Government counsel table right now?

 21   A       That's correct.

 22   Q       And looking at the second page of Government Exhibit

 23   202-12, are these cardboard boxes lines up?

 24   A       Those are cardboard boxes kind of representative of the

 25   boxes that you had that there had been.



                       MDL       RPR       CRR     CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 119 of 180 PageID #:
                                   14555

                            Schoonover - direct - Liskamm                 1814


  1   Q     Which would contain the cocaine from the

  2   semi-submersible?

  3   A     That's correct.

  4   Q     And looking at the last page here is this what would be

  5   inside of those cardboard boxes?

  6   A     Yes, it would be.

  7   Q     For all of the seizures that we've discussed here today,

  8   the Lina Maria, the San Jose, the Gatun and the

  9   semi-submersible we talked about the lab reports for each one

 10   of those.     Are these reports generated by the DEA?

 11   A     They are.

 12   Q     Are they generated after testing has been done on the

 13   substances inside of a lab?

 14   A     That's correct.

 15   Q     After concluding their testing what is the DEA policy on

 16   what happens to these drugs?

 17   A     After they are tested and the case is then concluded, the

 18   drugs are destroyed and then the case would be closed.

 19   Q     Okay.    To your knowledge is the Lina Maria or San Jose

 20   case closed?

 21   A     They are, yes.

 22   Q     What is the status of the drugs for those cases?

 23   A     They are destroyed because the cases close.          You can't

 24   have outstanding drugs and have a case open.

 25   Q     What about for the semi-submersible.



                      MDL       RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 120 of 180 PageID #:
                                   14556

                            Schoonover - cross - Balarezo                 1815


  1   A     They would also be destroyed.

  2                MS. LISKAMM:    I have no further questions, Your

  3   Honor.

  4                THE COURT:   Okay, any cross?

  5                MR. BALAREZO:      Very briefly.

  6   CROSS-EXAMINATION

  7   BY MR. BALAREZO:

  8   Q     Good afternoon, sir.

  9   A     Good afternoon.

 10   Q     So you've testified that the DEA -- the seizures were

 11   destroyed, the bulk cocaine; is that correct?

 12   A     Yes.

 13   Q     With respect to the Lina Maria, do you have any personal

 14   knowledge that, in fact, it was destroyed?         Were you there

 15   when it was destroyed?

 16   A     I was not.

 17   Q     With respect to the San Jose, the same question?

 18   A     I was not there.

 19   Q     With respect to the semi-submersible, were you there?

 20   A     I was not.

 21   Q     With respect to the Gatun, were you there?

 22   A     I was not.

 23   Q     And the DEA would keep paperwork about these things;

 24   correct?

 25   A     Yes, sir.



                      MDL       RPR       CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 121 of 180 PageID #:
                                   14557

                            Schoonover - cross - Balarezo                 1816


  1   Q     Do you have them here today?

  2   A     I do not.

  3               MR. BALAREZO:       Nothing further.

  4               THE COURT:    Any redirect?

  5               MS. LISKAMM:    No, Your Honor, thank you.

  6               THE COURT:    Ladies and gentlemen, for the next

  7   witness, we need to set up the courtroom and it's going to

  8   take about five minutes; again, one of these very short

  9   breaks.    We will do that now.      The next witness has a medical

 10   issue and we may need to take breaks during the testimony more

 11   than we ordinarily would.        So bear with us if that happens.

 12   Please do not talk about the case and we will see you in just

 13   a few minutes.

 14               (Witness excused.)

 15               (Jury exits.)

 16               THE COURT:    A real five-minute recess.

 17               (Recess taken.)

 18

 19               (Continued on the following page.)

 20

 21

 22

 23

 24

 25



                      MDL       RPR       CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 122 of 180 PageID #:
                                   14558

                            Ramirez - direct - Goldbarg                   1817


  1               (In open court; outside the presence of the jury.)

  2               THE COURTROOM DEPUTY:        All rise.

  3               THE COURT:    Let's have the jury, please.

  4               (Jury enters.)

  5               THE COURT:    Be seated.

  6               The Government can call its next witness.

  7               MS. GOLDBARG:      Thank you, Your Honor.

  8               The Government calls Juan Carlos Ramirez Abadia.

  9               THE COURTROOM DEPUTY:        Please stand and raise your

 10   right hand.

 11               (Witness sworn.)

 12               THE COURTROOM DEPUTY:        Please state and spell your

 13   name for the record.

 14               THE WITNESS:    J-U-A-N, C-A-R-L-O-S.      R-A-M-I-R-E-Z.

 15   A-B-A-D-I-A.

 16               THE COURTROOM DEPUTY:        You may be seated.

 17               MS. GOLDBARG:      May I inquire?

 18               THE COURT:    Go ahead.

 19   JUAN CARLOS RAMIREZ ABADIA,

 20         called by the Government, having been duly

 21         sworn, was examined and testified as follows:

 22   DIRECT EXAMINATION

 23   BY MS. GOLDBARG:

 24   Q     Good afternoon, Mr. Ramirez.

 25   A     Good afternoon.



                      MDL      RPR       CRR       CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 123 of 180 PageID #:
                                   14559

                            Ramirez - direct - Goldbarg                   1818


  1   Q     How old are you?

  2   A     55 years old.

  3   Q     Where were you born?

  4   A     In Colombia, Palmira.

  5   Q     Where did you grow up?

  6   A     In Cali, Colombia.

  7   Q     Where do you live now?

  8   A     In the United States.

  9   Q     In what type of facility?

 10   A     In a BOP prison.

 11   Q     How long have you been in prison?

 12   A     11-and-a-half years approximately.

 13   Q     When were you arrested?

 14   A     In August of 2007.

 15   Q     Where were you arrested?

 16   A     In Brazil, Sao Paolo.

 17   Q     Is this the only time that you have been in jail, Mr.

 18   Ramirez?

 19   A     No.

 20   Q     When else were you in jail?

 21   A     I was in jail in Colombia and also in Brazil waiting for

 22   my extradition to the United States.

 23   Q     What years were you in jail in Colombia?

 24   A     The first time I was in jail was in 1998 -- 1988,

 25   approximately, and again in 1996.



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 124 of 180 PageID #:
                                   14560

                            Ramirez - direct - Goldbarg                   1819


  1   Q     In 1996, how long did you spend in jail in Colombia?

  2   A     Four years and two months approximately.

  3   Q     At the time of your arrest in Brazil in 2007, what did

  4   you do for a living?

  5   A     I was a fugitive, a capo, who was conducting my business,

  6   my drug businesses, from Brazil.

  7   Q     You used the term capo.      What does that mean?

  8   A     That I was the leader of a cartel of the Colombian mafia

  9   that went by the name cartel Norte Del Valle, North Valle

 10   Cartel.

 11   Q     What was the business of the North Valle Cartel?

 12   A     Drug trafficking business.

 13   Q     What kind of drugs did the North Valle Cartel deal in?

 14   A     We dealt with cocaine at that time.

 15   Q     Where did you send the cocaine to?

 16   A     We used to send the cocaine to the United States via

 17   Mexico.

 18   Q     How long were you a drug trafficker?

 19   A     20 years, approximately.

 20   Q     When did you start sending cocaine to the United States?

 21   A     1989, approximately.

 22   Q     Where did you sell the majority of your cocaine in the

 23   United States?

 24   A     In the City of New York.

 25   Q     From the late 1980s until your arrest in 2007,



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 125 of 180 PageID #:
                                   14561

                            Ramirez - direct - Goldbarg                   1820


  1   approximately how many kilos of cocaine did you transport to

  2   the United States?

  3   A     400,000 kilos of cocaine, approximately.

  4   Q     Now, Mr. Ramirez, you just testified that the cocaine

  5   that you sold would come to the United States via Mexico.

  6   What would happen to your drugs once it got to Mexico?

  7   A     Can you repeat the question, please.

  8   Q     Is it on the screen, on the realtime.

  9               MS. GOLDBARG:      Is there an issue with the realtime?

 10   Sorry, Your Honor.

 11   Q     Let me repeat the question.        From the late 1980s until

 12   your arrest in 2007, approximately how many kilos -- I'm

 13   sorry.    That is not where I was.

 14               When the drugs that you sold to the United States

 15   arrived in Mexico, what would happen to your drugs in Mexico?

 16   A     They were delivered to the Mexican drug traffickers,

 17   especially to those from the Sinaloa Cartel, and then they

 18   moved them to the United States where they delivered them to

 19   me.

 20   Q     You mentioned that your drugs were transported from

 21   Mexico to the United States by Mexican traffickers.           Was the

 22   Sinaloa Cartel the only cartel you worked with?

 23   A     No.

 24   Q     What was the primary group that you worked with in

 25   Mexico?



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 126 of 180 PageID #:
                                   14562

                            Ramirez - direct - Goldbarg                   1821


  1   A     The Sinaloa Cartel.

  2   Q     Do you know the Sinaloa Cartel by any other names?

  3   A     Yes.

  4   Q     What other names?

  5   A     The Federation.     La Federación.    The Federation.

  6   Q     Can you tell the members of the jury who specifically you

  7   worked with in the Sinaloa Cartel?

  8   A     Yes, Mr. Guzmán Loera, his brother Arturo, the Beltran

  9   Leyva brothers, the Carrillo Fuentes' brothers, Mr. Nacho

 10   Coronel, Mr. Mayo Zambada and his brother Ray Zambada, and

 11   Guero Palma.

 12   Q     Did you meet Mr. Guzmán Loera personally?

 13   A     Yes.

 14   Q     Approximately how many times?

 15   A     Over 10 times.

 16   Q     Do you see Mr. Guzmán Loera in the courtroom?

 17   A     Yes.

 18   Q     Can you describe an article of clothing that he is

 19   wearing?

 20   A     Yes.   He is wearing a blazer and a light blue shirt.

 21                MS. GOLDBARG:      Your Honor, the Government would ask

 22   the Court record to reflect the witness has identified the

 23   defendant.

 24                THE COURT:   It so reflects.

 25   Q     What specifically did the defendant do with your cocaine?



                      MDL       RPR       CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 127 of 180 PageID #:
                                   14563

                              Ramirez - direct - Goldbarg                 1822


  1   A       To receive it from me in Mexico and then it would be

  2   transported to the United States.

  3   Q       When did the defendant first start transporting your

  4   cocaine from Mexico to the United States?

  5   A       1990, approximately.

  6   Q       When was the last time you sent cocaine to the defendant?

  7   A       Back in 2007, before my arrest.

  8   Q       Mr. Ramirez, while you were in Brazil, did you do

  9   anything to avoid being captured?

 10   A       Yes.

 11   Q       What did you do?

 12   A       I had changes done to my face.

 13   Q       What changes did you have done to your face?

 14   A       I altered the physical appearance of my face by changing

 15   my jaw bone, my cheek bones, my eyes, my mouth, my ears, my

 16   nose.

 17   Q       How many surgeries did you have to alter your appearance?

 18   A       More than three or four surgeries.

 19   Q       I am going to show you what has been marked for

 20   identification I believe without objection Government Exhibit

 21   85-A.

 22                  MR. PURPURA:   No objection.

 23                  THE COURT:   It is received.

 24                  (Government's Exhibit 85-A received in evidence.)

 25   Q       Who is this a photo of?



                        MDL       RPR    CRR        CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 128 of 180 PageID #:
                                   14564

                             Ramirez - direct - Goldbarg                  1823


  1   A     Mine.

  2   Q     Approximately when was this taken?

  3   A     More or less 1998, approximately.

  4   Q     Showing you what has been marked for identification as

  5   Government Exhibit 85-C, also without objection.

  6                 THE COURT:   Received.

  7                 (Government's Exhibit 85-C received in evidence.)

  8   Q     Who is that a picture of?

  9   A     Mine.

 10   Q     And when was this photo taken?

 11   A     When I was arrested in Brazil.

 12   Q     And what year was that?

 13   A     2007.

 14   Q     And this was taken after your surgeries?

 15   A     Correct.

 16   Q     Mr. Ramirez, are you known by any nicknames?

 17   A     Yes.

 18   Q     What nickname is that?

 19   A     Chupeta.

 20   Q     Mr. Ramirez, when you were arrested in Brazil, how many

 21   countries were seeking your extradition?

 22   A     Just one country, the United States.

 23   Q     How many cases did you have against you in the United

 24   States at the time of your arrest in Brazil?

 25   A     Two cases.



                       MDL       RPR     CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 129 of 180 PageID #:
                                   14565

                            Ramirez - direct - Goldbarg                   1824


  1   Q     Where were those two cases?

  2   A     One in Washington, D.C. and the other one in the court in

  3   Brooklyn.

  4   Q     This courtroom?

  5   A     Yes, the Eastern District of New York.

  6   Q     Mr. Ramirez, did you plead guilty to both of those

  7   indictments?

  8   A     Yes.

  9   Q     Where did you plead guilty to those two indictments?

 10   A     In the Eastern District of New York.

 11   Q     What were you charged with as part of your Washington,

 12   D.C. indictment?

 13   A     Under the RICO law.

 14   Q     What is your understanding of what the RICO law is or

 15   what you were charged with?

 16   A     To be the leader of a cartel that was doing drug

 17   trafficking, cocaine.

 18   Q     What crime were you charged with as part of the

 19   indictment?

 20   A     Drug trafficking, money laundering, and corruption.

 21   Q     What criminal organizations specifically were you charged

 22   with being a leader of?

 23   A     Norte Del Valle, the North Valle Cartel.

 24   Q     What were the charges against you in the Eastern District

 25   of New York indictment?



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 130 of 180 PageID #:
                                   14566

                             Ramirez - direct - Goldbarg                  1825


  1   A     CCE.

  2   Q     Could you describe your understanding of a CCE?

  3   A     A continuous criminal enterprise of which I was a leader.

  4   Q     Do you understand CCE to mean continuing criminal

  5   enterprise?

  6   A     Yes.

  7   Q     What were the violations of the CCE in the Eastern

  8   District of New York indictment?

  9   A     Murder and drug trafficking.

 10   Q     Under the law, what is the maximum sentence that you can

 11   receive as a result of your guilty plea in both indictments?

 12   A     Life.

 13   Q     And under the law, what is the minimum sentence you can

 14   receive as a result of your guilty plea?

 15   A     20 years.

 16   Q     As a result of your drug trafficking activities, did the

 17   Government of Colombia seize anything from you?

 18   A     Correct.

 19   Q     What was the approximate total value of the assets seized

 20   by the Colombian Government?

 21   A     One billion dollars.

 22   Q     Did you agree to forfeit anything to the United States?

 23   A     Correct.

 24   Q     What did you agree to pay?

 25   A     To pay an additional amount of $1.2 million.



                       MDL      RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 131 of 180 PageID #:
                                   14567

                             Ramirez - direct - Goldbarg                  1826


  1   Q     Mr. Ramirez, have you been sentenced yet?

  2   A     No.

  3   Q     Are you testifying today under an agreement with the

  4   Government?

  5   A     Correct.

  6   Q     What is that agreement called?

  7   A     A cooperation agreement.

  8   Q     What is your understanding of your responsibilities under

  9   the cooperation agreement?

 10   A     To tell the absolute truth to the Government, to

 11   cooperate with the Government in whatever they need me, and

 12   not to commit any further crimes.

 13   Q     If fulfill all of your obligations under the cooperation

 14   agreement, what is your understanding of what the judge --

 15   what the Government will do, sorry?

 16   A     They will write to the judge a 5K letter.

 17   Q     What is your understanding of what a 5K letter is?

 18   A     It's a letter written by the -- which is written by the

 19   Attorney General's Office describing my bad acts and my

 20   cooperation.

 21   Q     Who receives that letter if one is written?

 22   A     The judge.

 23   Q     What is your understanding of what the 5K letter will

 24   allow the judge to do at sentencing?

 25   A     To move away from the maximum sentence that I could



                       MDL      RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 132 of 180 PageID #:
                                   14568

                             Ramirez - direct - Goldbarg                  1827


  1   receive in accordance to the extradition treaty with Brazil.

  2   Q     You mentioned the extradition treaty.        Were any

  3   conditions placed by the Brazilian Government when you were

  4   extradited to the United States?

  5   A     Yes.

  6   Q     What was that?

  7   A     That I could not be sentenced to over 30 years.

  8   Q     According to the cooperation agreement you have with the

  9   Government, what is the minimum sentence you can get even

 10   after cooperation?

 11   A     25 years.

 12   Q     So the maximum reduction you can get is five years?

 13   A     Correct.

 14   Q     And if the judge does receive a 5K letter, does the judge

 15   have to give you the 25-year sentence?

 16   A     It is up to the judge.      It is the judge's decision.

 17   Q     Per the terms of the cooperation agreement, can the judge

 18   go below 25 years?

 19   A     No.

 20   Q     And who decides your sentence?

 21   A     The judge does.

 22   Q     In addition to the terms of your cooperation agreement,

 23   has anything else been promised to you?

 24   A     Yes.

 25   Q     What other promises have been made to you?



                       MDL      RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 133 of 180 PageID #:
                                   14569

                            Ramirez - direct - Goldbarg                     1828


  1   A     I was promised to be given protection in prison, also to

  2   recommend protection for me once my sentence is over, and

  3   protection for my family.

  4                MS. GOLDBARG:      I'd like to show to the witness what

  5   has been marked as Government Exhibit 3500-JCRA-4 without

  6   objection from the defense.

  7                THE COURT:   Received.

  8                (Government Exhibit 3500-JCRA-4 received in

  9   evidence.)

 10                MR. BALAREZO:      Your Honor, no objection.    Can we

 11   have a sidebar?

 12                THE COURT:   Is this about hearing the witness

 13   better?

 14                MR. BALAREZO:      It is about the witness, yes.

 15                THE COURT:   Brief sidebar.

 16                (Sidebar held outside the hearing of the jury.)

 17                (Continued on the next page.)

 18

 19

 20

 21

 22

 23

 24

 25



                      MDL       RPR       CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 134 of 180 PageID #:
                                   14570

                            Ramirez - direct - Goldbarg                   1829


  1               (The following occurred at sidebar.)

  2               MR. BALAREZO:      Your Honor, this is not regarding the

  3   direct.    He is Mr. Purpura's witness.      It appears that the

  4   witness is make a concerted effort to hide.         Mr. Guzmán cannot

  5   see him at all and I think he has a right to be confronted by

  6   the person.

  7               MR. LICHTMAN:      There's a lot of things in the way.

  8               MR. BALAREZO:      There's a screen.   He's tucked into

  9   the corner.    He can't see him at all.

 10               THE COURT:    Okay.

 11               MR. BALAREZO:      So I --

 12               THE COURT:    I will ask him to please adjust his seat

 13   and move forward.

 14               MR. LICHTMAN:      Thank you, Judge.

 15               MR. BALAREZO:      Whatever you can accommodate.

 16               MS. GOLDBARG:      We would ask that be done outside the

 17   presence of the jury so there is no implication.           I know the

 18   witness is answering me.

 19               THE COURT:    Are we going to excuse the jury while we

 20   do this?

 21               MS. GOLDBARG:      Your Honor, I could possibly ask the

 22   witness to get closer to the interpreter.

 23               THE COURT:    That's fine.

 24               MS. GOLDBARG:      Thank you.

 25               (Sidebar ends.) (Continued on the next page.)



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 135 of 180 PageID #:
                                   14571

                             Ramirez - direct - Goldbarg                  1830


  1                (In open court.)

  2   Q     Mr. Ramirez, could I ask you to just get a little bit

  3   closer to the interpreter, please.

  4   A     Yes.

  5   Q     Thank you very much.      Before the sidebar, I was about to

  6   show you what's now in evidence Government Exhibit

  7   3500-JCRA-4.     Do you recognize this document?

  8   A     Yes.

  9   Q     I'd like to show you the last page.

 10   A     Correct.

 11   Q     Is that your signature on the last page?

 12   A     Yes.

 13   Q     What is this document?

 14   A     That's the cooperation agreement.

 15   Q     What happened to your Washington, D.C. case?

 16   A     It was joined with the Eastern District case.

 17   Q     As part of your cooperation with the United States

 18   Government, are you required to meet with the Government?

 19   A     Correct.

 20   Q     When was the first time you met with the Government?

 21   A     2008, approximately.

 22   Q     In the last ten years, approximately how many times have

 23   you met with the Government?

 24   A     Many more than 50 times.

 25   Q     Have you met with the Government to the prepare your



                       MDL      RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 136 of 180 PageID #:
                                   14572

                            Ramirez - direct - Goldbarg                   1831


  1   testimony today?

  2   A     Yes.

  3   Q     Did you meet with the Government to prepare to testify in

  4   any other trials?

  5   A     Yes.

  6   Q     Did you testify in that other case?

  7   A     No.

  8   Q     Did you meet with the Government to sign affidavits in

  9   support of extradition?

 10   A     Yes.

 11   Q     Mr. Ramirez, does you receiving a 5K depend on the

 12   conviction of anyone?

 13   A     No.

 14   Q     I'd like to turn to the North Valle Cartel that you

 15   mentioned earlier on.       I'd like to show you for identification

 16   Government Exhibit 506-22.

 17                MR. PURPURA:    No objection.

 18                THE COURT:   All right.     It is received.

 19                (Government Exhibit 506-22 received in evidence.)

 20   Q     Mr. Ramirez, what is this?

 21   A     A map of Colombia.

 22   Q     Now, what is the North Valle Cartel?

 23   A     It's a criminal enterprise that conducted drug

 24   trafficking and exported cocaine to the United States.

 25                (Continued on next page.)



                      MDL       RPR      CRR       CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 137 of 180 PageID #:
                                   14573

                            Ramirez - direct - Goldbarg                   1832


  1   BY MS. GOLDBARG:      (Continuing.)

  2   Q     With your finger if you could mark on the screen next to

  3   you where the North Valle Cartel was located?

  4   A     Approximately here.

  5   Q     What state is that in?

  6   A     The Cauca, the Cauca Valley.

  7   Q     Did you have a structure in your organization?

  8   A     Yes.

  9   Q     Have you heard of the term front?

 10   A     Front?

 11   Q     Frente?

 12   A     Yes.

 13   Q     What is a front?

 14   A     A front is part of the organization that is dedicated to

 15   the illegal part of the business.

 16   Q     As leader of the North Valle Cartel, how many fronts did

 17   you have in your organization?

 18   A     Five fronts.

 19   Q     Can you tell the members of the jury what those five

 20   fronts were?

 21   A     Yes.    The armed branch, the political corruption and

 22   police corruption, the ledger, general ledger or the dirty

 23   money, the front that did the investments and the money

 24   laundering.     And the operations front that did the cocaine

 25   shipments.



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 138 of 180 PageID #:
                                   14574

                             Ramirez - direct - Goldbarg                  1833


  1   Q     I'd like to go through a couple of those fronts with the

  2   jury, please.     You mentioned the general ledger front?

  3   A     Correct.

  4   Q     What was the purpose of that front?

  5   A     It handled all the dirty money of the organization.

  6   Q     For what purpose?

  7   A     For the cocaine shipments, for the corruption payments to

  8   the politicians and the police and the acts of violence.

  9   Q     You said you had a front that was dedicated to

 10   corruption.    Can you briefly describe what that was?

 11   A     Correct.    So the corruption one was one that we used in

 12   order to have the officers from the Colombian government not

 13   do their job and that way it would benefit our illegal drug

 14   trafficking organizations or activities rather.

 15   Q     I'm sorry, I think there was a problem with the

 16   microphone.    Based on your experience as the boss of a cartel

 17   why was it important to have a corruption front?

 18   A     Because it's impossible to be the leader of a drug

 19   trafficking cartel in Colombia without having that corruption.

 20   They go hand-in-hand.

 21   Q     You mentioned also that you had an armed wing?

 22   A     Correct.

 23   Q     What was the purpose of that?

 24   A     The purpose was to protect my organization, to protect

 25   the safety and the life of my family, to protect the cocaine



                       MDL      RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 139 of 180 PageID #:
                                   14575

                            Ramirez - direct - Goldbarg                   1834


  1   loads, to eliminate enemies, informants, thieves, and in that

  2   manner protect the cocaine business.

  3   Q     What was the name of the people that worked in the armed

  4   front?

  5   A     Hit men, sicarios.

  6   Q     Did you participate in any violence, Mr. Ramirez?

  7   A     Yes.

  8   Q     While you were leader of the North Valle Cartel and your

  9   involvement throughout the North Valle Cartel, how many people

 10   were killed as a result of orders that you gave?

 11   A     Approximately 150 people.

 12   Q     What period of time did this occur?

 13   A     From approximately 1989 to 2007.

 14   Q     Did you ever personally kill anyone?

 15   A     Yes.

 16   Q     When was this?

 17   A     In the two -- in 2004.

 18   Q     How did you kill this person?

 19   A     With gunshots in his head -- in the head.

 20                THE INTERPRETER:    Interpreter correction.

 21   A     The head and the face.

 22   Q     Did you shoot this person?

 23   A     Yes, I shot the person with a gun.

 24   Q     Of the total number of people you ordered murdered, were

 25   any of them in the United States?



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 140 of 180 PageID #:
                                   14576

                             Ramirez - direct - Goldbarg                  1835


  1   A     Yes.

  2   Q     Did you plead guilty to those murders?

  3   A     Yes.

  4   Q     Now, Mr. Ramirez, how many years did you work with the

  5   Sinaloa Cartel?

  6   A     For approximately 17 to 18 years.

  7   Q     And you just described the structure of your

  8   organization.     Did you see any similarities in those 18-years'

  9   work with the Sinaloa Cartel between the two organizations?

 10   A     Yes.

 11   Q     Briefly, what were those?

 12   A     Well, they had -- well, they also used corruption to

 13   receive and to protect my cocaine shipments and they also had

 14   an armed wing.

 15   Q     Okay.   Let's go to when the defendant first started

 16   transporting your cocaine.       You said this was approximately

 17   what year?

 18   A     In approximately 1990.

 19   Q     And when you were sending -- were you sending cocaine to

 20   the United States before the defendant starting transporting

 21   your cocaine here?

 22   A     Correct.

 23   Q     When did you start becoming involved in the drug trade in

 24   the United States?

 25   A     Approximately somewhere between 1985/1986.



                       MDL      RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 141 of 180 PageID #:
                                   14577

                             Ramirez - direct - Goldbarg                  1836


  1   Q     How did you get started in the drug trade in those years?

  2   A     Well, I was receiving cocaine in the United States to

  3   distribute it and sell it on the streets.

  4   Q     Did you ever come to the United States?

  5   A     Correct.

  6   Q     When was the first time you came to the United States?

  7   A     In approximately 1985/1986.

  8   Q     And during this time how many visits to the United States

  9   did you engage in?

 10   A     Three or four times.

 11   Q     Where would you travel to in the United States?

 12   A     I traveled to Miami in Florida, Los Angeles, California

 13   and New York.

 14   Q     What did you do when you would come to the United States

 15   on these trips?

 16   A     Receive cocaine to distribute it and sell it on the

 17   streets of New York mainly.

 18   Q     Anything else?

 19   A     I received the cocaine.      We would process it at a lab in

 20   Florida in Miami.

 21   Q     Once the drugs were sold in New York, what else did you

 22   do related to the drug trade?

 23   A     Pick up the money so that it could then be sent to

 24   Colombia.

 25   Q     Did you eventually have an infrastructure in the United



                       MDL      RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 142 of 180 PageID #:
                                   14578

                            Ramirez - direct - Goldbarg                     1837


  1   States?

  2   A     Yes.

  3   Q     And in what United States cities did you have

  4   infrastructure?

  5   A     In Los Angeles, California, in New York, mainly and

  6   Chicago.     I also did in Houston and Phoenix, Arizona.

  7   Q     What time frame are we talking about, what years?

  8   A     So I started creating the infrastructure more or less in

  9   1986, 1987.    And I kept it until approximately 1996, 1997.

 10   Q     Can you describe for the members of the jury what the

 11   infrastructure was that you had in Los Angeles?

 12   A     Yes.    Well, I had several cells and they had houses where

 13   they could receive the cocaine that was coming from Mexico in

 14   order to store it in those homes, in those houses, and to then

 15   transport it to New York.       And we also had the cars to receive

 16   that cocaine in Los Angeles and we also had the transport in

 17   order to transport it from Los Angeles to New York City.

 18   Q     How would your cocaine get transported from Los Angeles

 19   to New York City?

 20   A     We transported it in several ways.          Sometimes we used

 21   tractor trailers, camper cars, small cars with hidden

 22   compartments and even airplanes were used.

 23   Q     What infrastructure did you have in New York?

 24   A     I had an infrastructure that was comprised of several

 25   cells to receive the cocaine that was coming from Los Angeles



                      MDL      RPR       CRR      CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 143 of 180 PageID #:
                                   14579

                            Ramirez - direct - Goldbarg                   1838


  1   in order to store it and to later distribute it in the streets

  2   of New York and we also had a separate infrastructure to pick

  3   up the money -- the proceeds of the sales of the cocaine to be

  4   sent to Colombia, the money.

  5   Q       You mentioned that you had separate structures one for

  6   drugs and one for money.         Was that on purpose?

  7   A       Yes.

  8   Q       Why?

  9   A       To keep the cocaine separate from the money so as not to

 10   mix them in that and that way to avoid seizures of the

 11   American authorities.

 12   Q       You mentioned that you would gather the money in New

 13   York.    Where would you send it?

 14   A       We used to send it to Colombia, mainly.

 15   Q       Did you send your money to anywhere else other than

 16   Colombia?

 17   A       No, to Colombia.

 18   Q       Did you ever have to transport money back to Los Angeles?

 19   A       Yes.

 20   Q       For what purpose?

 21   A       To pay the Mexicans for the transport of my cocaine.

 22   Q       When was your last trip to the United States?

 23   A       1988, approximately.

 24   Q       Why did you not return after that?

 25   A       Because I tried to enter with a fake passport and I was



                      MDL        RPR      CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 144 of 180 PageID #:
                                   14580

                            Ramirez - direct - Goldbarg                   1839


  1   caught by the authorities in Miami and they sent me back to

  2   Colombia that very same day.

  3   Q     What happened to you when you got back to Colombia?

  4   A     I was arrested for using fake documents.

  5   Q     And what happened to you?

  6   A     I went to prison for approximately a month.

  7   Q     How did you get out?

  8   A     By making corruption payments.

  9   Q     Did you do anything to have this criminal arrest record

 10   expunged?

 11   A     Yes.

 12   Q     What did you do?

 13   A     I made corruption payments so that that would be

 14   completely disappeared and there would be no trace of it.

 15   Q     Did you pay to expunge any other records in Colombia?

 16   A     Yes.

 17   Q     What did you pay for?

 18   A     I paid to destroy so that there wouldn't be any trace of

 19   any picture of mine in any government office, Colombian

 20   government office that might have a photograph of me.           I also

 21   disappeared my fingerprints and I disappeared all trace of my

 22   having been in prison, all the files of my having been in

 23   prison in Colombia.

 24   Q     Do you know what a cedula, C-E-D-U-L-A, is?

 25   A     Cedula, yes.



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 145 of 180 PageID #:
                                   14581

                             Ramirez - direct - Goldbarg                  1840


  1   Q     What is it?

  2   A     It is an identification document that we use in Colombia.

  3   Q     Did you do anything with regards to your records on this

  4   document?

  5   A     Right, I disappeared them completely.

  6   Q     Why did you do all of this?

  7   A     So as to avoid the authorities would have any information

  8   about me to avoid an arrest so that it would be more difficult

  9   for them to have and that would benefit, that would make my

 10   illegal activities easier.

 11                MS. GOLDBARG:      Your Honor, I'm about to get into a

 12   new topic.    I don't know if you want me to keep going.

 13                THE COURT:   If you can keep going a little more, I

 14   think we should.

 15                MS. GOLDBARG:      Absolutely.

 16                THE COURT:   Okay.

 17   BY MS. GOLDBARG:

 18   Q     Mr. Ramirez, you testified that at the time of your

 19   arrest in 2007 in Brazil you were the leader of the North

 20   Valle Cartel?

 21   A     Correct.

 22   Q     When did you start working for the North Valle Cartel?

 23   A     1987, '88, approximately.

 24   Q     And in the beginning in these years, in the 1980s, what

 25   was your role with the North Valle Cartel?



                       MDL      RPR       CRR       CSR    OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 146 of 180 PageID #:
                                   14582

                              Ramirez - direct - Goldbarg                 1841


  1   A       To receive cocaine in small quantities in Los Angeles,

  2   California and to transport it to New York.

  3   Q       I think there might be a clarification.

  4                  THE INTERPRETER:   The interpreter needs to clarify a

  5   term.    Interpreter's correction.       "In bulk" he didn't say "in

  6   small quantities" but "in bulk."

  7   A       To transport it to New York then to distribute it and

  8   sell it in the streets of New York and return the money from

  9   the sales to Colombia.

 10   Q       How were you able to continue running a drug operation in

 11   the United States if you didn't go back?

 12   A       Through the infrastructure that I had set up in the

 13   United States and through my lieutenants in the United States.

 14   Q       What do you mean by the term lieutenant?

 15   A       Lieutenant means those people who work for me in my

 16   organization.

 17   Q       Did you eventually take a more active role in the drug

 18   business in Colombia itself?

 19   A       Yes.

 20   Q       What did you do?

 21   A       Well, I decided to go up through the ranks of the cartel,

 22   the North Valle Cartel, and I began to take care personally,

 23   myself, of the shipment of drugs to Mexico.         I would go to the

 24   clandestine landing strips in Colombia where the planes would

 25   come from to Mexico.       I also decided to visit the labs where



                        MDL      RPR     CRR      CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 147 of 180 PageID #:
                                   14583

                            Ramirez - direct - Goldbarg                   1842


  1   the -- where the said cocaine was produced and that's how I

  2   started to go up, little by little in the North Valle Cartel.

  3   Q     Now, you mentioned that you would go to the clandestine

  4   air strip.    What is a clandestine air strip?

  5   A     A clandestine landing strip, an air strip that is does

  6   not appear or is not registered on any navigational charts.

  7   In general, they're not paved.       They are dirt roads.      And in

  8   Colombia many locations, they are located in the middle of the

  9   mountains, in the middle of the jungle.           And all of this is to

 10   of course avoid the authorities who would have seized the

 11   cocaine in the planes.

 12   Q     You mentioned planes.      How would your cocaine get from

 13   Colombia to Mexico?

 14   A     Initially, at first, by planes.

 15   Q     During this time in the beginning years what kind of

 16   planes did you use to transport cocaine from Colombia to

 17   Mexico?

 18   A     We use mainly some planes that are called turbo

 19   propeller, turbo commanders, King 300s, Cheyenne, Conquer,

 20   mainly, those mainly.

 21   Q     How would you obtain these planes?

 22   A     We bought them.

 23   Q     Where would you buy these planes?

 24   A     Many times we bought them in the United States, yes, and

 25   then they were taken to Colombia.



                      MDL      RPR       CRR      CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 148 of 180 PageID #:
                                   14584

                            Ramirez - direct - Goldbarg                   1843


  1   Q     The planes that you purchased in the United States and

  2   would take to Colombia, did you have to do anything to them to

  3   prepare them to transport your cocaine?

  4   A     Yes.

  5   Q     What did you do?

  6   A     We had to install a device to be able to carry more fuel

  7   and remove the seats.

  8   Q     Why would you remove the seats?

  9   A     Because we needed the room to place the bales with my

 10   cocaine and the additional fuel tanks.

 11   Q     Why did you need to make room for additional fuel?

 12   A     Well, because according to the distance that the plane

 13   would have to fly to make it to Mexico, we needed to place

 14   additional fuel.      Otherwise the tanks itself of the plane were

 15   not enough.

 16   Q     Did you have any role with the pilots that would fly

 17   these planes?     Let me rephrase that.     Did you have any

 18   interaction with the pilots that would fly these planes?

 19   A     Of course, completely, all the time.

 20   Q     Why?

 21   A     Because I would speak to them, I would hire them.          I had

 22   my own pilots who belonged to my organization and every time

 23   they went to Mexico and would come back to Colombia, I would

 24   get together with them so that they could tell me how the

 25   flight had been, how the operation had been conducted, how



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 149 of 180 PageID #:
                                   14585

                            Ramirez - direct - Goldbarg                   1844


  1   they had been received by the Mexicans, how the landing strips

  2   were.

  3   Q       Now, you mentioned that you went to laboratories.        What's

  4   a laboratory?

  5   A       A laboratory is the place where the cocaine is processed.

  6

  7                (Continued on the following page.)

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 150 of 180 PageID #:
                                   14586

                               Ramirez - direct - Goldbarg                1845


  1   BY MS. GOLDBARG:         (Continuing)

  2   Q       Why would you go to the laboratories?

  3   A       Because I wanted to supervise to make sure that the

  4   cocaine that I was sending to the United States via Mexico was

  5   of optimal quality.

  6   Q       All right.       Did you become familiar with how cocaine was

  7   made?

  8   A       Yes.

  9   Q       Can you briefly describe for the jury how it is that

 10   cocaine is made?

 11   A       Correct.    In -- back in the '90s, cocaine, we would bring

 12   it by plane from Peru and Bolivia which were the base of coca,

 13   of coke.       Some of the time, we would use Colombian coke which

 14   was collected.       And it was, first, cocaine base which is a

 15   yellowish powder.         And then later, once it is transported to

 16   the cocaine labs, we would dry it up and we would clean it

 17   because it would be dirty and then we began the process which

 18   consisted in adding, adding some chemicals so that the

 19   cocaine, the cocaine crystals would come up, would result,

 20   meaning pure cocaine.         So for that, we would add sulfuric

 21   acid, ether, acetone, potassium permanganate, gas, gasoline

 22   among other chemicals.

 23   Q       And once the cocaine was actually made, how was it

 24   packaged?

 25   A       Once the cocaine came off from the liquid, we would dry



                         MDL       RPR     CRR     CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 151 of 180 PageID #:
                                   14587

                            Ramirez - direct - Goldbarg                    1846


  1   it up in microwave ovens and we would give it the shape that

  2   we wanted.    To give you an example, if it was to be a square,

  3   we would give it that shape.       Then there it would be vacuum

  4   packed and it would be taped, taped up and then we would place

  5   a brand on it.

  6   Q     Let me step back one second, Mr. Ramirez.         You made a

  7   motion when you were doing the tape.        How much tape would you

  8   put on these kilos of cocaine?

  9   A     Well, we would just grab a roll of tape and just use it,

 10   you know, do it, just do it, do it.        I wouldn't know exactly

 11   how much tape we used, but we used a lot of it to protect it.

 12   Q     And once it was wrapped in the tape, what would you do

 13   with the kilos?

 14   A     We would place our brand on them and we would place it in

 15   burlap sacks which were usually between 25 and 30 kilograms of

 16   weight.    So then it was ready to be sent to Mexico.

 17   Q     The sacks that you described, what do they look like?

 18   A     Sometimes they were military sacks that we used and some

 19   of the times just duffel bags.

 20                (Continued on next page.)

 21

 22

 23

 24

 25



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 152 of 180 PageID #:
                                   14588

                                                                          1847


  1               THE COURT:    Ms. Goldbarg, at a convenient time.

  2               MS. GOLDBARG:      Yes.

  3               THE COURT:    Is it now?

  4               MS. GOLDBARG:      This one is fine, Your Honor.

  5               THE COURT:    Okay.   Let's take our mid afternoon

  6   break, ladies and gentlemen.          We will come back here at 3:35.

  7               Please remember not to talk about the case.         See you

  8   then.

  9               (Jury exits.)

 10               THE COURT:    Okay.   3:35.

 11               MS. GOLDBARG:      Thank you.

 12               (Recess taken.)

 13               THE COURT:    All right.        Let's have the jury, please.

 14               (Jury enters.)

 15               THE COURT:    All right.        Be seated.

 16               Let's continue.

 17               MS. GOLDBARG:      Thank you, Your Honor.

 18               (Continued on next page.)

 19

 20

 21

 22

 23

 24

 25



                      MDL      RPR          CRR      CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 153 of 180 PageID #:
                                   14589

                              Ramirez - direct - Goldbarg                 1848


  1   BY MS. GOLDBARG:

  2   Q      Mr. Ramirez, before the break, you were talking about the

  3   different ways that you would package cocaine.

  4   A      Correct.

  5   Q      At some point in time, did you start sending cocaine by

  6   sea?

  7   A      Yes.

  8   Q      The cocaine that you would send by sea, would you wrap it

  9   or package it any differently?

 10   A      Yes.

 11   Q      Can you describe for the jury what that would, that

 12   process would entail?

 13   A      Correct.    After the kilo of cocaine was manufactured, we

 14   placed protective plastic around it that we called a condom.

 15   It's like a rubber that goes all around the kilo of cocaine to

 16   protect it from water, precisely.

 17   Q      What color was this rubber?

 18   A      Different colors.

 19   Q      Such as?

 20   A      Sometimes it was brown, yellowish, white.        It depended.

 21   Q      Did you ever use black rubber to package your cocaine?

 22   A      Yes, many times.

 23   Q      Now, you also testified that before the cocaine would get

 24   wrapped in the tape -- actually, let me strike that.

 25                 I believe you said after you put a tape on it, you



                        MDL      RPR     CRR      CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 154 of 180 PageID #:
                                   14590

                             Ramirez - direct - Goldbarg                  1849


  1   would put a brand on the cocaine.

  2   A     Correct.

  3   Q     What is a brand?     What do you mean by that?

  4   A     A brand is an identifier that you place on the cocaine so

  5   that then I can know that the cocaine belongs to me.

  6   Q     What kind of brands did you use to mark your kilos of

  7   cocaine?

  8   A     I used several brands such as Reina, Metro, Clinton,

  9   Rolex, one that had a scorpion on it, a sticker with, like, a

 10   horse on it, another with a dollar sign, among others.

 11   Q     Why would you use different brands to mark your cocaine?

 12   A     Because when we had cocaine seizures in the United

 13   States, we would then decide to change the brand to try to

 14   keep away the authorities.       They would be thinking it wasn't

 15   the same cocaine.

 16   Q     In the 20 years that you were a drug trafficker, did you

 17   just tell us every single brand that you used to mark your

 18   cocaine?

 19   A     No, not all.     The ones I remember.

 20   Q     Now, I'd like to turn your attention to the first time

 21   you met the defendant.

 22   A     Correct.

 23   Q     You testified that the defendant started to receive your

 24   cocaine in approximately 1990.       When did you have your first

 25   meeting with the defendant?



                       MDL      RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 155 of 180 PageID #:
                                   14591

                            Ramirez - direct - Goldbarg                   1850


  1   A     Approximately in the beginning of the '90s.

  2   Q     Where did you meet the defendant?

  3   A     I met the defendant, I met him at the lobby of a hotel in

  4   Mexico City.

  5   Q     When did you first hear the defendant's name?

  6   A     I heard it from a Mr. Mayo Zambada at a meeting I had

  7   with him in Tijuana, Mexico.

  8   Q     Who's Mayo Zambada?

  9   A     Mayo Zambada is one of the heads of the Sinaloa Cartel or

 10   the Federation.

 11   Q     Did you ever meet Mayo Zambada?

 12   A     Yes.

 13   Q     Approximately when did you first meet Mayo Zambada?

 14   A     Approximately at the end of 1989.

 15                MS. GOLDBARG:      Sorry, Your Honor.   I'm looking for

 16   something.

 17   Q     I'm showing you what's been marked for identification as

 18   Government Exhibit 2B.

 19                MS. GOLDBARG:      And I believe without objection, I

 20   would ask to move this into evidence, Your Honor.

 21                THE COURT:   It already is in evidence.

 22                MS. GOLDBARG:      I believe 2A is already in evidence.

 23                THE COURT:   All right.      No objection?

 24                MR. PURPURA:    MR. PURPURA:    There's no objection.

 25                THE COURT:   It's received.



                      MDL       RPR       CRR      CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 156 of 180 PageID #:
                                   14592

                               Ramirez - direct - Goldbarg                1851


  1                  (So marked.)

  2   Q       Who is this?

  3   A       Mayo Zambada.

  4   Q       And what did Mayo Zambada tell you about the defendant?

  5   A       He told me:      I'm going to introduce you to a compadre of

  6   mine.    You will be very interested in meeting him and he will

  7   be too.

  8   Q       At this time that you, that Mr. Zambada mentioned the

  9   defendant, were you sending cocaine to Mr. Zambada?

 10   A       Yes.

 11   Q       Do you know why it was that the defendant wanted to meet

 12   with you?

 13   A       Mr. Zambada?

 14   Q       No, why the defendant wanted to meet you.

 15   A       To start receiving my cocaine from Colombia into Mexico.

 16   Q       Now, you said that this meeting happened in a hotel in

 17   Mexico City?

 18   A       Correct.

 19   Q       Who was present at this first meeting?

 20   A       Mr. Guzman Loera was present, his brother Arturo, El

 21   Pollo, a lieutenant of his that they called or we called

 22   El Gordo, one of my lieutenants called Sergio Ramirez a/k/a

 23   Pechuga, me, and there was a Colombian woman called Cristina.

 24   Q       What was Cristina's role in this first meeting?

 25   A       Connect me to Mr. Guzman Loera.



                         MDL      RPR     CRR     CSR        OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 157 of 180 PageID #:
                                   14593

                             Ramirez - direct - Goldbarg                  1852


  1   Q     So what happened when you get to the hotel?

  2   A     I arrived first.     After that, Mr. Guzman Loera arrived

  3   with his brother Arturo and El Gordo.

  4   Q     How did the defendant introduce his brother and El Gordo?

  5   A     Mr. Guzman Loera said:      This is my bosom buddy, Arturo,

  6   and this is my first man on board.

  7   Q     You used the word C-A-R --

  8                THE COURT:   Continue, please.

  9   Q     You used the word C-A-R-N-A-L.       What was your

 10   understanding of what that means?

 11   A     It's a word that the Mexicans use to describe their

 12   brother.

 13   Q     Showing you what's in evidence as Government Exhibit 3,

 14   who is that?

 15   A     That's Arturo Guzman Loera a/k/a El Pollo.

 16   Q     And you said that the defendant also introduced you to

 17   Gordo.    Do you remember how he introduced you?

 18   A     Yes.

 19   Q     What did the defendant say?

 20   A     He said:    This is my first man on board.

 21   Q     How is it that you remember that phrase exactly?

 22   A     Because I was in the Colombian navy and that was a term

 23   we used in the navy and it drew my attention because it was a

 24   military term.

 25   Q     Showing you what's in evidence as Government Exhibit 73,



                       MDL      RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 158 of 180 PageID #:
                                   14594

                            Ramirez - direct - Goldbarg                   1853


  1   who is that?

  2   A     This is El Gordo.

  3   Q     Mr. Ramirez, what was the purpose of this first meeting

  4   that you had with the defendant?

  5   A     To propose a shipment of my cocaine to him from Colombia,

  6   for him to receive it in Mexico and subsequently transport it

  7   to the United States.

  8   Q     Did you discuss the details of this business proposition

  9   with the defendant in this first meeting?

 10   A     We spoke about some of them.

 11   Q     Who participated in this part of the conversation?

 12   A     Mr. Guzman Loera, his brother Arturo, El Gordo, my

 13   lieutenant Sergio Ramirez and me.

 14   Q     I'd like to show you for identification purposes --

 15               MR. PURPURA:    No objection.

 16               MS. GOLDBARG:      Actually, without objection,

 17   Government Exhibit 84, we'll move this into evidence,

 18   Your Honor.

 19               THE COURT:    Received.

 20               (So marked.)

 21   Q     Who is this?

 22   A     This is my lieutenant, Sergio Ramirez.

 23   Q     And when you say he was your lieutenant, what

 24   responsibilities did he have for you?        And let's focus on

 25   these early years, in 1990.



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 159 of 180 PageID #:
                                   14595

                            Ramirez - direct - Goldbarg                   1854


  1   A     Coordinate with the Sinaloa Cartel people regarding

  2   logistics of receiving my airplanes with my cocaine from

  3   Colombia so that, subsequently, the Sinaloa people would

  4   transport it to the United States and deliver it to me there.

  5   Q     Mr. Ramirez, you said that you discussed some of the

  6   details of this business transaction with the defendant.           Can

  7   you tell the jury some of the topics you discussed at this

  8   very first meeting with the defendant?

  9   A     Yes.   Yes.     We spoke about the amount of airplanes I

 10   could send him.

 11   Q     Did the defendant say or ask you anything specifically

 12   about the quantity of planes you could send to him?

 13   A     Yes.   He told me to send him as many as I could.

 14   Q     What else did you discuss?

 15   A     We discussed the airstrips, their location, possibly

 16   which states of the Mexican Republic, the possibility of

 17   sending a pilot to get to know the airstrips in order to be

 18   able to identify them.      We talked to or made arrangement for

 19   the possible times of arrival of my airplanes to those

 20   airstrips.    We spoke about the amount of kilos that the

 21   airplanes can hold depending on the location of the airstrip.

 22   Q     I'd like to show you what's in evidence as Government

 23   Exhibit 502.

 24                In this first meeting, you said that you discussed,

 25   the defendant told you there were locations where he could



                      MDL       RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 160 of 180 PageID #:
                                   14596

                             Ramirez - direct - Goldbarg                  1855


  1   receive your planes.

  2   A     Correct.

  3   Q     What locations were those in Mexico?

  4   A     Possibly in Nayarit, Durango, Sinaloa and Sonora.

  5   Q     Could I ask you to circle those states on the map in

  6   front of you, please.

  7   A     (Witness complies.)

  8   Q     Now, you were just saying that you discussed with the

  9   defendant the quantity of cocaine that you could send to him.

 10   How much cocaine could you fit on these airplanes?

 11   A     So, it depended on the distance they had to fly from

 12   Colombia to Mexico, depending on how close it was or how far

 13   it was.

 14   Q     What was the range?

 15   A     The range was 600 kilos of cocaine to 1,300 kilos of

 16   cocaine.

 17   Q     Can you explain to the jury why it is that the location

 18   of the landing strip would determine the quantity of the drugs

 19   you would put on the plane?

 20   A     Correct, because, for example, if the airstrip was in

 21   Nayarit, that's further south than, for example, the state of

 22   Sonora.    So the distance that my planes would have to fly to

 23   get to Nayarit is a lot shorter than, for example, if they had

 24   to go to Sonora, and since they were shorter, they could carry

 25   more cocaine because they could carry less fuel.           The farther



                       MDL      RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 161 of 180 PageID #:
                                   14597

                              Ramirez - direct - Goldbarg                 1856


  1   away it was, more fuel, more weight for the fuel, less room,

  2   fewer kilos of cocaine.

  3   Q      Did you also discuss with the defendant anything about

  4   the quantity, the quality of the cocaine you would send to

  5   him?

  6   A      Yes.

  7   Q      What did the defendant tell you?

  8   A      To send him 100 percent pure cocaine, optimum cocaine.

  9   Q      Were you offended by this request?

 10   A      Not at all.

 11   Q      Why not?

 12   A      Because I was the party that was most interested always

 13   in sending pure cocaine in order to have a reputation for

 14   myself because of my cocaine being so good with the Sinaloa

 15   Cartel people and also for the United States, to sell it

 16   because the clients would then seek it, they would search for

 17   it.

 18   Q      What other topics did you discuss with the defendant at

 19   this first meeting with him?

 20   A      Well, he told me what we spoke about, the price he was

 21   going to charge me.

 22   Q      How were you going to pay the defendant to transport your

 23   cocaine?

 24   A      I was going to pay him -- well, he was going to keep a

 25   percentage of my cocaine.



                        MDL      RPR     CRR      CSR       OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 162 of 180 PageID #:
                                   14598

                             Ramirez - direct - Goldbarg                  1857


  1   Q     What does that mean?

  2   A     For example, let's say I was sending him 1,000 kilos of

  3   cocaine.     He would charge me 40 percent to transport that

  4   cocaine to the United States.       Forty percent of 1,000 kilos is

  5   400 kilos of cocaine.      And I would receive 60 percent of the

  6   cocaine, that is, I would receive 600 kilos of cocaine in the

  7   United States.

  8   Q     The other Mexican traffickers that you were working with,

  9   did they also charge you a percentage fee?

 10   A     Also, yes.

 11   Q     How did the defendant's rate of 40 percent compare to the

 12   other traffickers?

 13   A     Well, I had been paying 37 percent before my business

 14   deal with Mr. Guzman who was charging 40 percent so it was

 15   more expensive.

 16   Q     Did the defendant explain to you why he was charging you

 17   a higher percentage than the other traffickers?

 18   A     Yes.

 19   Q     What did the defendant tell you?

 20   A     He said:    I'm a lot faster.      Try me and you'll see.    And

 21   your planes and your cocaine and your pilots are going to be

 22   secure because I have very good arrangements.

 23   Q     When the defendant told you that your planes would be

 24   secure, what did you understand that to mean?

 25   A     That the corruption arrangements he had for receiving,



                       MDL      RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 163 of 180 PageID #:
                                   14599

                            Ramirez - direct - Goldbarg                   1858


  1   receiving the planes were good, they were effective, and that

  2   would make me feel sure for my, the security or the safety of

  3   my planes and my pilots.

  4   Q     How would the defendant's corruption payments make your

  5   pilots and your cocaine safe?

  6   A     Well, precisely because when the planes arrive to the

  7   Mexican airstrips, they were being protected by the federal

  8   police.     They were receiving my planes and the cocaine and on

  9   many occasions, they were doing the transportation themselves.

 10   Q     At the end of this meeting with the defendant, the first

 11   meeting you had with the defendant, did you finalize every

 12   single detail of your business arrangement with the defendant?

 13   A     No.

 14   Q     Was the defendant carrying a weapon during this meeting?

 15   A     Yes.

 16   Q     What kind of gun?

 17   A     A pistol.

 18   Q     So what was your understanding after this first meeting

 19   of the business deal you had arranged with the defendant?

 20   A     That we had an agreement for me to send my planes with my

 21   coke in from Colombia, for him to receive it in Mexico and to

 22   transport, to transport it for me to the United States.

 23   Q     And what was, what was -- did you finalize on the

 24   percentages that you would pay?

 25   A     Yes.



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 164 of 180 PageID #:
                                   14600

                             Ramirez - direct - Goldbarg                  1859


  1   Q     And what was that?

  2   A     Forty percent, 40 percent of my cocaine was to be the

  3   payment that I had to make to him for transporting my cocaine

  4   to the United States.

  5   Q     I'm showing you for identification what's been marked as

  6   Government Exhibit 510-1.

  7                 MR. PURPURA:   No objection.

  8                 THE COURT:   Received without objection.

  9                 (So marked.)

 10   A     Okay.

 11   Q     Mr. Ramirez, what is this?

 12   A     This is a chart.

 13   Q     What's -- what's in the chart?

 14   A     It is a chart, a graph of my, the sending of my cocaine

 15   to Mexico and the transportation of it by Mr. Guzman from

 16   Mexico to the United States, mainly to Los Angeles, to the

 17   City of Los Angeles, and then later, I moved it to New York.

 18   Mr. Guzman charged me 40 percent and he would deliver to me

 19   60 percent of my cocaine in the United States.

 20   Q     Mr. Ramirez, did any of your cocaine ever get lost or

 21   seized?

 22   A     Of course it did.

 23   Q     And during the time that you had this arrangement with

 24   the defendant, who would have to pay for the cocaine if it was

 25   lost or seized?



                       MDL       RPR     CRR       CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 165 of 180 PageID #:
                                   14601

                            Ramirez - direct - Goldbarg                     1860


  1   A     Each one of us would lose their, their share.

  2   Q     Would it depend on where the cocaine was?

  3   A     Yes, if it was in the United States or Mexico, but in

  4   Mexico, you sell them the kilo because they had their

  5   corruption arrangements.       I mean, it did happen.      There were

  6   some seizures in Mexico but they were few and far between.

  7   Q     If you were to deliver your cocaine to the defendant and

  8   he would take possession of it in Mexico and the cocaine was

  9   lost, who would be responsible for paying for that cocaine?

 10   A     Mr. Guzman would lose his share and I would lose mine.

 11   Q     So if it was in his possession -- I'm sorry.          I think

 12   there was something in the translation.

 13               If the defendant had your cocaine in Mexico and it

 14   was lost, who would have to pay for it?

 15   A     Well, in that case, it was Mr. Guzman's responsibility in

 16   Mexico.

 17   Q     But if it was lost in the United States, who would have

 18   to pay for that cocaine?

 19   A     Each one of us then would lose the percentage that we had

 20   agreed to once it had crossed the border.         Now, if it was in

 21   my hands, then I would lose it.

 22   Q     So if there was a seizure -- looking at the screen, I'm

 23   just making a mark.

 24               If there was a seizure along the route from Colombia

 25   to Mexico, would the defendant owe you anything?



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 166 of 180 PageID #:
                                   14602

                            Ramirez - direct - Goldbarg                   1861


  1   A     No, not if he was -- not if it happened in the ocean.           It

  2   would be me.    It would be my loss.

  3               (Continued on next page.)

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 167 of 180 PageID #:
                                   14603

                            Ramirez - direct - Goldbarg                   1862


  1   DIRECT EXAMINATION

  2   BY MS. GOLDBARG:      (Continuing)

  3   Q     Now, you said that after this first meeting with the

  4   defendant you didn't finalize every single detail.          How long

  5   did you stay in Mexico on this trip?

  6   A     Two months approximately.

  7   Q     Did you meet with the defendant again at this time?

  8   A     Yes.

  9   Q     Approximately how many times did you meet with the

 10   defendant?

 11   A     Three, four times that I remember.

 12   Q     What would you discuss at those meetings?

 13   A     We were finalizing the details for me to send them the

 14   planes with my cocaine from Colombia where they might possibly

 15   arrive in what state, you know, in what air strip and

 16   depending on that, then the amount of kilos that were going to

 17   be transported by the planes, where he would deliver in the

 18   United States, which at the time he told me that it would be

 19   in Los Angeles, most of it.

 20   Q     Was the defendant alone during these meetings that you

 21   had with him?

 22   A     Sometimes he was.     Some of the times his brother would be

 23   there or El Gordo.

 24   Q     When you say his brother, which brother are you referring

 25   to?



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 168 of 180 PageID #:
                                   14604

                             Ramirez - direct - Goldbarg                  1863


  1   A     I was referring to Arturo Guzmán Pollo.

  2   Q     Do you know Mr. El Gordo's real name?

  3   A     No.

  4   Q     Would you meet with Arturo and El Gordo by yourself

  5   without the defendant?

  6   A     Yes.

  7   Q     What would you discuss at those meetings?

  8   A     We were always speaking about the same thing, the

  9   expectations of my planes going from Colombia to Mexico and

 10   where they were going to be received by Mr. Guzmán.

 11   Q     Now, you testified that there were four Mexican states

 12   that you discussed at that first meeting with the defendant.

 13   I'd like to go through each one so you can give us some of

 14   those landing strips.

 15   A     Correct.

 16   Q     I am going to show you what has been marked as Government

 17   Exhibit 506-19, which I believe is in evidence.

 18                THE COURT:   Any objection?

 19                MR. PURPURA:   No.

 20                THE COURT:   Received.

 21                (Government's Exhibit 506-19 received in evidence.)

 22   Q     Can you mark on the map what landing strips or what areas

 23   you discussed you could land your planes in the State of

 24   Sinaloa?

 25   A     Yes.   There were landing strips in Los Mochis, near Choix



                       MDL      RPR      CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 169 of 180 PageID #:
                                   14605

                             Ramirez - direct - Goldbarg                  1864


  1   Q     C-H-O-I-X?

  2   A     Correct.    El Fuerte, and in Southern Sinaloa in Rosario.

  3   Q     I am now showing you what has been marked for

  4   identification as Government Exhibit 506-20, which is also in

  5   evidence.    The State of Sinaloa, where did you discuss having

  6   landing strips to receive your cocaine?

  7   A     Possibly near Guamas, Obregon, Hermosillo, Rosario, what

  8   I recall.    That's what I recall.

  9   Q     Now, in the State of Durango, do you recall what landing

 10   strips you discussed where the defendant could receive your

 11   cocaine?

 12               And I'm sorry, that's Government Exhibit 506-8?

 13               THE COURT:    Received without objection.

 14               MR. PURPURA:    No objection.

 15               (Government's Exhibit 506-8 received in evidence.)

 16   A     Well, I recall that it was in Durango        and that it was in

 17   the mountains, but I do not recall the exact place.

 18   Q     And lastly, looking at Government Exhibit 506-14.

 19               THE COURT:    Received without objection.

 20               MS. GOLDBARG:       Thank you.

 21               (Government Exhibit 506-14 received in evidence.)

 22   Q     In the State of Nayarit, do you recall where you

 23   discussed you could land your planes full of cocaine?

 24   A     I remember that there was a landing strip in Nayarit, but

 25   I do not recall its exact location.



                       MDL      RPR      CRR       CSR     OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 170 of 180 PageID #:
                                   14606

                            Ramirez - direct - Goldbarg                   1865


  1   Q     Did you eventually send cocaine to the defendant after

  2   this trip to Mexico?

  3   A     Yes.

  4   Q     Do you recall any details of the first shipment of

  5   cocaine you sent to him?

  6   A     Yes.

  7   Q     Tell us about that.

  8   A     Well, I remember that there was five planes and they took

  9   4,000 kilos of cocaine approximately and they arrived to a

 10   landing strip near Los Mochis, Sinaloa.

 11   Q     I'm sorry, where is Los Mochis?

 12   A     In Sinaloa.

 13   Q     Do you know what time the planes arrived in Mexico?

 14   A     Yes.

 15   Q     How do you know this?

 16   A     From my lieutenants in Mexico and from my pilots.

 17   Q     What time did these planes arrive?

 18   A     Between 3:00    and 4:00    in the morning approximately.

 19   Q     Who set the time     when the planes should land at the

 20   landing strip?

 21   A     Mr. Guzmán Loera.

 22   Q     And did you speak with your pilots after they completed

 23   this transportation?

 24   A     Yes.

 25   Q     What did your pilots tell you?



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 171 of 180 PageID #:
                                   14607

                            Ramirez - direct - Goldbarg                   1866


  1   A       They told me that they landing strip was very well

  2   lighted, meaning that the visibility, it was very easy to land

  3   the planes, that they had arrived and that the unloading of

  4   the cocaine from my planes had been fast, that there were

  5   tankers there, gas tankers there, and they had refueled the

  6   planes very quickly and that the federal police was there in a

  7   Suburban SUV, they had taken the cocaine very quickly, that

  8   they had been fed, and that they were happy and wanted to go

  9   back.

 10   Q       I'm sorry, when you said that your pilots told you that

 11   they had placed the cocaine in the Suburbans, who was that?

 12   A       Those who unloaded the planes, who were at the landing

 13   strip, there were people there who belonged to the federal

 14   police and people who belonged to Mr. Guzmán Loera's

 15   organization, they placed the cocaine in the Suburbans and

 16   left with it.

 17   Q       What happened to your cocaine after it landed in Los

 18   Mochis, Sinaloa?

 19   A       It was transported to the border with the United States

 20   and then later it crossed the border between Mexico and the

 21   United States and it was delivered to me in Los Angeles.

 22   Q       How do you know this?

 23   A       Through my lieutenants.

 24   Q       Your lieutenants where?

 25   A       In the United States, those who received the cocaine, and



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 172 of 180 PageID #:
                                   14608

                            Ramirez - direct - Goldbarg                   1867


  1   my lieutenants who were in Mexico, who were in contact with

  2   Mr. Guzmán Loera and his people.

  3   Q       How long did it take for the defendant to deliver these

  4   4,000 kilos from Los Mochis to your people in Los Angeles?

  5   A       That was super quick, that I recall, it was less than a

  6   week.

  7   Q       Was this expected?

  8   A       Well, that was the first time that one of the Mexican

  9   drug traffickers delivered the cocaine to me that quickly.            I

 10   did not expect it to be that quickly.

 11   Q       How much time would the other traffickers take you to get

 12   your cocaine to Los Angeles?

 13   A       Sometimes a month or more.

 14   Q       I'd like to draw your attention to another conversation

 15   you had with the defendant.       Did he ever ask you to process

 16   cocaine or package cocaine in a special form?

 17   A       Yes.

 18   Q       What did the defendant ask you?

 19   A       He said he was going to give a mold to my people in

 20   Mexico to see if I could manufacture the cocaine in that

 21   shape.

 22   Q       Did the defendant provide your people with this mold?

 23   A       Yes.

 24   Q       When was this approximately?

 25   A       That was sometime like 1991, '92.      I really don't



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 173 of 180 PageID #:
                                   14609

                              Ramirez - direct - Goldbarg                 1868


  1   remember the exact date.

  2   Q       Were you having any problems with how your cocaine was

  3   being delivered in the United States at this time?

  4   A       Yes.

  5   Q       What was the problem?

  6   A       I was receiving the cocaine in pieces, like in powder,

  7   and many times it was not complete, meaning that the full

  8   weight of the cocaine wasn't present.

  9   Q       What was the shape of the mold that the defendant

 10   provided to you?

 11   A       It was a cylindrical shape, cylindrical, like the shape

 12   of a food jar or a preserve jar.

 13   Q       What did you do with that mold once the defendant

 14   provided it to you?

 15   A       I took it to my cooks, my chemists so that they could

 16   make it in that shape.

 17   Q       Were your cooks successful in being able to make it in

 18   that shape?

 19   A       Yes.

 20                  THE COURT:   Is this a good breaking point?

 21                  MS. GOLDBARG:      If I could have a couple more

 22   minutes, Your Honor.

 23                  THE COURT:   Sure.

 24   Q       How long did you produce this cocaine in this special

 25   form?



                        MDL       RPR      CRR     CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 174 of 180 PageID #:
                                   14610

                            Ramirez - direct - Goldbarg                   1869


  1   A     Several months.

  2   Q     Do you know approximately how many kilos of cocaine you

  3   sent to him in this special shape?

  4   A     I don't remember exactly.      It was several tons.

  5   Q     Why did you stop using the special shape of cocaine?

  6   A     Because there was a seizure in Los Angeles, a several-ton

  7   seizure, and it was my cocaine that belonged to me that had

  8   that shape.

  9   Q     How did you find out about the seizure?

 10   A     Through my lieutenants in Mexico and in the United States

 11   and in Los Angeles where they were sending my cocaine.

 12   Q     What did your lieutenants tell you about what happened at

 13   that seizure?

 14   A     The L.A. people called me to speak to them, and they said

 15   hey, they just took several tons of cocaine in some cans that

 16   had chillies in them and that's just like the cocaine that we

 17   have been receiving, what's happening?         Is there a problem

 18   with us?

 19   Q     Did you speak with your workers in Mexico about this?

 20   A     Yes.

 21   Q     Who did you speak with?

 22   A     With Mr. *Sergio Ramirez Pechuga.

 23                (Continued on next page.)

 24

 25



                      MDL      RPR       CRR      CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 175 of 180 PageID #:
                                   14611

                                      Proceedings                         1870


  1   BY MS. GOLDBARG:      (Continuing.)

  2   Q     What did Sergio tell you?

  3   A     That Mr. Arturo Guzman Loera, El Pollo, had called him to

  4   tell him that we had lost several tons of cocaine in Los

  5   Angeles or he in Los Angeles.       And that he was waiting for the

  6   documents for the indictment that would support the seizure.

  7   Q     Did Arturo respond?       Did he provide those documents?

  8   A     Yes.

  9   Q     Did you see these documents?

 10   A     I saw them.

 11   Q     Do you recall how many kilos were involved in the

 12   seizure?

 13   A     Not exactly, it was several tons.

 14                MS. GOLBARG:    Your Honor, this would be a good time

 15   to stop.

 16                THE COURT:   I am going to give you three days off,

 17   ladies and gentlemen, but that's conditioned on your promise

 18   to stay away from media coverage, not to communicate with

 19   anyone.    No twittering or Facebooking.        Keep it out of your

 20   mind and have a restful weekend.         As you can see, this is

 21   fairly hard work that you are doing and the parties and I very

 22   much appreciate the hard work that you are putting into it.

 23   Thank you, have a good few days off.

 24                (Jury exits.)

 25                (In open court.)



                      MDL       RPR      CRR        CSR    OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 176 of 180 PageID #:
                                   14612

                                      Proceedings                         1871


  1                THE COURT:   Anything else we need to talk about?          I

  2   have the Government's motion.       Defense should look at it.       You

  3   know, we will talk one day about -- it would be nice if I

  4   could get a response on Monday, but if not, maybe Tuesday.

  5                MS. LISKAMM:   Your Honor, I wanted to formally move

  6   into the exhibits that we had with Agent Scott Schoonover.              So

  7   for the record, for the Lina Maria seizure, it's Government

  8   Exhibits 200-19 and 200-18, which were the DEA-7s; 200-12,

  9   200-13, and 200-14, which were the photos from that seizure.

 10   For the San Jose seizure it's Government Exhibits 201-12 and

 11   201-13 which were the DEA-7s and 201-5, 201-7, 201-8, 200-15

 12   and 200-16 which were all the photos from that seizure.

 13                For the Gatun seizure, it's Government Exhibits

 14   203-49 and 203-47 which were the DEA-7s.            203-50 and 203-28

 15   which were the lab reports.       And 203-18, 203-22, 203-23,

 16   through 203-27 which were all photos from the Gatun seizure.

 17   And, lastly, for the semi-submersible, Government Exhibit

 18   202-11 and 202-16 which were the lab reports; 202-13 and

 19   202-15 which were the DEA-7s and 202-12 which were the photo.

 20                THE COURT:   Those are all received without

 21   objection.

 22                (Government Exhibits 200-19, 200-18, 200-12, 200-13,

 23   200-14, 201-12, 201-13, 201-5, 201-7, 201-8, 200-15, 200-16,

 24   203-49, 203-47, 203-50, 203-28, 203-18, 203-22, 203-23 through

 25   203-27, 202-11, 202-16, 202-13, 202-15 and 202-12 received in



                      MDL       RPR      CRR        CSR      OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 177 of 180 PageID #:
                                   14613

                                       Proceedings                        1872


  1   evidence.)

  2                THE COURT:   Did we fix the view problem?

  3                MR. BALAREZO:      I think we did, but it sort of

  4   alternates.

  5                MR. LICHTMAN:      It's fine now, Your Honor.

  6                THE COURT:   I ask the Government to ask the witness

  7   to stay forward.

  8                MS. GOLDBARG:      Yes, Your Honor.

  9                THE COURT:   Thank you.

 10

 11      (Matter adjourned to 9:30 a.m., Monday, December 3, 2018.)

 12

 13

 14

 15                                    - ooOoo -

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                      MDL       RPR       CRR        CSR   OCR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 178 of 180 PageID #:
                                   14614

                                                                           1873


  1                                  I N D E X

  2

  3   WITNESS                                                      PAGE

  4

  5       MIGUEL ANGEL MARTINEZ MARTINEZ

  6             CROSS-EXAMINATION BY MR. PURPURA                    1704

  7             REDIRECT EXAMINATION BY MR. ROBOTTI                 1724

  8             RECROSS-EXAMINATION BY MR. PURPURA                  1735

  9             RE-REDIRECT EXAMINATION

 10             BY MR. ROBOTTI                                      1739

 11       SHAWN BAKER

 12             DIRECT EXAMINATION BY MR. FELS                      1746

 13             CROSS-EXAMINATION BY MR. BALAREZO                   1769

 14       MICHAEL CHARLES GRIS

 15             DIRECT EXAMINATION BY MS. LISKAMM                   1778

 16       SCOTT SCHOONOVER                                          1794

 17             DIRECT EXAMINATION BY MS. LISKAMM                   1794

 18             CROSS-EXAMINATION BY MR. BALAREZO                   1815

 19       JUAN CARLOS RAMIREZ ABADIA

 20             DIRECT EXAMINATION BY MS. GOLDBARG                  1817

 21                                                                 1821

 22

 23

 24

 25



                                      MDL RPR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 179 of 180 PageID #:
                                   14615

                                                                          1874


  1                               E X H I B I T S

  2
           Defendant's Exhibit 81                                    1712
  3
           Defense Exhibit 165                                       1736
  4
           Defense Exhibit 165-B                                     1737
  5
           Defense Exhibit 163                                       1738
  6
           Government Exhibit 200-20                                 1750
  7
           Government Exhibit 200-1 and 200-2                        1752
  8
           Government's Exhibit 200-3                                1758
  9
           Government's Exhibits 200-4 and 200-5                     1759
 10
           Government's Exhibit 200-6                                1761
 11
           Government's Exhibit 200-7                                1763
 12
           Government's Exhibits 200-9 and 200-10                    1764
 13
           Government's Exhibit 200-8                                1766
 14
           Exhibit 201-15                                            1781
 15
           Exhibit 201-14                                            1785
 16
           Exhibit 201-11                                            1788
 17
           Exhibits 201-3, 201-4, 201-6, 201-9 and
 18        201-10                                                    1791

 19        Government's Exhibit 85-A                                 1822

 20        Government's Exhibit 85-C                                 1823

 21        Government Exhibit 3500-JCRA-4                            1828

 22        Government Exhibit 506-22                                 1831

 23        Government Exhibit 2B                                     1850

 24        Government Exhibit 84                                     1853

 25        Government Exhibit 510-1                                  1859



                                      MDL RPR
Case 1:09-cr-00466-BMC-RLM Document 625 Filed 05/31/19 Page 180 of 180 PageID #:
                                   14616

                                                                            1875


  1
           Government's Exhibit 506-19                               1863
  2
           Government's Exhibit 506-8                                1864
  3
           Government Exhibit 506-14                                 1864
  4
           Government Exhibits 200-19, 200-18, 200-12,
  5        200-13, 200-14, 201-12, 201-13, 201-5,
           201-7, 201-8, 200-15, 200-16, 203-49,
  6        203-47, 203-50, 203-28, 203-18, 203-22,
           203-23 through 203-27, 202-11, 202-16,
  7        202-13, 202-15 and 202-12                                 1871

  8

  9        Defense Exhibit 160                                       1716

 10        Defense Exhibit 84                                        1719

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                      MDL RPR
